Exhibit 10.37

Execution Version

Published CUSIP Number: 91529LAC8

 

 

CREDIT AGREEMENT

among

UNUM GROUP,

as Borrower,

THE LENDERS NAMED HEREIN,

SUNTRUST BANK,

as Documentation Agent,

BANK OF AMERICA, N.A.,

as Syndication Agent

and

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent, Issuing Lender and Swingline Lender

$250,000,000 364-Day Senior Revolving Credit Facility

WACHOVIA CAPITAL MARKETS, LLC

and

BANC OF AMERICA SECURITIES LLC,

as Joint Lead Arrangers and Joint Bookrunners

Dated as of December 9, 2008

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

           Page    ARTICLE I       DEFINITIONS    1.1    Defined Terms    1 1.2
   Accounting Terms; GAAP and SAP    23 1.3    Other Terms; Construction.    24
   ARTICLE II       AMOUNT AND TERMS OF THE CREDIT    2.1    Commitments.    24
2.2    Borrowing.    25 2.3    Disbursements; Funding Reliance; Domicile of
Loans.    28 2.4    Evidence of Debt; Notes.    29 2.5    Letters of Credit.   
30 2.6    Termination and Reduction of Commitments and Swingline Commitment.   
37 2.7    Mandatory Payments and Prepayments.    37 2.8    Voluntary
Prepayments.    38 2.9    Interest.    39 2.10    Fees    41 2.11    Interest
Periods    41 2.12    Conversions and Continuations.    42 2.13    Method of
Payments; Computations; Apportionment of Payments.    43 2.14    Recovery of
Payments.    46 2.15    Use of Proceeds    46 2.16    Pro Rata Treatment.    46
2.17    Increased Costs; Change in Circumstances; Illegality.    47 2.18   
Taxes.    49 2.19    Compensation    51 2.20    Replacement of Lenders;
Mitigation of Costs.    52 2.21    Increase in Commitments.    53    ARTICLE III
      CONDITIONS PRECEDENT    3.1    Conditions Precedent to the Closing Date   
55 3.2    Conditions to All Credit Extensions    57

 

i



--------------------------------------------------------------------------------

   ARTICLE IV       REPRESENTATIONS AND WARRANTIES    4.1    Corporate
Organization and Power    58 4.2    Authorization; Enforceability.    58 4.3   
No Violation    59 4.4    Governmental and Third-Party Authorization; Permits.
   59 4.5    Insurance Licenses    59 4.6    Litigation    59 4.7    Taxes    60
4.8    Subsidiaries.    60 4.9    Full Disclosure    60 4.10    Margin
Regulations    61 4.11    No Material Adverse Effect    61 4.12    Financial
Matters.    61 4.13    Ownership of Properties.    62 4.14    ERISA.    62 4.15
   Compliance with Laws    63 4.16    Environmental Compliance    63 4.17   
Intellectual Property.    63 4.18    Regulated Industries    63 4.19   
Insurance    63 4.20    Solvency.    63 4.21    OFAC; PATRIOT Act.    64   
ARTICLE V       AFFIRMATIVE COVENANTS    5.1    Financial Statements    64 5.2
   Other Business and Financial Information    66 5.3    Maintenance of
Existence; Conduct of Business    68 5.4    Compliance with Laws    68 5.5   
Payment of Obligations    68 5.6    Insurance    68 5.7    Maintenance of Books
and Records; Inspection    68 5.8    OFAC, PATRIOT Act Compliance    69 5.9   
Internal Control Event    69 5.10    Further Assurances    69    ARTICLE VI   
   FINANCIAL COVENANTS    6.1    Maximum Consolidated Indebtedness to Total
Capitalization    69 6.2    Minimum Consolidated Net Worth    70 6.3    Minimum
Cash Interest Coverage Ratio    70

 

ii



--------------------------------------------------------------------------------

6.4    Minimum Risk-Based Capital Ratio    70 6.5    Minimum Financial Strength
Rating    70    ARTICLE VII       NEGATIVE COVENANTS    7.1    Fundamental
Changes    70 7.2    Indebtedness    71 7.3    Liens    71 7.4    Asset
Dispositions    73 7.5    Investments    74 7.6    Restricted Payments    75 7.7
   Transactions with Affiliates    75 7.8    Lines of Business    75 7.9   
Certain Amendments    76 7.10    Limitation on Certain Restrictions    76 7.11
   Fiscal Year    76 7.12    Accounting Changes    76    ARTICLE VIII      
EVENTS OF DEFAULT    8.1    Events of Default    76 8.2    Remedies: Termination
of Commitments, Acceleration, etc.    79 8.3    Remedies: Set-Off    80   
ARTICLE IX       THE ADMINISTRATIVE AGENT    9.1    Appointment and Authority   
80 9.2    Rights as a Lender    81 9.3    Exculpatory Provisions    81 9.4   
Reliance by Administrative Agent    82 9.5    Delegation of Duties    82 9.6   
Resignation of Administrative Agent    82 9.7    Non-Reliance on Administrative
Agent and Other Lenders    83 9.8    Issuing Lender and Swingline Lender    83
9.9    No Other Duties, Etc    83    ARTICLE X       MISCELLANEOUS    10.1   
Expenses; Indemnity; Damage Waiver.    84

 

iii



--------------------------------------------------------------------------------

10.2    Governing Law; Submission to Jurisdiction; Waiver of Venue; Service of
Process.    85 10.3    Waiver of Jury Trial    86 10.4    Notices;
Effectiveness; Electronic Communication.    87 10.5    Amendments, Waivers, etc
   88 10.6    Successors and Assigns.    89 10.7    No Waiver    92 10.8   
Survival    92 10.9    Severability    93 10.10    Construction    93 10.11   
Confidentiality    93 10.12    Counterparts; Integration; Effectiveness    94
10.13    No Fiduciary Relationship Established By Credit Documents    94 10.14
   Judgment Currency    94 10.15    Disclosure of Information    94 10.16   
PATRIOT Act Notice    95

 

iv



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A   Form of Note Exhibit B-1   Form of Notice of Borrowing Exhibit B-2  
Form of Notice of Swingline Borrowing Exhibit B-3   Form of Notice of
Conversion/Continuation Exhibit C   Form of Compliance Certificate Exhibit D  
Form of Assignment and Assumption Exhibit E   Form of Financial Condition
Certificate Exhibit F-1   Form of Opinion of Miller & Martin PLLC Exhibit F-2  
Form of Opinion of Susan N. Roth, Esq. Exhibit G   Form of Lender Joinder
Agreement SCHEDULES Schedule 1.1(a)   Commitments and Notice Addresses
Schedule 4.5   Licenses Schedule 4.8   Subsidiaries Schedule 7.2   Indebtedness
Schedule 7.3   Liens

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT, dated as of the          day of December, 2008, is made
among UNUM GROUP, a Delaware corporation (the “Borrower”), the Lenders (as
hereinafter defined), SUNTRUST BANK, as documentation agent for the Lenders,
BANK OF AMERICA, N.A., as syndication agent for the Lenders and WACHOVIA BANK,
NATIONAL ASSOCIATION, as administrative agent for the Lenders.

BACKGROUND STATEMENT

The Borrower has requested that the Lenders make available a revolving credit
facility in the aggregate principal amount of $250,000,000. The Lenders are
willing to make available to the Borrower the revolving credit facility provided
for herein subject to and on the terms and conditions set forth in this
Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual provisions, covenants and
agreements herein contained, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1 Defined Terms. For purposes of this Agreement, in addition to the terms
defined elsewhere herein, the following terms have the meanings set forth below
(such meanings to be equally applicable to the singular and plural forms
thereof):

“Account Designation Letter” means a letter from the Borrower to the
Administrative Agent, duly completed and signed by an Authorized Officer of the
Borrower and in form and substance reasonably satisfactory to the Administrative
Agent, listing any one or more accounts to which the Borrower may from time to
time request the Administrative Agent to forward the proceeds of any Loans made
hereunder.

“Acquisition” means any transaction or series of related transactions,
consummated on or after the date hereof, by which the Borrower directly, or
indirectly through one or more Subsidiaries, (i) acquires any business, division
thereof or line of business, book of insurance or reinsurance business, or all
or substantially all of the assets, of any Person, whether through purchase of
assets, merger, reinsurance or otherwise, or (ii) acquires securities or other
ownership interests of any Person having at least a majority of combined voting
power of the then outstanding securities or other ownership interests of such
Person.

“Additional Lender” has the meaning given to such term in Section 2.21(a).



--------------------------------------------------------------------------------

“Adjusted Base Rate” means, at any time with respect to any Base Rate Loan, a
rate per annum equal to the Base Rate as in effect at such time plus (i) the
Interest Margin as in effect at such time and (ii) 1.00%.

“Adjusted LIBOR Market Index Rate” means, at any time with respect to any
Swingline Loan, a rate per annum equal to the LIBOR Market Index Rate as in
effect at such time plus the Interest Margin as in effect at such time.

“Adjusted LIBOR Rate” means, at any time with respect to any LIBOR Loan, a rate
per annum equal to the LIBOR Rate as in effect at such time plus the Interest
Margin as in effect at such time.

“Administrative Agent” means Wachovia, in its capacity as Administrative Agent
appointed under Section 9.1, and its successors and permitted assigns in such
capacity.

“Administrative Questionnaire” means, with respect to each Lender, the
administrative questionnaire in the form submitted to such Lender by the
Administrative Agent and returned to the Administrative Agent duly completed by
such Lender.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
Notwithstanding the foregoing, neither the Administrative Agent, the Issuing
Lender nor any Lender shall be deemed an “Affiliate” of the Borrower.

“Aggregate Credit Exposure” means, at any time, the sum of (i) the aggregate
principal amount of Revolving Loans outstanding at such time, (ii) the aggregate
Letter of Credit Exposure of all Lenders at such time and (iii) the aggregate
principal amount of Swingline Loans outstanding at such time.

“Agreement” means this Credit Agreement, as amended, restated, modified or
supplemented from time to time in accordance with its terms.

“Agreement Currency” has the meaning given to such term in Section 10.14.

“A.M. Best” means A.M. Best Company, Inc. and any successor thereto.

“Annual Statement” means, with respect to any Insurance Subsidiary of the
Borrower, the annual financial statements of such Person as required to be filed
with any Insurance Regulatory Authority of competent jurisdiction, prepared in
conformity with SAP and in accordance with the laws of such jurisdiction,
together with all exhibits, schedules, certificates and actuarial opinions
required to be filed or delivered therewith.

“Applicable Percentage” means, for any day, with respect to the (i) Commitment
Fee, (ii) applicable Interest Margin to be added to the LIBOR Rate, LIBOR Market
Index Rate and Base Rate for purposes of determining, respectively, the Adjusted
LIBOR Rate, Adjusted LIBOR Market Index Rate and Adjusted Base Rate and
(iii) Letter of Credit Fee, the applicable rate per annum set forth below under
the caption “Commitment Fee”, “Interest Margin” and “Letter of Credit Fee”,
respectively, in each case as determined under the following matrix with
reference to the Consolidated Indebtedness to Total Capitalization Ratio:

 

2



--------------------------------------------------------------------------------

Pricing
Level   

Consolidated

Indebtedness to

Total

Capitalization

Ratio

  

Commitment

Fee

 

 

Interest

Margin/

Letter of

Credit Fee

I   

Less than or equal

to 20%

   0.250%   100% of CDS Spread II   

Greater than 20%

but less than or

equal to 25%

   0.300%   125% of CDS Spread III    Greater than 25%    0.400%   150% of CDS
Spread

On each Adjustment Date (as hereinafter defined), the Applicable Percentage
shall be adjusted effective as of such Adjustment Date (based upon the
calculation of the Consolidated Indebtedness to Total Capitalization Ratio as of
the last day of the Reference Period to which such Adjustment Date relates) in
accordance with the above matrix; provided, however, that, notwithstanding the
foregoing or anything else herein to the contrary, (i) the Interest Margin and
Letter of Credit Fee shall in no event be less than 2.00% or greater than 3.50%,
(ii) if at any time the Borrower shall have failed to deliver any of the
financial statements as required by Sections 5.1(a) or 5.1(b), as the case may
be, or the Compliance Certificate as required by Section 5.1(c), then at all
times from and including the date on which such statements and Compliance
Certificate are required to have been delivered until the date on which the same
shall have been delivered, each Applicable Percentage shall be determined based
on Level III above (notwithstanding the actual Consolidated Indebtedness to
Total Capitalization Ratio), and (iii) the determination of the Applicable
Percentage shall be subject to Section 2.9(f). For purposes of this definition,
“Adjustment Date” means, with respect to any Reference Period of the Borrower
beginning with the Reference Period ending as of December 31, 2008, the day (or,
if such day is not a Business Day, the next succeeding Business Day) of delivery
by the Borrower in accordance with Sections 5.1(a) or 5.1(b), as the case may
be, of (i) financial statements as of the end of and for such Reference Period
and (ii) a duly completed Compliance Certificate with respect to such Reference
Period. From the Closing Date until the first Adjustment Date requiring a change
in any Applicable Percentage as provided herein, each Applicable Percentage
shall be based on Level II above.

For purposes of determining the Applicable Percentage, the “CDS Spread” means
the percentage rate per annum equal to the Borrower’s three-year credit default
swap mid-rate spread (as provided by the Quotation Agency to the Administrative
Agent). The CDS Spread will be set (i) with respect to each LIBOR Loan, on the
date which is two Business Days prior to the first day of each Interest Period
for such LIBOR Loan and (ii) with respect to each Base Rate Loan and Swingline
Loan, on the relevant Borrowing Date and, thereafter, quarterly on the first
business day of January, April, July an October of each year (in each case,
based on the CDS

 

3



--------------------------------------------------------------------------------

Spread as calculated by the Quotation Agency after the close of business on the
immediately preceding Business Day). If, for any reason, the CDS Spread is
unavailable for any date of determination, the Borrower and the Lenders agree to
negotiate in good faith on an alterative method for establishing the Interest
Margin and Letter of Credit Fee for a period of up to 30 days after the CDS
Spread becomes unavailable. During such 30-day period, the CDS Spread shall be
based upon the then most recently available CDS Spread. If no such alternative
method is agreed upon, after such 30-day period the Interest Margin shall be
3.50% so long as the CDS Spread remains unavailable or is not provided by the
Quotation Agency and an alternative method for establishing the Interest Margin
and Letter of Credit Fee has not been agreed upon by the Borrower and the
Lenders.

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender, or (iii) a Person (or an Affiliate of a Person)
that administers or manages a Lender.

“Arrangers” means Wachovia Capital Markets, LLC and Banc of America Securities
LLC and their respective successors and assigns.

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.6(b)), and accepted by the Administrative Agent and the
Issuing Lender, in substantially the form of Exhibit D or any other form
approved by the Administrative Agent.

“Authorized Officer” means, with respect to any action specified herein to be
taken by or on behalf of the Borrower, the chief executive officer, chief
financial officer, treasurer or any other officer of the Borrower duly
authorized by resolution of its board of directors or other governing body to
take such action on its behalf, and whose signature and incumbency shall have
been certified to the Administrative Agent by the secretary or an assistant
secretary of the Borrower.

“Available Cash” means, as of any Reference Period, the sum of (a) with respect
to each Domestic Insurance Subsidiary, as of any date of determination, the
aggregate maximum amount of dividends that is permitted by the Insurance
Regulatory Authority of its jurisdiction of domicile, under all applicable
Requirements of Law (without the necessity of any consent, approval or other
action of such Insurance Regulatory Authority involving the granting of
permission or the exercise of discretion by such Insurance Regulatory
Authority), to be paid by such Domestic Insurance Subsidiary to the Borrower as
of such date of determination minus any such dividends actually paid (up to but
not less than zero) and (b) the sum of (i) other holding company income of the
Borrower consisting of service agreement mark-ups, interest income and dividends
actually paid by its Subsidiaries during such Reference Period, which in each
case is not subject to any Lien and (ii) dividends actually paid by Unum Limited
to Unum European Holding Company Limited and UnumProvident Finance Company
during such Reference Period to the extent that no restriction or encumbrance
exists on the ability of Unum European Holding Company Limited or UnumProvident
Finance Company to make any dividend payment or other distribution in respect of
its Equity Interests to the Borrower.

 

4



--------------------------------------------------------------------------------

“Availability Period” means the period from and including the Closing Date to
but excluding the Commitment Termination Date.

“Bankruptcy Code” means 11 U.S.C. §§ 101 et seq., as amended from time to time,
and any successor statute.

“Bankruptcy Event” means the occurrence of an Event of Default pursuant to
Section 8.1(f) or Section 8.1(g).

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (i) the per annum interest rate publicly announced from time to time by the
Administrative Agent, to be its prime rate (which may not necessarily be its
lowest or best lending rate), as adjusted to conform to changes as of the
opening of business on the date of any such change in such prime rate and
(ii) the Federal Funds Rate plus 0.5%, as adjusted to conform to changes as of
the opening of business on the date of any such change in the Federal Funds
Rate.

“Base Rate Loan” means, at any time, any Loan that bears interest at such time
at the applicable Adjusted Base Rate.

“Borrower” has the meaning given to such term in the introductory paragraph
hereof.

“Borrower Materials” has the meaning given to such term in Section 5.1.

“Borrowing” means the incurrence by the Borrower (including as a result of
conversion of Revolving Loans into Term Loans pursuant to Section 2.1(b) and
conversions and continuations of outstanding Loans pursuant to Section 2.12) on
a single date of a group of Loans pursuant to Section 2.2 of a single Type (or a
Swingline Loan made by the Swingline Lender) and, in the case of LIBOR Loans, as
to which a single Interest Period is in effect.

“Borrowing Date” means, with respect to any Borrowing, the date upon which such
Borrowing is made.

“Business Day” means (i) any day other than a Saturday or Sunday, a legal
holiday or a day on which commercial banks in Charlotte, North Carolina or New
York, New York are authorized or required by law to be closed and (ii) in
respect of any determination relevant to a LIBOR Loan or the LIBOR Market Index
Rate, any such day that is also a day on which trading in Dollar deposits is
conducted by banks in London, England in the London interbank Eurodollar market.

“Capital Lease” means, with respect to any Person, any lease of property
(whether real, personal or mixed) by such Person as lessee that is or is
required to be, in accordance with GAAP, recorded as a capital lease on such
Person’s balance sheet.

“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any Capital Lease of such
Person, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP.

“Cash Collateral Account” has the meaning given to such term in Section 2.5(i).

 

5



--------------------------------------------------------------------------------

“Cash Equivalents” means (i) securities issued or unconditionally guaranteed or
insured by the United States or any agency or instrumentality thereof, backed by
the full faith and credit of the United States and maturing within one year from
the date of acquisition, (ii) commercial paper issued by any Person organized
under the laws of the United States or any political subdivision thereof,
maturing within 270 days from the date of acquisition and, at the time of
acquisition, having a rating of at least A-1 or the equivalent thereof by S&P or
at least P-1 or the equivalent thereof by Moody’s, (iii) time deposits and
certificates of deposit maturing within 270 days from the date of issuance and
issued by a bank or trust company organized under the laws of the United States
or any political subdivision thereof (y) that has combined capital and surplus
of at least $500,000,000 or (z) that has (or is a subsidiary of a bank holding
company that has) a long-term unsecured debt rating of at least A or the
equivalent thereof by S&P or at least A2 or the equivalent thereof by Moody’s,
(iv) repurchase obligations with a term not exceeding 30 days with respect to
underlying securities of the types described in clause (i) above entered into
with any bank or trust company meeting the qualifications specified in
clause (iii) above, (v) money market funds at least 95% of the assets of which
are continuously invested in securities of the foregoing types and
(vi) investments of a type substantially similar to the foregoing approved by
the Administrative Agent.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (iii) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Closing Date” has the meaning given to such term in Section 3.1.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute, and all rules and regulations from time to time
promulgated thereunder.

“Commitment” means, with respect to any Lender at any time, the commitment of
such Lender to make Loans to the Borrower and participate in the Issuance of
Letters of Credit and Swingline Loans for the account of the Borrower in an
aggregate principal amount up to the amount set forth opposite such Lender’s
name on Schedule 1.1(a) under the caption “Commitment” or, if such Lender has
entered into one or more Assignment and Assumptions, the amount set forth for
such Lender at such time in the Register maintained by the Administrative Agent
pursuant to Section 10.6(c) as such Lender’s “Commitment,” in either case, as
such amount may be reduced or increased at or prior to such time pursuant to the
terms hereof.

“Commitment Fee” has the meaning given to such term in Section 2.10(b).

“Commitment Increase” has the meaning given to such term in Section 2.21(a).

“Commitment Increase Date” has the meaning given to such term in
Section 2.21(c).

“Commitment Termination Date” means December 8, 2009 (or if such day is not a
Business Day, the next preceding Business Day), or such earlier date of
termination of the Commitments pursuant to Section 2.6 or Section 8.2.

 

6



--------------------------------------------------------------------------------

“Compliance Certificate” means a fully completed and duly executed certificate
in the form of Exhibit C, together with a Covenant Compliance Worksheet.

“Consolidated Cash Interest Expense” means, for any Reference Period, the sum
(without duplication) of (i) total interest expense (excluding interest expense
incurred in connection with the Securitizations) and (ii) all recurring unused
commitment fees and other ongoing fees in respect of Indebtedness for borrowed
money (including the Letter of Credit Fees), in each case that is paid or is
payable in cash by the Borrower and its Subsidiaries during such Reference
Period.

“Consolidated Indebtedness” means, at any time, the aggregate Indebtedness of
the Borrower and its Subsidiaries determined on a consolidated basis in
accordance with GAAP; provided, however, that, for purposes of calculating the
financial covenants set forth in Article VI, Consolidated Indebtedness shall not
include (i) the obligation of the Borrower or any Insurance Subsidiary under
letters of credit to the extent undrawn supporting the liability of the Borrower
or such Insurance Subsidiary in respect of any Primary Policy or Reinsurance
Agreement underwritten by such Subsidiary, (ii) the obligations of the Borrower
or any of its Subsidiaries under any Hybrid Equity Securities to the extent that
the total book value of such Hybrid Equity Securities does not exceed 15% of
Total Capitalization and (iii) the Securitization Indebtedness, and provided
further that only the net termination obligations of the Borrower and any trust
or other special purpose entity created by the Borrower under any Hedge
Agreements shall be included as Consolidated Indebtedness.

“Consolidated Net Income” means, for any period, net income (or loss) for the
Borrower and its Subsidiaries for such period and as reflected on the
consolidated financial statements of the Borrower and its Subsidiaries,
determined on a consolidated basis in accordance with GAAP.

“Consolidated Net Worth” means, at any time, the consolidated shareholders’
equity of the Borrower and its Subsidiaries determined in accordance with GAAP
and as reflected on the consolidated financial statements of the Borrower and
its Subsidiaries excluding (i) income (loss) presented in accumulated other
comprehensive income (loss) arising from adjustments pursuant to Statement of
Financial Accounting Standards No. 115 and Statement of Financial Accounting
Standards No. 133 issued by the Financial Accounting Standards Board of the
United States of America, (ii) any Disqualified Equity Interests, and (iii) the
amount of the Equity Interest of any Securitization Subsidiary owned, directly
or indirectly, by the Borrower.

“Control” means, with respect to any Person, the possession, direct or indirect,
of the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise; and the terms “Controlled” and “Controlling” have correlative
meanings.

“Covenant Compliance Worksheet” means a fully completed worksheet in the form of
Attachment A to Exhibit C.

“Credit Documents” means this Agreement, the Notes, the Letter of Credit
Documents, the Fee Letters and all other agreements, instruments, documents and
certificates now or hereafter executed and delivered to the Administrative Agent
or any Lender by or on behalf of the Borrower with respect to this Agreement, in
each case as amended, modified, supplemented or restated from time to time.

 

7



--------------------------------------------------------------------------------

“Credit Exposure” means, with respect to any Lender at any time, the sum of
(i) the aggregate principal amount of all Loans made by such Lender that are
outstanding at such time, (ii) such Lender’s Swingline Exposure at such time and
(iii) such Lender’s Letter of Credit Exposure at such time.

“Credit Extension” means each of the following: (i) a Borrowing and (ii) the
Issuance of any Letter of Credit.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States, Bermuda or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that, with the passage of time or giving
of notice, or both, would constitute an Event of Default.

“Defaulting Lender” means any Lender that (i) has refused to fund, or otherwise
defaulted in the funding of, its Ratable Share of any Borrowing, including the
funding of a participation interest in Swingline Loans in accordance with the
terms hereof, or any L/C Advance required to be funded by it hereunder, (ii) has
failed to pay to the Administrative Agent, Issuing Lender, Swingline Lender or
any Lender when due an amount owed by such Lender pursuant to the terms of this
Credit Agreement, unless such amount is subject to a good faith dispute, or
(iii) has been deemed insolvent or has become subject to a bankruptcy or
insolvency proceeding or to a receiver, trustee or similar official, and such
refusal has not been withdrawn or such default has not been cured within three
Business Days.

“Disposition” has the meaning given to such term in Section 7.4.

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest of such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event or otherwise, (i) matures or is mandatorily redeemable or subject
to any mandatory repurchase requirement, pursuant to a sinking fund obligation
or otherwise, (ii) is redeemable or subject to any mandatory repurchase
requirement at the sole option of the holder thereof, or (iii) is convertible
into or exchangeable for (whether at the option of the issuer or the holder
thereof) (y) debt securities or (z) any Equity Interest referred to in (i) or
(ii) above, in each case under (i), (ii) or (iii) above at any time on or prior
to the first anniversary of the Final Maturity Date; provided, however, that
only the portion of any Equity Interest that so matures or is mandatorily
redeemable, is so redeemable at the option of the holder thereof, or is so
convertible or exchangeable on or prior to such date shall be deemed to be a
Disqualified Equity Interest.

“Dollars” or “$” means dollars of the United States of America.

 

8



--------------------------------------------------------------------------------

“Domestic Insurance Subsidiary” means any Domestic Subsidiary that is also an
Insurance Subsidiary.

“Domestic Subsidiary” means any Subsidiary of the Borrower that is organized
under the laws of the United States, any state thereof or the District of
Columbia.

“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender that is
primarily engaged in the business of commercial banking, (iii) an Approved Fund,
and (iv) any other Person (other than a natural person) approved by (y) the
Administrative Agent, the Issuing Lender and the Swingline Lender and (z) unless
a Default or Event of Default has occurred and is continuing, the Borrower (each
such approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, (x) the Issuing Lender and Swingline Lender must
approve any proposed assignee who is not a Lender and (y) “Eligible Assignee”
shall not include the Borrower or any of its Affiliates or Subsidiaries.

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, allegations, notices of
noncompliance or violation, investigations by a Governmental Authority, or
proceedings (including, without limitation, administrative, regulatory and
judicial proceedings) relating in any way to any Hazardous Substance, any actual
or alleged violation of or liability under any Environmental Law or any permit
issued, or any approval given, under any Environmental Law (collectively,
“claims”), including, without limitation, (i) any and all claims by Governmental
Authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages pursuant to any applicable Environmental Law and (ii) any and
all claims by any third party seeking damages, contribution, indemnification,
cost recovery, compensation or injunctive relief resulting from any Hazardous
Substance or arising from alleged injury or threat of injury to human health or
the environment; provided, however, with respect to any such claims, a Unum
Party shall have either been served with legal process or otherwise shall have
received written notice of such claims.

“Environmental Laws” means any and all federal, state and local laws, statutes,
ordinances, rules, regulations, permits, licenses, approvals, rules of common
law and orders of courts or other Governmental Authorities, relating to the
protection of human health, occupational safety with respect to exposure to
Hazardous Substances, or the environment, now or hereafter in effect, and in
each case as amended from time to time, including, without limitation,
requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of Hazardous Substances.

“Equity Interests” means, with respect to any Person, shares of capital stock
of, or any partnership, membership, limited liability company, trust or other
ownership or profit interests in, such Person, together with (i) warrants,
options or other rights for the purchase or other acquisition from such Person
of any of the foregoing, (ii) securities convertible into or exchangeable for
any of the foregoing or warrants, options or other rights for the purchase or
other acquisition from such Person of any such securities, and (iii) any other
ownership or profit interests in such Person, in each case, whether voting or
nonvoting, and whether or not any of the foregoing are authorized or otherwise
existing on any date of determination.

 

9



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute, and all rules and regulations from
time to time promulgated thereunder.

“ERISA Affiliate” means any Person (including any trade or business, whether or
not incorporated) deemed to be under “common control” with, or a member of the
same “controlled group” as, the Borrower, within the meaning of Sections 414(b),
(c), (m) or (o) of the Code or Section 4001 of ERISA.

“ERISA Event” means any of the following with respect to a Plan or Multiemployer
Plan, as applicable: (i) a Reportable Event, (ii) a complete or partial
withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer Plan that
results in liability under Section 4201 or 4204 of ERISA, or the receipt by the
Borrower or any ERISA Affiliate of notice from a Multiemployer Plan that it is
in reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA or
that it intends to terminate or has terminated under Section 4041A of ERISA,
(iii) the distribution by the Borrower or any ERISA Affiliate under Section 4041
or 4041A of ERISA of a notice of intent to terminate any Plan or the taking of
any action to terminate any Plan, (iv) the commencement of proceedings by the
PBGC under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan, or the receipt by the Borrower or any ERISA
Affiliate of a notice from any Multiemployer Plan that such action has been
taken by the PBGC with respect to such Multiemployer Plan, (v) the institution
of a proceeding by any fiduciary of any Multiemployer Plan against the Borrower
or any ERISA Affiliate to enforce Section 515 of ERISA, which is not dismissed
within 30 days, (vi) the imposition or the threatened imposition upon the
Borrower or any ERISA Affiliate of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, or
the imposition of any Lien upon any assets of the Borrower or any ERISA
Affiliate as a result of any alleged failure to comply with the Code or ERISA in
respect of any Plan, (vii) the engaging in or otherwise becoming liable for a
nonexempt Prohibited Transaction by the Borrower or any ERISA Affiliate, or a
violation of the applicable requirements of Section 404 or 405 of ERISA or the
exclusive benefit rule under Section 401(a) of the Code by any fiduciary of any
Plan for which the Borrower or any ERISA Affiliate may be directly or indirectly
liable, (viii) the occurrence with respect to any Plan of any “accumulated
funding deficiency” (within the meaning of Section 302 of ERISA and Section 412
of the Code), whether or not waived, or (ix) the adoption of an amendment to any
Plan that, pursuant to Section 401(a)(29) of the Code or Section 307 of ERISA,
would result in the loss of tax-exempt status of the trust of which such Plan is
a part if the Borrower or an ERISA Affiliate fails to timely provide security to
such Plan in accordance with the provisions of such sections.

“Event of Default” has the meaning given to such term in Section 8.1.

“Evergreen Letter of Credit” has the meaning given to such term in
Section 2.5(a)(ii).

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute, and all rules and regulations from time to
time promulgated thereunder.

 

10



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to the Administrative Agent, the Issuing
Lender, the Swingline Lender or any Lender or any other recipient of any payment
to be made by or on account of any obligation of the Borrower hereunder, (i) any
taxes imposed on or measured by its overall net income (however denominated),
and any gross receipts imposed on it (in lieu of net income taxes), by the
jurisdiction (or any political subdivision thereof) under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable Lending Office is located, (ii) any
branch profits taxes imposed by the United States or any similar taxes imposed
by any other jurisdiction in which the Borrower is located and (iii) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.20(a)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
hereto (or designates a new Lending Office) or is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with Section 2.18(e), except to the extent that such Foreign Lender (or
its assignor, if applicable) was entitled, at the time of designation of a new
Lending Office (or assignment), to receive additional amounts from the Borrower
with respect to such withholding tax pursuant to Section 2.18(a).

“Federal Funds Rate” means, for any period, a fluctuating per annum interest
rate (rounded upwards, if necessary, to the nearest 1/100 of one percentage
point) equal for each day during such period to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereto.

“Fee Letters” means (i) the engagement letter from the Administrative Agent,
Syndication Agent and the Arrangers to the Borrower, dated October 20, 2008 and
(ii) the fee letter from the Administrative Agent and Wachovia Capital Markets,
LLC to the Borrower, dated October 20, 2008, in each case relating to certain
fees payable by the Borrower in respect of the transactions contemplated by this
Agreement, as each is amended, modified, restated or supplemented from time to
time.

“Final Expiry Date” means the date when the Final Maturity Date has occurred,
all Letters of Credit have expired or terminated and all Obligations owing
hereunder and in the other Credit Documents have been indefeasibly paid in full.

“Final Maturity Date” means the first anniversary of the Commitment Termination
Date.

“Financial Condition Certificate” means a fully completed and duly executed
certificate in the form of Exhibit E.

 

11



--------------------------------------------------------------------------------

“Financial Officer” means, with respect to the Borrower, the chief executive
officer, chief financial officer, chief investment officer or treasurer of the
Borrower.

“Financial Strength Rating” means the financial strength rating issued with
respect to any Insurance Subsidiary by A.M. Best Company (or its successor).

“fiscal quarter” means a fiscal quarter of the Borrower and its Subsidiaries.

“fiscal year” means a fiscal year of the Borrower and its Subsidiaries.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States, each state thereof or the District of
Columbia.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time (subject to the provisions of Section 1.2).

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body (including any insurance
regulatory authority), court, arbitrator, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guaranty Obligation” means, with respect to any Person, at the time of
determination, any direct or indirect liability of such Person with respect to
any Indebtedness, liability or other obligation (the “primary obligation”) of
another Person (the “primary obligor”), whether or not contingent, (i) to
purchase, repurchase or otherwise acquire such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
provide funds (y) for the payment or discharge of any such primary obligation or
(z) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency or any balance sheet item, level
of income or financial condition of the primary obligor (including, without
limitation, keep well agreements, maintenance agreements, comfort letters or
similar agreements or arrangements), (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor in respect thereof to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss or failure or inability to
perform in respect thereof; provided, however, that, with respect to the
Borrower and its Subsidiaries, the term Guaranty Obligation shall not
include endorsements for collection or deposit in the ordinary course of
business. The amount of any Guaranty Obligation of any guaranteeing Person
hereunder shall be deemed to be the lower of (a) an amount equal to the stated
or determinable amount of the primary obligation in respect of which such
Guaranty Obligation is made and (b) the maximum amount for which such
guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guaranty Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing Person may be liable

 

12



--------------------------------------------------------------------------------

are not stated or determinable, in which case the amount of such Guaranty
Obligation shall be such guaranteeing Person’s maximum reasonably anticipated
liability in respect thereof as determined by such guaranteeing Person in good
faith.

“Hazardous Substance” means any substance or material meeting any one or more of
the following criteria: (i) it is or contains a substance designated as a
hazardous waste, hazardous substance, hazardous material, pollutant, contaminant
or toxic substance under any Environmental Law, (ii) it is toxic, explosive,
corrosive, ignitable, infectious, radioactive, mutagenic or otherwise hazardous
to human health or the environment and is or becomes regulated by any
Governmental Authority, (iii) its presence may require investigation or response
under any Environmental Law, (iv) it constitutes a nuisance, trespass or health
or safety hazard to Persons or neighboring properties, or (v) it is or contains,
without limiting the foregoing, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or wastes, crude oil, nuclear fuel, natural gas or synthetic gas.

“Hedge Agreement” means any interest or foreign currency rate swap, cap, collar,
option, hedge, forward rate or other similar agreement or arrangement designed
to protect against fluctuations in interest rates or currency exchange rates.

“Historical Statutory Statements” has the meaning given to such term in
Section 4.12(b).

“Hybrid Equity Securities” shall mean any hybrid preferred securities consisting
of trust preferred securities, deferrable interest subordinated debt securities,
mandatory convertible debt or other hybrid securities that are shown on the
consolidated financial statements of the Borrower as liabilities and (i) treated
as equity by Standard & Poor’s, and (ii) that, by its terms (or by the terms of
any security into which it is convertible for or which it is exchangeable) or
upon the happening of any event or otherwise, does not mature or is not
mandatorily redeemable or is not subject to any mandatory repurchase
requirement, at any time on or prior to the date which is 1 year after the Final
Maturity Date.

“Impacted Lender” means (i) a Defaulting Lender or (b) a Lender as to which
(a) the Issuing Lender or Swingline Lender has a good faith belief that such
Lender has defaulted in fulfilling its obligations under one or more other
syndicated credit facilities or (ii) an entity that Controls such Lender has
been deemed insolvent or become subject to a proceeding under any Debtor Relief
Law.

“Increasing Lender” has the meaning given to such term in Section 2.21(a).

“Indebtedness” means, with respect to any Person, at the time of determination
(without duplication), (i) all obligations of such Person for borrowed money,
(ii) all obligations of such Person evidenced by notes, bonds, debentures or
similar instruments, or upon which interest payments are customarily made,
(iii) the maximum stated or face amount of all surety bonds, letters of credit
and bankers’ acceptances issued or created for the account of such Person and,
without duplication, all drafts drawn thereunder (to the extent unreimbursed),
(iv) all obligations of such Person to pay the deferred purchase price of
property or services (excluding trade payables incurred in the ordinary course
of business and not past due based on customary

 

13



--------------------------------------------------------------------------------

practices in the trade), (v) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person, (vi) all Capital Lease Obligations of such Person,
(vii) all Disqualified Equity Interests issued by such Person, with the amount
of Indebtedness represented by such Disqualified Equity Interests being equal to
the greater of its voluntary or involuntary liquidation preference and its
maximum fixed repurchase price, (viii) the principal balance outstanding and
owing by such Person under any synthetic lease, tax retention operating lease or
similar off-balance sheet financing product, (ix) all Guaranty Obligations of
such Person with respect to Indebtedness of another Person, (x) the net
termination obligations of such Person under any Hedge Agreements, calculated as
of any date as if such agreement or arrangement were terminated as of such date,
and (xi) all indebtedness of the types referred to in clauses (i) through
(x) above (A) of any partnership or unincorporated joint venture in which such
Person is a general partner or joint venturer to the extent such Person is
liable therefor or (B) secured by any Lien on any property or asset owned or
held by such Person regardless of whether or not the indebtedness secured
thereby shall have been incurred or assumed by such Person or is nonrecourse to
the credit of such Person, the amount thereof being equal to the value of the
property or assets subject to such Lien, provided that, Indebtedness shall not
include payment or performance guaranties by any Unum Party of the obligations
of any Insurance Subsidiary under Primary Policies, Reinsurance Agreements or
Retrocession Agreements which are entered into in the ordinary course of
business.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning given to such term in Section 10.1(b).

“Initial Loans” has the meaning given to such term in Section 2.21(e).

“Insurance Regulatory Authority” means, with respect to any Insurance Subsidiary
or the Borrower, the insurance department or similar Governmental Authority
charged with regulating insurance companies or insurance holding companies, in
its jurisdiction of domicile and, to the extent that it has regulatory authority
over such Insurance Subsidiary, in each other jurisdiction in which such
Insurance Subsidiary conducts business or is licensed to conduct business.

“Insurance Subsidiary” means any Subsidiary of the Borrower the ability of which
to pay dividends is regulated by an Insurance Regulatory Authority or that is
otherwise required to be regulated thereby in accordance with the Requirements
of Law of its jurisdiction of domicile.

“Intellectual Property” means (i) all inventions (whether or not patentable and
whether or not reduced to practice), all improvements thereto, and all patents,
patent applications, and patent disclosures, together with all reissues,
continuations, continuations-in-part, divisions, revisions, extensions, and
reexaminations thereof, (ii) all trademarks, service marks, trade dress, logos,
trade names, and corporate names, together with all goodwill associated
therewith, and all applications, registrations, and renewals in connection
therewith, (iii) all copyrightable works and all copyrights (registered and
unregistered), (iv) all trade secrets and confidential information (including,
without limitation, financial, business and marketing plans and customer and
supplier lists and related information), (v) all computer software and software
systems (including, without limitation, data, databases and related
documentation), (vi) all Internet web sites and domain names, (vii) all
technology, know-how, processes and other proprietary rights, and (viii) all
licenses or other agreements to or from third parties regarding any of the
foregoing.

 

14



--------------------------------------------------------------------------------

“Interest Margin” has the meaning given to such term in the definition of
“Applicable Percentage”.

“Interest Period” has the meaning given to such term in Section 2.11.

“Internal Control Event” means a “material weakness” (as defined in Statement on
Auditing Standards No. 60) in, or fraud that involves management or other
employees who have a significant role in, the Borrower’s internal controls over
financial reporting, in each case as described in Section 404 of the
Sarbanes-Oxley Act of 2002 and all rules and regulations promulgated thereunder
and the accounting and auditing principles, rules, standards and practices
promulgated or approved with respect thereto.

“Invested Assets” means cash, Cash Equivalents, short term investments,
investments held for sale and any other assets which are treated as investments
under GAAP.

“Investment Policy” means the investment policy of the Borrower as in effect on
the Closing Date for the management of its investment portfolio with such
revisions thereto as are approved by the Board of Directors of the Borrower from
time to time or any duly authorized committee thereof.

“Investments” has the meaning given to such term in Section 7.5.

“Issue” means, with respect to any Letter of Credit, to issue, to amend or to
extend the expiry of, or to renew or increase the Stated Amount of, such Letter
of Credit; and the terms “Issued”, “Issuing” and “Issuance” have correlative
meanings.

“Issuing Lender” means Wachovia in its capacity as issuer of Letters of Credit,
and its successors in such capacity.

“Judgment Currency” has the meaning given to such term in Section 10.14.

“L/C Advance” has the meaning given to such term in Section 2.5(b)(i).

“L/C Disbursement” means with respect to any Letter of Credit, a payment made by
the Issuing Lender pursuant thereto.

“L/C Disbursement Date” means, with respect to each L/C Disbursement made under
any Letter of Credit for purposes of determining when the Reimbursement
Obligation of the Borrower is due and payable pursuant to Section 2.5(a)(iv), if
the Borrower receives notice from the Administrative Agent of any L/C
Disbursement prior to 2:00 p.m., Charlotte time, on any Business Day, such
Business Day and if such notice is received after 2:00 p.m., Charlotte time, on
any Business Day, the following Business Day.

 

15



--------------------------------------------------------------------------------

“Lender” means each Person signatory hereto as a “Lender” and each other Person
that becomes a “Lender” hereunder pursuant to Section 2.20(a) or Section 10.6,
and their respective successors and assigns.

“Lender Joinder Agreement” means a joinder agreement in the form of Exhibit G.

“Lending Office” means, with respect to any Lender, the office of such Lender
designated by it as such in such Lender’s Administrative Questionnaire or in
connection with an Assignment and Assumption, or such other office as may be
otherwise designated in writing from time to time by such Lender to the Borrower
and the Administrative Agent. A Lender may designate separate Lending Offices as
provided in the foregoing sentence for the purposes of making or maintaining
different Types of Loans and Letters of Credit, and, with respect to LIBOR
Loans, such office may be a domestic or foreign branch or Affiliate of such
Lender.

“Letter of Credit” means any standby letter of credit Issued by the Issuing
Lender hereunder in which the Lenders purchase a risk participation pursuant to
Section 2.5(a)(iii) and which shall be in such form as may be agreed by the
Borrower and the Issuing Lender; and “Letters of Credit” means all of the
foregoing.

“Letter of Credit Application” has the meaning given to such term in
Section 2.5(a)(i).

“Letter of Credit Commitment” means $100,000,000 or, if less, the aggregate
Commitments at the time of determination, as such amount may be reduced at or
prior to such time pursuant to the terms hereof.

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, such Letter of Credit and any Letter of Credit Application
therefor and any other agreements, instruments, guarantees or other documents
(whether general in application or applicable only to such Letter of Credit)
governing or providing for the rights and obligations of the parties concerned
or at risk with respect to such Letter of Credit.

“Letter of Credit Exposure” means, at any time for each Lender, such Lender’s
Ratable Share of the sum of (i) the aggregate Stated Amount of all outstanding
Letters of Credit and (ii) the aggregate amount of all outstanding Reimbursement
Obligations at such time.

“Letter of Credit Fee” has the meaning given to such term in Section 2.10(d).

“LIBOR Market Index Rate” means, for any Business Day, the rate of interest for
one month U.S. dollar deposits appearing on Reuters Screen LIBOR01 Page (or any
successor page) determined as of 11:00 a.m. (London time), for such day, or if
such day is not a Business Day, then the immediately preceding Business Day (or
if not so reported, then as determined by the Administrative Agent from another
recognized source or interbank quotation).

“LIBOR Loan” means, at any time, any Loan that bears interest at such time at
the applicable Adjusted LIBOR Rate.

“LIBOR Rate” means, with respect to each LIBOR Loan comprising part of the same
Borrowing for any Interest Period, an interest rate per annum obtained by
dividing (i) (y) the rate

 

16



--------------------------------------------------------------------------------

of interest appearing on Reuters Screen LIBOR01 (or any successor page) or
(z) if no such rate is available, the rate of interest determined by the
Administrative Agent to be the rate or the arithmetic mean of rates at which
Dollar deposits in immediately available funds are offered to first-tier banks
in the London interbank Eurodollar market, in each case under (y) and (z) above
at approximately 11:00 a.m., London time, two Business Days prior to the first
day of such Interest Period for a period substantially equal to such Interest
Period, by (ii) the amount equal to 1.00 minus the Reserve Requirement
(expressed as a decimal) for such Interest Period.

“Licenses” has the meaning given to such term in Section 4.5.

“Lien” means any mortgage, pledge, hypothecation, assignment, security interest,
lien (statutory or otherwise), charge or other encumbrance of any nature,
whether voluntary or involuntary, including, without limitation, the interest of
any vendor or lessor under any conditional sale agreement, title retention
agreement, Capital Lease or any other lease or arrangement having substantially
the same effect as any of the foregoing.

“Loans” shall mean any or all of the Revolving Loans, the Term Loans and the
Swingline Loans.

“Main Domestic Insurance Subsidiary” means any one of Provident Life and
Accident Insurance Company, Unum Life Insurance Company of America, The Paul
Revere Life Insurance Company and Colonial Life & Accident Insurance Company,
and “Main Domestic Insurance Subsidiaries” refers to all of them.

“Margin Stock” has the meaning given to such term in Regulation U.

“Material Adverse Effect” means a material adverse effect upon (i) the business,
assets, liabilities (actual or contingent), operations, condition (financial or
otherwise) of the Borrower and its Subsidiaries, taken as a whole, (ii) the
ability of the Borrower to perform its payment or other material obligations
under this Agreement or any of the other Credit Documents or (iii) the legality,
validity or enforceability of this Agreement or any of the other Credit
Documents or the rights and remedies of the Administrative Agent and the Lenders
hereunder and thereunder.

“Material Subsidiaries” means, collectively, each Subsidiary of the Borrower
that is a “significant subsidiary” as such term is defined in Regulation S-X,
excluding any Securitization Subsidiary.

“Maturity Date” means the Commitment Termination Date unless the Borrower shall
exercise the Term-Out Option, in which case “Maturity Date” means the Final
Maturity Date.

“Model Act” means the Risk-Based Capital for Life and/or Health Insurers Model
Act and the rules, regulations and procedures prescribed from time to time by
the NAIC with respect thereto, in each case as amended, modified or supplemented
from time to time by the NAIC.

“Moody’s” means Moody’s Investors Service, Inc., and its successors and assigns.

 

17



--------------------------------------------------------------------------------

“Multiemployer Plan” means any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate makes,
is making or is obligated to make contributions or may have liability.

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

“Non-Extension Notice Date” has the meaning given to such term in
Section 2.5(a)(ii).

“Note” means any promissory note of the Borrower in the form of Exhibit A
prepared in accordance with Section 2.4(d).

“Notice of Borrowing” has the meaning given to such term in Section 2.2(a).

“Notice of Conversion/Continuation” has the meaning given to such term in
Section 2.12(b).

“Notice of Non-Extension” has the meaning given to such term in
Section 2.5(a)(ii).

“Notice of Swingline Borrowing” has the meaning given to such term in
Section 2.2(c).

“Obligations” means all principal of and interest (including interest accruing
after the filing of a petition or commencement of a case by or with respect to
the Borrower seeking relief under any applicable Debtor Relief Laws, whether or
not the claim for such interest is allowed in such proceeding) on the Loans and
Reimbursement Obligations and all fees, expenses, indemnities and other
obligations owing, due or payable at any time by the Borrower to the
Administrative Agent, the Issuing Lender, the Swingline Lender, any Lender or
any other Person entitled thereto, under this Agreement or any of the other
Credit Documents, in each case whether direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, and whether existing by contract, operation of law or
otherwise.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.

“Other Taxes” means all present or future stamp or documentary taxes or duties
or any other excise or property taxes, charges or similar levies or duties
arising from any payment made hereunder or under any other Credit Document or
from the execution, delivery or enforcement of, or otherwise with respect to,
this Agreement or any other Credit Document.

“Participant” has the meaning given to such term in Section 10.6(d).

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act
of 2001), as amended from time to time, and any successor statute, and all rules
and regulations from time to time promulgated thereunder.

 

18



--------------------------------------------------------------------------------

“Payment Office” means the office of the Administrative Agent designated on
Schedule 1.1(a) under the heading “Instructions for wire transfers to the
Administrative Agent,” or such other office as the Administrative Agent may
designate to the Lenders and the Borrower for such purpose from time to time.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA, and any successor thereto.

“Permitted Liens” has the meaning given to such term in Section 7.3.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA that is subject to the provisions of Title IV of ERISA
(other than a Multiemployer Plan) and to which the Borrower or any ERISA
Affiliate may have any liability.

“Platform” has the meaning given to such term in Section 5.1.

“Primary Policies” means any insurance policies issued by an Insurance
Subsidiary.

“Prohibited Transaction” means any transaction described in (i) Section 406 of
ERISA that is not exempt by reason of Section 408 of ERISA (or the regulations
issued thereunder) or by reason of a Department of Labor prohibited transaction
individual or class exemption or (ii) Section 4975(c) of the Code that is not
exempt by reason of Section 4975(c)(2) or 4975(d) of the Code (or the
regulations issued thereunder) or by reason of a Department of Labor prohibited
transaction individual or class exemption.

“Public Lender” has the meaning given to such term in Section 5.1.

“Quarterly Statement” means, with respect to any Insurance Subsidiary or the
Borrower, the quarterly financial statements of such Person as required to be
filed with any Insurance Regulatory Authority of competent jurisdiction,
prepared in conformity with SAP and in accordance with the laws of such
jurisdiction, together with all exhibits, schedules, certificates and actuarial
opinions required to be filed or delivered therewith.

“Quotation Agency” means Markit Group Limited or any successor thereto.

“Ratable Share” of any amount means, at any time for each Lender, a percentage
obtained by dividing such Lender’s Commitment at such time by the aggregate
Commitments then in effect, provided that, if the Commitment Termination Date
has occurred, the Ratable Share of each Lender shall be determined by dividing
such Lender’s Credit Exposure by the Aggregate Credit Exposure as of any date of
determination.

“Reference Period” with respect to any date of determination, means (except as
may be otherwise expressly provided herein) the period of twelve consecutive
fiscal months of the Borrower immediately preceding such date or, if such date
is the last day of a fiscal quarter, the period of four consecutive fiscal
quarters ending on such date.

 

19



--------------------------------------------------------------------------------

“Refunded Swingline Loans” has the meaning given to such term in Section 2.2(d).

“Register” has the meaning given to such term in Section 10.6(c).

“Regulations D, T, U and X” means Regulations D, T, U and X, respectively, of
the Federal Reserve Board, and any successor regulations.

“Reimbursement Obligations” means the obligation of the Borrower to reimburse
the Issuing Lender and the Lenders for any payment made by Issuing Lender and
the Lenders under, or in respect of, any Letter of Credit, together with
interest thereon payable as provided herein.

“Reinsurance Agreement” means any agreement, contract, treaty, policy,
certificate or other arrangement whereby any reinsurer agrees to assume from or
reinsure an insurer or reinsurer all or part of the liability of such insurer or
reinsurer under a policy or policies of insurance issued by such insurer or
reinsurer.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event” means, with respect to any Plan, (i) any “reportable event”
within the meaning of Section 4043(c) of ERISA for which the 30-day notice under
Section 4043(a) of ERISA has not been waived by the PBGC (including, without
limitation, any failure to meet the minimum funding standard of, or timely make
any required installment under, Section 412 of the Code or Section 302 of ERISA,
regardless of the issuance of any waivers in accordance with Section 412(d) of
the Code), (ii) any such “reportable event” subject to advance notice to the
PBGC under Section 4043(b)(3) of ERISA, (iii) any application for a funding
waiver or an extension of any amortization period pursuant to Section 412 of the
Code, and (iv) a cessation of operations described in Section 4062(e) of ERISA.

“Required Lenders” means, (a) prior to the Commitment Termination Date, Lenders
having commitments representing more than 50% of the aggregate Commitments at
such time, or (b) on and after the Commitment Termination Date, the Lenders
holding outstanding Credit Exposure (excluding Swingline Loans), representing
more than 50% of the Aggregate Credit Exposure at such time, provided that the
Commitment of, and the portion of the outstanding Credit Exposure held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

“Requirement of Law” means, with respect to any Person, the charter, articles or
certificate of organization or incorporation and bylaws or other organizational
or governing documents of such Person, and any statute, law, treaty, rule,
regulation, order, decree, writ, injunction or determination of any arbitrator
or court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject or otherwise pertaining to any or all of the transactions
contemplated by this Agreement and the other Credit Documents.

“Reserve Requirement” means, with respect to any Interest Period, the reserve
percentage (expressed as a decimal and rounded upwards, if necessary, to the
next higher  1/100th of 1%) in

 

20



--------------------------------------------------------------------------------

effect from time to time during such Interest Period, as provided by the Federal
Reserve Board, applied for determining the maximum reserve requirements
(including, without limitation, basic, supplemental, marginal and emergency
reserves) applicable to Wachovia under Regulation D with respect to
“Eurocurrency liabilities” within the meaning of Regulation D, or under any
similar or successor regulation with respect to Eurocurrency liabilities or
Eurocurrency funding.

“Responsible Officer” means, with respect to the Borrower, the president, the
chief executive officer, the chief financial officer, any executive officer, or
any other Financial Officer of the Borrower, and any other officer or similar
official thereof directly responsible for the administration of the obligations
of the Borrower in respect of this Agreement or any other Credit Document.

“Retrocession Agreement” means any agreement, treaty, certificate or other
arrangement whereby any Subsidiary cedes to another insurer all or part of such
Subsidiary’s liability under a policy or policies of insurance reinsured by such
Subsidiary.

“Revolving Loans” has the meaning given to such term in Section 2.1.

“Risk Based Capital Ratio” means the risk-based capital ratio for the Domestic
Insurance Subsidiaries (excluding the Securitization Subsidiaries), calculated
on a weighted average basis, using the NAIC Company Action Level formula, as
amended, modified or supplemented from time to time by the NAIC.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc. and its successors and assigns.

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/sanctions, or as otherwise
published from time to time.

“Sanctioned Person” means (i) a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn, or as otherwise published
from time to time, or (ii) (A) an agency of the government of a Sanctioned
Country, (B) an organization controlled by a Sanctioned Country, or (C) a Person
resident in a Sanctioned Country, to the extent subject to a sanctions program
administered by OFAC.

“SAP” means, with respect to any Insurance Subsidiary or the Borrower, the
statutory accounting practices prescribed or permitted by the relevant Insurance
Regulatory Authority of its jurisdiction of domicile, consistently applied and
maintained, as in effect from time to time, subject to the provisions of
Section 1.2.

“Securitization” means any securitization or monetization arrangement involving
a Securitization Subsidiary with respect to obligations arising out of or
relating to Securitized Assets.

“Securitization Indebtedness” means Indebtedness for borrowed money of any
Securitization Subsidiary incurred in connection with a Securitization.

 

21



--------------------------------------------------------------------------------

“Securitization Subsidiary” means (i) Tailwind Holdings, LLC and (ii) Northwind
Holdings, LLC, and their respective successors.

“Securitized Assets” means Primary Policies, Reinsurance Agreements and
Retrocession Agreements.

“Stated Amount” means, with respect to any Letter of Credit at any time, the
aggregate amount available to be drawn thereunder at such time (regardless of
whether any conditions for drawing could then be met).

“Subsequent Borrowings” has the meaning given to such term in Section 2.21(e).

“Subsidiary” means, with respect to any Person, any corporation or other Person
of which more than 50% of the outstanding Equity Interests having ordinary
voting power to elect a majority of the board of directors, board of managers or
other governing body of such Person, is at the time, directly or indirectly,
owned or controlled by such Person and one or more of its other Subsidiaries or
a combination thereof (irrespective of whether, at the time, securities of any
other class or classes of any such corporation or other Person shall or might
have voting power by reason of the happening of any contingency). When used
without reference to a parent entity, the term “Subsidiary” shall be deemed to
refer to a Subsidiary of the Borrower.

“Swingline Commitment” means $25,000,000 or, if less, the aggregate Commitments
at the time of determination, as such amount may be reduced at or prior to such
time pursuant to the terms hereof.

“Swingline Exposure” means, with respect to any Lender at any time, its maximum
aggregate liability to make Refunded Swingline Loans pursuant to Section 2.2(d)
to refund, or to purchase participations pursuant to Section 2.2(e) in,
Swingline Loans that are outstanding at such time.

“Swingline Lender” means Wachovia in its capacity as maker of Swingline Loans,
and its successors in such capacity.

“Swingline Loans” has the meaning given to such term in Section 2.1(c).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term Loans” means each Revolving Loan that is converted into a term loan on the
Commitment Termination Date as set forth in Section 2.1(b).

“Term-Out Option” has the meaning given to such term in Section 2.1(b).

“Total Capitalization” means, as of any date of determination, the sum of
(i) Consolidated Net Worth as of such date, (ii) Consolidated Indebtedness (but
excluding any Hybrid Equity Securities) as of such date and (iii) the
obligations of any Unum Party under any Hybrid Equity Securities as of such
date.

 

22



--------------------------------------------------------------------------------

“Total Voting Power” means, with respect to any Person, the total number of
votes which may be cast in the election of directors of such Person at any
meeting of shareholders of such Person if all securities entitled to vote in the
election of directors of such Person (on a fully diluted basis, assuming the
exercise, conversion or exchange of all rights, warrants, options and securities
exercisable for, exchangeable for or convertible into, such voting securities)
were present and voted at such meeting (other than votes that may be cast only
upon the happening of a contingency).

“Type” means with respect to a Loan, its character as a Base Rate Loan or a
LIBOR Loan.

“Unfunded Pension Liability” means, with respect to any Plan, the excess of its
benefit liabilities under Section 4001(a)(16) of ERISA over the current value of
its assets, determined in accordance with the applicable assumptions used for
funding under Section 412 of the Code, each as reported in the most recent
annual report for such Plan.

“United States” and “U.S.” mean the United States of America.

“Unum Parties” means, collectively, the Borrower, the Borrower’s Subsidiaries,
and their respective successors.

“Unutilized Commitment” means, at any time for each Lender, such Lender’s
Commitment less the sum of (i) the outstanding principal amount of Loans made by
such Lender (ii) such Lender’s Swingline Exposure and (iii) such Lender’s Letter
of Credit Exposure.

“Unutilized Swingline Commitment” means, with respect to the Swingline Lender at
any time, the Swingline Commitment at such time less the aggregate principal
amount of all Swingline Loans that are outstanding at such time.

“Wachovia” means Wachovia Bank, National Association, and its successors and
assigns.

“Wells Notice” means, with respect to any Person, a written notice by the staff
of the Securities and Exchange Commission (the “SEC”) to the effect that the
staff has completed an investigation of such Person and intends to recommend
that the SEC take enforcement action against such Person in respect of alleged
securities laws violations.

“Wholly Owned” means, with respect to any Subsidiary of any Person, that 100% of
the outstanding Equity Interests of such Subsidiary is owned, directly or
indirectly, by such Person.

1.2 Accounting Terms; GAAP and SAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP or SAP, as the context requires, each as in effect from
time to time; provided that, if the Borrower notifies the Administrative Agent
that it requests an amendment to any provision hereof to eliminate the effect of
any change occurring after the date hereof in GAAP or SAP, as the case may be,
or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or

 

23



--------------------------------------------------------------------------------

after such change in GAAP or SAP, as the case may be, or in the application
thereof, then such provision shall be interpreted on the basis of GAAP or SAP,
as the case may be, as in effect and applied immediately before such change
shall have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

1.3 Other Terms; Construction.

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented, restated or otherwise
modified (subject to any restrictions on such amendments, supplements,
restatements or modifications set forth herein or in any other Credit Document),
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns permitted hereunder, (iii) the words “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Credit
Document, shall be construed to refer to such Credit Document in its entirety
and not to any particular provision thereof, (iv) all references in a Credit
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Credit
Document in which such references appear, (v) any reference to any law or
regulation herein shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

(b) All references herein to the Lenders or any of them shall be deemed to
include the Issuing Lender and the Swingline Lender unless specifically provided
otherwise or unless the context otherwise requires.

ARTICLE II

AMOUNT AND TERMS OF THE CREDIT

2.1 Commitments.

(a) Each Lender severally agrees, subject to and on the terms and conditions of
this Agreement, to make loans (each, a “Revolving Loan,” and collectively, the
“Revolving Loans”) to the Borrower from time to time on any Business Day during
the Availability Period; provided that no Lender shall be obligated to make any
Revolving Loan if, immediately after giving effect thereto (and to any
concurrent repayment of Swingline Loans with proceeds of Revolving Loans made
pursuant to such Borrowing), (x) the Credit Exposure of any Lender would exceed
its Commitment at such time or (y) the Aggregate Credit Exposure would exceed
the aggregate Commitments at such time. Within the foregoing limits, and subject
to and on the terms and conditions hereof, the Borrower may borrow, repay and
reborrow Revolving Loans.

 

24



--------------------------------------------------------------------------------

(b) Subject to and upon the terms and conditions set forth herein, the Borrower
may, by notice to the Administrative Agent, which shall promptly notify the
Lenders, not less than five Business Days prior to the Commitment Termination
Date, convert all Revolving Loans outstanding as of the close of business on the
Commitment Termination Date into Term Loans (the “Term-Out Option”), provided
that the applicable conditions in Section 3.2 have been satisfied, both
immediately before and after giving effect to the conversion of such Revolving
Loans. The Terms Loans of each Lender (i) shall, unless otherwise specifically
provided herein, consist of Term Loans of the same Type, and (ii) shall not
exceed in initial principal amount for such Lender an amount which equals the
total principal amount of Revolving Loans owed to such Lender and outstanding as
of the close of business on the Commitment Termination Date. Once repaid, Term
Loans may not be reborrowed.

(c) The Swingline Lender agrees, subject to and on the terms and conditions of
this Agreement, to make loans (each, a “Swingline Loan,” and collectively, the
“Swingline Loans”) to the Borrower, from time to time on any Business Day during
the Availability Period in an aggregate principal amount at any time outstanding
not exceeding the Swingline Commitment, provided that no Borrowing of Swingline
Loans shall be made if, immediately after giving effect thereto, (x) the Credit
Exposure of any Lender (other than the Swingline Lender) would exceed its
Commitment at such time, (y) the Aggregate Credit Exposure would exceed the
aggregate Commitments at such time or (z) a default of any Lender’s obligations
to fund under Section 2.2(d) or (e) exists or any Lender is at such time an
Impacted Lender hereunder, unless the Swingline Lender has entered into
satisfactory arrangements with the Borrower or such Lender to eliminate the
Swingline Lender’s risk with respect to such Lender, and provided, further, that
the Borrower shall not use the proceeds of any Swingline Loan to refinance any
outstanding Swingline Loan. Immediately upon the making of a Swingline Loan,
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swingline Lender a risk participation in such
Swingline Loan in an amount equal to such Lender’s Ratable Share of such
Swingline Loan. Subject to and on the terms and conditions of this Agreement,
the Borrower may borrow, repay (including by means of a Borrowing of Revolving
Loans pursuant to Section 2.2(e)) and reborrow Swingline Loans.

2.2 Borrowing.

(a) The Loans shall, at the option of the Borrower and subject to the terms and
conditions of this Agreement, be either Base Rate Loans or LIBOR Loans, provided
that (i) the Swingline Loans shall be made and maintained at the LIBOR Market
Index Rate plus the Interest Margin as in effect at such time and (ii) all Loans
comprising the same Borrowing shall, unless otherwise specifically provided
herein, be of the same Type. In order to make a Borrowing (other than
(w) Borrowings of Swingline Loans, which shall be made pursuant to
Section 2.2(c), (x) Borrowings for the purpose of repaying Refunded Swingline
Loans, which shall be made pursuant to Section 2.2(d), (y) conversions of
Revolving Loans upon exercise of the Term-Out Option, which shall be made
pursuant to Section 2.1(b) or (z) continuations or conversions of outstanding
Loans made pursuant to Section 2.12), the Borrower shall deliver to the
Administrative Agent a fully executed, irrevocable notice of borrowing in the
form of Exhibit B-1 (the “Notice of Borrowing”) no later than 11:00 a.m.,
Charlotte time three Business Days prior to each Borrowing of LIBOR Loans and
not later than 10:00 a.m., Charlotte time, on the same Business Day prior to
each Borrowing of Base Rate Loans. Upon its receipt of the Notice of Borrowing,
the Administrative Agent shall promptly notify each Lender of the proposed
borrowing. Notwithstanding anything to the contrary contained herein:

(i) each Borrowing of Base Rate Loans shall be in a principal amount not less
than $3,000,000 or, if greater, an integral multiple of $1,000,000 in excess
thereof, and each Borrowing of LIBOR Loans shall be in a principal amount not
less than $5,000,000 or, if greater, an integral multiple of $1,000,000 in
excess thereof (or, in each case if less than the minimum amount, in the amount
of the aggregate Unutilized Commitments);

 

25



--------------------------------------------------------------------------------

(ii) if the Borrower shall have failed to designate the Type of Loans in a
Notice of Borrowing, then the Loans shall be made as Base Rate Loans; and

(iii) if the Borrower shall have failed to specify an Interest Period to be
applicable to any Borrowing of LIBOR Loans, then the Borrower shall be deemed to
have selected an Interest Period of one month.

(b) Not later than 1:00 p.m., Charlotte time, on the requested Borrowing Date,
each Lender will make available to the Administrative Agent at the Payment
Office an amount, in Dollars and in immediately available funds, equal to its
Ratable Share of such requested Borrowing as its Loan or Loans. Upon
satisfaction or waiver of the applicable conditions set forth in Section 3.2
(and, if such Borrowing is to occur on the Closing Date, Section 3.1), the
Administrative Agent will make the proceeds of the Loans available to the
Borrower in accordance with Section 2.3(a) by causing an amount of like funds
equal to the amount received from the Lenders to be credited to an account of
the Borrower.

(c) In order to make a Borrowing of a Swingline Loan, the Borrower will give the
Administrative Agent (and the Swingline Lender, if the Swingline Lender is not
also the Administrative Agent) written notice not later than 11:00 a.m.,
Charlotte time, on the date of such Borrowing. Each such notice (each, a “Notice
of Swingline Borrowing”) shall be given in the form of Exhibit B-2, shall be
irrevocable and shall specify (i) the principal amount of the Swingline Loan to
be made pursuant to such Borrowing (which shall not be less than $100,000 and,
if greater, shall be in an integral multiple of $100,000 in excess thereof (or,
if less, in the amount of the Unutilized Swingline Commitment)) and (ii) the
requested Borrowing Date, which shall be a Business Day. Not later than 1:00
p.m., Charlotte time, on the requested Borrowing Date, the Swingline Lender will
make available to the Administrative Agent at the Payment Office an amount, in
Dollars and in immediately available funds, equal to the amount of the requested
Swingline Loan. To the extent the Swingline Lender has made such amount
available to the Administrative Agent as provided hereinabove, the
Administrative Agent will make such amount available to the Borrower in
accordance with Section 2.3(a) and in like funds as received by the
Administrative Agent.

(d) With respect to any outstanding Swingline Loans, the Swingline Lender may at
any time (whether or not an Event of Default has occurred and is continuing) in
its sole and absolute discretion, and is hereby authorized and empowered by the
Borrower to, cause a Borrowing of Revolving Loans to be made for the purpose of
repaying such Swingline Loans by delivering to the Administrative Agent (if the
Administrative Agent is not also the Swingline Lender) and each other Lender (on
behalf of, and with a copy to, the Borrower), not later than

 

26



--------------------------------------------------------------------------------

11:00 a.m., Charlotte time, one Business Day prior to the proposed Borrowing
Date therefor, a notice (which shall be deemed to be a Notice of Borrowing given
by the Borrower) requesting the Lenders to make Revolving Loans (which shall be
made initially as Base Rate Loans) on such Borrowing Date in an aggregate amount
equal to the amount of such Swingline Loans (the “Refunded Swingline Loans”)
outstanding on the date such notice is given that the Swingline Lender requests
to be repaid. Not later than 1:00 p.m., Charlotte time, on the requested
Borrowing Date, each Lender (other than the Swingline Lender) will make
available to the Administrative Agent at the Payment Office an amount, in
Dollars and in immediately available funds, equal to the amount of the Revolving
Loan to be made by such Lender. To the extent the Lenders have made such amounts
available to the Administrative Agent as provided hereinabove, the
Administrative Agent will make the aggregate of such amounts available to the
Swingline Lender in like funds as received by the Administrative Agent, which
shall apply such amounts in repayment of the Refunded Swingline Loans.
Notwithstanding any provision of this Agreement to the contrary, on the relevant
Borrowing Date, the Refunded Swingline Loans (including the Swingline Lender’s
ratable share thereof, in its capacity as a Lender) shall be deemed to be repaid
with the proceeds of the Revolving Loans made as provided above (including a
Revolving Loan deemed to have been made by the Swingline Lender), and such
Refunded Swingline Loans deemed to be so repaid shall no longer be outstanding
as Swingline Loans but shall be outstanding as Revolving Loans. If any portion
of any such amount repaid (or deemed to be repaid) to the Swingline Lender shall
be recovered by or on behalf of the Borrower from the Swingline Lender in any
bankruptcy, insolvency or similar proceeding or otherwise, the loss of the
amount so recovered shall be shared ratably among all the Lenders in the manner
contemplated by Section 2.16(b).

(e) If, as a result of any bankruptcy, insolvency or similar proceeding with
respect to the Borrower, Revolving Loans are not made pursuant to Section 2.2(d)
in an amount sufficient to repay any amounts owed to the Swingline Lender in
respect of any outstanding Swingline Loans, or if the Swingline Lender is
otherwise precluded for any reason from giving a notice on behalf of the
Borrower as provided for hereinabove, the Swingline Lender shall be deemed to
have sold without recourse, representation or warranty (except for the absence
of Liens thereon created, incurred or suffered to exist by, through or under the
Swingline Lender), and each Lender shall be deemed to have purchased and hereby
agrees to purchase, a participation in such outstanding Swingline Loans in an
amount equal to its Ratable Share of the unpaid amount thereof together with
accrued interest thereon. Upon one Business Day’s prior notice from the
Swingline Lender, each Lender (other than the Swingline Lender) will make
available to the Administrative Agent at the Payment Office an amount, in
Dollars and in immediately available funds, equal to its respective
participation. To the extent the Lenders have made such amounts available to the
Administrative Agent as provided hereinabove, the Administrative Agent will make
the aggregate of such amounts available to the Swingline Lender in like funds as
received by the Administrative Agent. In the event any such Lender fails to make
available to the Administrative Agent the amount of such Lender’s participation
as provided in this Section 2.2(e), the Swingline Lender shall be entitled to
recover such amount on demand from such Lender, together with interest thereon
for each day from the date such amount is required to be made available for the
account of the Swingline Lender until the date such amount is made available to
the Swingline Lender at the Federal Funds Rate for the first three Business Days
and thereafter at the Adjusted Base Rate plus any administrative, processing or
similar fees customarily charged by the Swingline Lender in connection with the
foregoing. Promptly

 

27



--------------------------------------------------------------------------------

following its receipt of any payment by or on behalf of the Borrower in respect
of a Swingline Loan, the Swingline Lender will pay to each Lender that has
acquired a participation therein such Lender’s Ratable Share of such payment.

(f) Notwithstanding any provision of this Agreement to the contrary, the
obligation of each Lender (other than the Swingline Lender) to make Revolving
Loans for the purpose of repaying any Refunded Swingline Loans pursuant to
Section 2.2(d) and each such Lender’s obligation to purchase a participation in
any unpaid Swingline Loans pursuant to Section 2.2(e) shall be absolute and
unconditional and shall not be affected by any circumstance or event whatsoever,
including, without limitation, (i) any set-off, counterclaim, recoupment,
defense or other right that such Lender may have against the Swingline Lender,
the Administrative Agent, the Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of any Default or Event of
Default, (iii) the failure of the amount of such Borrowing of Revolving Loans to
meet the minimum Borrowing amount specified in Section 2.2(a), or (iv) the
failure of any conditions set forth in Section 3.2 or elsewhere herein to be
satisfied.

(g) All Term Loans made pursuant to Section 2.1(b) shall be made by the Lenders
pro rata on the basis of their respective Commitments as in effect immediately
prior to the Commitment Termination Date.

2.3 Disbursements; Funding Reliance; Domicile of Loans.

(a) The Borrower hereby authorizes the Administrative Agent to disburse the
proceeds of each Borrowing it makes in accordance with the terms of any written
instructions from any Authorized Officer of the Borrower, provided that the
Administrative Agent shall not be obligated under any circumstances to forward
amounts to any account not listed in an Account Designation Letter.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent its Ratable Share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.2(b) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if any Lender has not in fact made its share of the applicable Borrowing
to the Administrative Agent, then such Lender and the Borrower severally agree
to pay to the Administrative Agent forthwith on demand such corresponding amount
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing and (ii) in
the case of a payment to be made by the Borrower, the Adjusted Base Rate. If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays such amount to the Administrative Agent, then such
amount shall constitute such Lender’s Loan made on the applicable Borrowing Date
and such payment

 

28



--------------------------------------------------------------------------------

shall absolve any obligation of the Borrower in respect of any demand made under
this Section in respect of such Loan. Any payment by the Borrower under this
Section 2.3(b) shall be without prejudice to any claim the Borrower may have
against any Lender that shall have failed to make such payment to the
Administrative Agent.

(c) The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and Swingline Loans and to make payments
pursuant to Section 10.1(c) are several and not joint. The failure of any Lender
to make any such Loan, fund its participation or to make any such payment on any
date shall not relieve any other Lender of its corresponding obligation, if any,
hereunder to do so on such date, but no Lender shall be responsible for the
failure of any other Lender to so make its Loan, fund its participation or to
make any such payment required hereunder.

(d) Each Lender may, at its option, make and maintain any Loan at, to or for the
account of any of its Lending Offices, provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan to or for the
account of such Lender in accordance with the terms of this Agreement.

2.4 Evidence of Debt; Notes.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to the applicable
Lending Office of such Lender resulting from each Credit Extension made by such
Lending Office of such Lender, including the amounts of principal and interest
payable and paid to such Lending Office of such Lender in respect of its Loans
from time to time under this Agreement.

(b) The Administrative Agent shall maintain the Register pursuant to
Section 10.6(c), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each such Loan,
the Type of each such Loan and the Interest Period applicable thereto, (ii) the
date and amount of each applicable L/C Disbursement made under a Letter of
Credit, (iii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder in respect of
each such Loan, (iv) the amount of any Reimbursement Obligation or interest due
and payable or to become due and payable from the Borrower to each Lender and
the Issuing Lender and (v) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s Ratable Share thereof.

(c) The entries made in the Register and subaccounts maintained pursuant to
Section 2.4(b) (and, if consistent with the entries of the Administrative Agent,
the accounts maintained pursuant to Section 2.4(a)) shall be conclusive evidence
of the existence and amounts of the obligations of the Borrower therein
recorded; provided, however, that the failure of any Lender or the
Administrative Agent to maintain such account, such Register or such subaccount,
as applicable, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) its Obligations
under this Agreement.

(d) The Loans made by each Lender shall, if requested by any Lender (which
request shall be made to the Administrative Agent), be evidenced by a Note,
executed by the Borrower

 

29



--------------------------------------------------------------------------------

and payable to the order of such Lender. Each Note shall be entitled to all of
the benefits of this Agreement and the other Credit Documents and shall be
subject to the provisions hereof and thereof.

2.5 Letters of Credit.

(a) General. The Issuing Lender agrees, subject to and on the terms and
conditions of this Agreement, to Issue, at the request of the Borrower at any
time and from time to time during the Availability Period, Letters of Credit for
the account of the Borrower subject to the terms and conditions set forth
herein, including without limitation the following:

(i) Notice of Issuance. To request the Issuance of a Letter of Credit, the
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Lender) to the Issuing Lender and the Administrative Agent (which shall promptly
notify the Lenders) at least three Business Days in advance of the requested
date of Issuance (or such shorter period as is acceptable to the Administrative
Agent and the Issuing Lender, including any request for the Issuance of a Letter
of Credit on the Closing Date, subject to approval by the Administrative Agent
and the Issuing Lender) a letter of credit application on the Issuing Lender’s
standard form (with such changes as the Issuing Lender shall reasonably deem
appropriate) (a “Letter of Credit Application”) requesting the Issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed,
extended or increased as the case may be, and specifying: (A) the date of
Issuance (which shall be a Business Day), (B) the date on which such Letter of
Credit is to expire (which shall comply with Section 2.5(a)(ii)), (C) the Stated
Amount of such Letter of Credit (it being agreed that all Letters of Credit
shall be issued in Dollars), (D) the name and address of the beneficiary thereof
and (E) such other information as shall be necessary to prepare, amend, renew,
extend or increase, as the case may be, such Letter of Credit, it being
understood and agreed that Letters of Credit may be extended and renewed in
accordance with Section 2.5(a)(ii). In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
Letter of Credit Application or any other Letter of Credit Document submitted by
the Borrower to, or entered into by the Borrower with, the Issuing Lender
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control.

(ii) Expiry Date. Each Letter of Credit shall expire at or prior to the earlier
of (a) the close of business on the date one year after the date of the issuance
of such Letter of Credit (or, in the case of any renewal or extension thereof,
one year after such renewal or extension), or (b) the Final Maturity Date;
provided, however, if the Borrower so requests in any applicable Letter of
Credit Application, the Issuing Lender may, in its sole and absolute discretion,
agree to issue a Letter of Credit that provides for renewal for successive
periods of one year or less (but not beyond the Final Maturity Date) (each, an
“Evergreen Letter of Credit) unless and until the Issuing Lender shall have
delivered prior written notice of nonrenewal to the beneficiary of such Letter
of Credit (a “Notice of Non-Extension”) no later than the time specified in such
Letter of Credit (such time, the “Non-Extension Notice Date”). Once an Evergreen
Letter of Credit has been issued, the Lenders shall be deemed to have authorized
(but may not require) the Issuing Lender

 

30



--------------------------------------------------------------------------------

to permit the extension of such Letter of Credit at any time to an expiry date
not later than the Final Maturity Date; provided, however, that the Issuing
Lender shall not permit any such extension if (x) the Issuing Lender has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit (as extended) under the terms hereof (by
reason of the provisions of Section 2.5(e) or otherwise), (y) it has received
notice (which may be by telephone or in writing) on or before the day that is
five Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Required Lenders have elected not to permit such
extension or (2) from the Administrative Agent, the Required Lenders or the
Borrower that one or more of the applicable conditions specified in Section 3.2
is not then satisfied or (z) the Commitment Termination Date has occurred, and
in each such case directing the Issuing Lender not to permit such extension.

(iii) Participations. By the Issuance of a Letter of Credit by the Issuing
Lender and without any further action on the part of the Issuing Lender or the
Lenders, the Issuing Lender shall be deemed to have sold and transferred to each
Lender, and each Lender shall be deemed irrevocably and unconditionally to have
purchased and received from the Issuing Lender, without recourse or warranty, an
undivided interest and participation in such Letter of Credit in an amount equal
to such Lender’s Ratable Share of the Stated Amount of such Letter of Credit and
the Borrower’s reimbursement obligations with respect thereto. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute, irrevocable and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or Event of Default or reduction or
termination of the aggregate Commitments. In consideration and in furtherance of
the foregoing, each Lender hereby absolutely and unconditionally agrees to pay
to the Administrative Agent, for account of the Issuing Lender, such Lender’s
Ratable Share of each L/C Disbursement made by the Issuing Lender in respect of
any Letter of Credit promptly upon the request of the Issuing Lender at any time
from the time such L/C Disbursement is made until such L/C Disbursement is
reimbursed by the Borrower or at any time after any reimbursement payment is
required to be disgorged or refunded to the Borrower for any reason. Such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to Section 2.5(a)(iv), the Administrative
Agent shall distribute such payment to the Issuing Lender or, to the extent that
any Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Lender, then to such Lenders and the Issuing Lender as their interests
may appear. Any payment made by a Lender pursuant to this paragraph to reimburse
the Issuing Lender for any L/C Disbursement shall not relieve the Borrower of
its obligation to reimburse such L/C Disbursement.

(iv) Reimbursement. The Borrower agrees that it shall reimburse the Issuing
Lender in respect of L/C Disbursements made under Letters of Credit by paying to
the Administrative Agent an amount in Dollars equal to the amount of such L/C
Disbursement no later than 12:00 p.m., Charlotte time, on the first Business Day
after the L/C Disbursement Date (each such amount until paid together with
interest thereon

 

31



--------------------------------------------------------------------------------

payable as provided in Section 2.5(g), a “Reimbursement Obligation”). The
Borrower’s obligation under this 2.5(a)(iv) to reimburse each Lender with
respect to its Reimbursement Obligations shall be absolute and unconditional and
subject to the provisions of Section 2.13(a).

(b) Disbursement Procedures; Funding of Participations.

(i) The Issuing Lender shall, within a reasonable time following its receipt
thereof (and, in any event, within any time specified in the text of the
relevant Letters of Credit), examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Lender shall promptly
after such examination notify the Administrative Agent and the Borrower by
telephone (confirmed by telecopy or email) of such demand for payment and
whether the Issuing Lender has made or will make a L/C Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse the Issuing Lender and the
Lenders with respect to any such L/C Disbursement. If the Borrower shall fail to
reimburse the Issuing Lender for such L/C Disbursement on the date and time
specified in Section 2.5(a)(iv), the Administrative Agent shall notify each
Lender of the applicable L/C Disbursement, the payment then due from the
Borrower in respect thereof and such Lender’s Ratable Share thereof. Each Lender
(including the Lender acting as Issuing Lender) shall upon such notice make
funds available in Dollars to the Administrative Agent for the account of the
Issuing Lender at the Payment Office in an amount equal to its Ratable Share of
the unpaid L/C Disbursement (such amount, its “L/C Advance”) not later than 2:00
p.m. on the Business Day specified in such notice by the Administrative Agent.
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the Issuing Lender for the amount of any
payment made by the Issuing Lender under such Letter of Credit, together with
interest as provided herein.

(ii) If any Lender fails to make available to the Administrative Agent for the
account of the Issuing Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.5(b) by the time
specified in Section 2.5(b)(i), the Issuing Lender shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender at a rate per annum equal to the Federal Funds Rate from time to
time in effect plus any administrative, processing or similar fees customarily
charged by the Swingline Lender in connection with the foregoing. A certificate
of the Issuing Lender submitted to any Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (ii) shall be conclusive
absent manifest error. Until a Lender funds its L/C Advance pursuant to this
Section 2.5(b) to reimburse the Issuing Lender for any L/C Disbursement,
interest in respect of such Lender’s L/C Advance shall be solely for the account
of the Issuing Lender.

 

32



--------------------------------------------------------------------------------

(c) Repayment of Participations.

(i) At any time after the Issuing Lender has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.5(b), if the Administrative Agent
receives for the account of the Issuing Lender any payment in respect of the
related unpaid L/C Disbursement or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of cash collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Ratable Share thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in the same funds as those received by the
Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
Issuing Lender pursuant to Section 2.5(b)(i) is required to be returned under
any of the circumstances described in Section 2.14 (including pursuant to any
settlement entered into by the Issuing Lender in its discretion), each Lender
shall pay to the Administrative Agent for the account of the Issuing Lender its
Ratable Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at a rate per annum equal to the Federal Funds Rate from time to time in
effect.

(d) Failure to Make L/C Advances. The failure of any Lender to make the L/C
Advance to be made by it on the date specified in Section 2.5(b) shall not
relieve any other Lender of its obligation hereunder to make its L/C Advance on
such date, but no Lender shall be responsible for the failure of any other
Lender to make the L/C Advance to be made by such other Lender on such date.

(e) Conditions Precedent to the Issuance of Letters of Credit. The Issuing
Lender shall be under no obligation to Issue any Letter of Credit if:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms enjoin or restrain the Issuance of such Letter of Credit or
any Requirement of Law applicable to the Issuing Lender, the Administrative
Agent or any Lender or any request or directive (whether or not having the force
of law) from any Governmental Authority with jurisdiction over it shall
prohibit, or request that it refrain from, the Issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon it with
respect to such Letter of Credit any restriction or reserve or capital
requirement (for which the Issuing Lender or any Lender is not otherwise
compensated) not in effect on the Closing Date, or any unreimbursed loss, cost
or expense which was not applicable or in effect as of the Closing Date;

(ii) upon issuance (i) when added to the aggregate Letter of Credit Exposure of
the Lenders at such time, would exceed the Letter of Credit Commitment, or
(ii) when added to the Aggregate Credit Exposure, would exceed the aggregate
Commitments at such time;

 

33



--------------------------------------------------------------------------------

(iii) the Issuing Lender shall have delivered a Notice of Non-Extension with
respect to such Letter of Credit;

(iv) the Administrative Agent has received written notice from the Issuing
Lender or the Required Lenders, as the case may be, or the Borrower, on or prior
to the Business Day prior to the requested date of the Issuance of such Letter
of Credit, that one or more of the applicable conditions under Section 3.2 is
not then satisfied;

(v) the expiry date of such Letter of Credit would occur more than twelve months
after the date of Issuance or last extension unless the Required Lenders have
approved such expiry date in writing;

(vi) the expiry date of such Letter of Credit occurs after the Final Maturity
Date, unless all of the Lenders have approved such expiry date in writing;

(vii) such Letter of Credit is not substantially in form and substance
reasonably acceptable to the Issuing Lender;

(viii) such Letter of Credit is denominated in a currency other than Dollars;

(ix) a default of any Lender’s obligations to fund under Section 2.5(b) exists
or any Lender is at such time an Impacted Lender hereunder, unless the Issuing
Lender has entered into satisfactory arrangements with the Borrower or such
Lender to eliminate the Issuing Lender’s risk with respect to such Lender; or

(x) a Default or Event of Default has occurred and is continuing.

(f) Obligations Absolute.

(i) The obligations of the Borrower to reimburse with respect to a L/C
Disbursement under any Letter of Credit and of any Lender to reimburse the
Issuing Lender with respect to any L/C Disbursement under any Letter of Credit
shall be unconditional and irrevocable, and shall be paid strictly in accordance
with the terms of this Agreement and any Letter of Credit Document under all
circumstances, including, without limitation, the following circumstances:

(A) any lack of validity or enforceability of this Agreement, any other Credit
Document, any Letter of Credit Document or any other agreement or instrument
relating thereto;

(B) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of the Borrower in respect of any Letter of
Credit Document or any other amendment or waiver of or any consent to or
departure from all or any of the Letter of Credit Documents;

(C) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such

 

34



--------------------------------------------------------------------------------

transferee may be acting), the Issuing Lender, the Administrative Agent, any
Lender or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any other Letter
of Credit Document or any unrelated transaction;

(D) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(E) payment by the Issuing Lender under a Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit;

(F) any exchange, release or non-perfection of any collateral, or any release or
amendment or waiver of or consent to or departure from any guarantee, for all or
any of the Obligations of the Borrower; or

(G) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including, without limitation, any other circumstance that
might otherwise constitute a defense available to, or a discharge of, the
Borrower or any guarantor, other than as may be expressly set forth in this
Agreement.

(ii) Neither the Administrative Agent, the Issuing Lender nor any Lender nor any
of their Related Parties shall have any liability or responsibility to the
Borrower by reason of or in connection with the Issuance or transfer of any
Letter of Credit or any payment or failure to make any payment thereunder, or
any error, omission, interruption, loss or delay in transmission or delivery of
any draft, notice or other communication under or relating to any Letter of
Credit (including any document required to make a drawing thereunder), any error
in interpretation of technical terms or any consequence arising from causes
beyond their control; provided that the foregoing shall not be construed to
excuse the Administrative Agent, the Issuing Lender or a Lender from liability
to the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
the gross negligence or willful misconduct of the Issuing Lender when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.

(g) Interest. Unless the Borrower reimburses each L/C Disbursement made in
respect of Letters of Credit issued for its account in full on the date such L/C
Disbursement is made, the unpaid amount of the Reimbursement Obligation thereof
shall bear interest from the date of each L/C Disbursement until such amount
shall be paid in full at the rate per annum then applicable to Base Rate Loans
(plus an additional 2% per annum, payable on demand, if not reimbursed by the
third Business Day after the date of such L/C Disbursement).

 

35



--------------------------------------------------------------------------------

(h) Interest Rate Determination. The Administrative Agent shall give prompt
notice to the Borrower and the Lenders of the applicable interest rate
determined by the Administrative Agent for purposes of Section 2.5(g).

(i) Collateralization of Letters of Credit.

(i) If (i) as of the Commitment Termination Date, any Letter of Credit may for
any reason remain outstanding, (ii) at any time, the Aggregate Credit Exposure
shall exceed the aggregate Commitments (after giving effect to any concurrent
termination or reduction thereof) pursuant to Section 2.7(b) or (iii) any Event
of Default occurs and is continuing and the Administrative Agent or the Required
Lenders, as applicable, require the Borrower to cash collateralize the aggregate
Letter of Credit Exposure pursuant to Section 8.2(d), the Borrower shall deliver
to the Administrative Agent as cash collateral an amount in cash equal to 105%
of the aggregate Stated Amount of all Letters of Credit of the Borrower
outstanding at such time (whether or not any beneficiary under any Letter of
Credit shall have drawn or be entitled at such time to draw thereunder) or, in
the case of clause (ii) above, an amount in cash equal to such excess. The
Administrative Agent shall deposit such cash in a special collateral account of
the Borrower pursuant to arrangements satisfactory to the Administrative Agent
(such account, the “Cash Collateral Account”) for the benefit of the
Administrative Agent, the Issuing Lender and the Lenders.

(ii) The Borrower hereby grants to the Administrative Agent, for the benefit of
the Issuing Lender and the Lenders, a Lien upon and security interest in its
Cash Collateral Account and all amounts held therein from time to time as
security for the Letter of Credit Exposure of the Borrower, and for application
to its aggregate Reimbursement Obligations as and when the same shall arise. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account for the benefit of the Issuing
Lender and the Lenders, and the Borrower shall have no interest therein except
as set forth in clause (iii) of this Section 2.5(i). Other than any interest on
the investment of such amounts in Cash Equivalents, which investments shall be
made at the direction of the Borrower (unless a Default or Event of Default
shall have occurred and be continuing, in which case the determination as to
investments shall be made at the option and in the sole discretion of the
Administrative Agent), amounts in the Cash Collateral Account shall not bear
interest. Interest and profits, if any, on such investments shall accumulate in
the Cash Collateral Account.

(iii) In the event of a drawing, and subsequent payment by the Issuing Lender,
under any Letter of Credit at any time during which any amounts are held in the
applicable Cash Collateral Account, the Administrative Agent will deliver to the
Issuing Lender an amount equal to the Reimbursement Obligation created as a
result of such payment (or, if the amounts so held are less than such
Reimbursement Obligation, all of such amounts) to reimburse the Issuing Lender
therefor. Any amounts remaining in any Cash Collateral Account (including
interest and profits) after the expiration of the Letters of Credit of the
Borrower and reimbursement in full of the Issuing Lender for all of its
respective obligations thereunder shall be held by the Administrative Agent, for
the

 

36



--------------------------------------------------------------------------------

benefit of the Borrower, to be applied against the Obligations of the Borrower
in such order and manner as the Administrative Agent may direct. If the Borrower
is required to provide cash collateral pursuant to Section 2.7(b), such amount
(including interest and profits), to the extent not applied as aforesaid, shall
be returned to the Borrower, provided that after giving effect to such return
(i) the Aggregate Credit Exposure would not exceed the aggregate Commitments at
such time and (ii) no Default or Event of Default shall have occurred and be
continuing at such time. If the Borrower is required to provide cash collateral
as a result of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.

(j) Use of Letters of Credit. The Letters of Credit shall be available and the
Borrower agrees that it shall use its Letters of Credit to support its own
obligations primarily under the Primary Policies and Reinsurance Agreements to
which it is a party and for its general corporate purposes.

2.6 Termination and Reduction of Commitments and Swingline Commitment.

(a) The aggregate Commitments shall be automatically and permanently terminated
on the Commitment Termination Date. The Swingline Commitment shall be
automatically and permanently terminated on the Commitment Termination Date.

(b) At any time and from time to time after the date hereof, upon not less than
three Business Days’ prior written notice to the Administrative Agent (and in
the case of a termination or reduction of the Unutilized Swingline Commitment,
the Swingline Lender), the Borrower may terminate in whole or reduce in part the
aggregate Unutilized Commitments or the Unutilized Swingline Commitment;
provided that any such partial reduction shall be in an aggregate amount of not
less than $5,000,000 ($500,000 in the case of the Unutilized Swingline
Commitment) or, if greater, an integral multiple of $1,000,000 in excess
thereof, and applied ratably among the Lenders according to their respective
Commitments ($100,000 in the case of the Unutilized Swingline Commitment). The
amount of any termination or reduction made under this Section 2.6(b) may not
thereafter be reinstated. Notwithstanding any provision of this Agreement to the
contrary, any reduction of the Commitments pursuant to this Section 2.6 that has
the effect of reducing the aggregate Commitments to an amount less than the
amount of the Swingline Commitment or the Letter of Credit Commitment at such
time shall result in an automatic corresponding reduction of the Swingline
Commitment or the Letter of Credit Commitment, as the case may be, to the amount
of the aggregate Commitments (as so reduced), without any further action on the
part of the Borrower, the Issuing Lender, the Swingline Lender or any other
Lender.

(c) All fees accrued in respect of the Unutilized Commitments until the
effective date of any termination thereof shall be paid on the effective date of
such termination.

2.7 Mandatory Payments and Prepayments.

(a) Except to the extent due or paid sooner pursuant to the provisions of this
Agreement, the Borrower shall repay to the Lenders the aggregate outstanding
principal of the

 

37



--------------------------------------------------------------------------------

Revolving Loans on the Commitment Termination Date unless the Borrower exercises
the Term-Out Option and, in such case, the aggregate outstanding principal of
the Term Loans, if any, shall be due and payable in full on the Final Maturity
Date. The aggregate outstanding principal of each Swingline Loan shall be due
and payable in full on the earlier of (i) the date 10 Business Days after such
Swingline Loan is made and (ii) the Commitment Termination Date.

(b) In the event that, at any time, the Aggregate Credit Exposure (excluding the
aggregate amount of any Swingline Loans to be repaid with proceeds of Revolving
Loans made on the date of determination) shall exceed the aggregate Commitments
at such time (after giving effect to any concurrent termination or reduction
thereof), the Borrower will immediately prepay (i) the outstanding principal
amount of the Swingline Loans and, to the extent of any excess remaining after
prepayment in full of outstanding Swingline Loans, (ii) the outstanding
principal amount of the Revolving Loans in the amount of such excess. To the
extent such excess amount is greater than the aggregate principal amount of
Loans outstanding immediately prior to the application of such prepayment, the
amount so prepaid shall be retained by the Administrative Agent and held in the
Cash Collateral Account as cover for the aggregate Letter of Credit Exposure, as
more particularly described in Section 2.5(i), and thereupon such cash shall be
deemed to reduce the aggregate Letter of Credit Exposure by an equivalent
amount. Each payment or prepayment pursuant to the provisions of this
Section 2.7 shall be applied ratably among the Lenders holding the Loans being
prepaid, in proportion to the principal amount held by each. Each payment or
prepayment of a LIBOR Loan made pursuant to the provisions of this Section on a
day other than the last day of the Interest Period applicable thereto shall be
made together with all amounts required under Section 2.19 to be paid as a
consequence thereof.

2.8 Voluntary Prepayments.

(a) At any time and from time to time, the Borrower shall have the right to
prepay the Loans, in whole or in part, together with accrued interest to the
date of prepayment, without premium or penalty (except as provided in
clause (iii) below), upon written notice given to the Administrative Agent not
later than 11:00 a.m., Charlotte time, three Business Days prior to each
intended prepayment of LIBOR Loans and one Business Day prior to each intended
prepayment of Base Rate Loans (other than Swingline Loans, which may be prepaid
on a same-day basis), provided that (i) each partial prepayment of LIBOR Loans
shall be in an aggregate principal amount of not less than $5,000,000 or, if
greater, an integral multiple of $1,000,000 in excess thereof, and each partial
prepayment of Base Rate Loans shall be in an aggregate principal amount of not
less than $3,000,000 or, if greater, an integral multiple of $1,000,000 in
excess thereof ($100,000 and $100,000, respectively, in the case of Swingline
Loans), (ii) no partial prepayment of LIBOR Loans made pursuant to any single
Borrowing shall reduce the aggregate outstanding principal amount of the
remaining LIBOR Loans under such Borrowing to less than $5,000,000 or to any
greater amount not an integral multiple of $1,000,000 in excess thereof, and
(iii) unless made together with all amounts required under Section 2.19 to be
paid as a consequence of such prepayment, a prepayment of a LIBOR Loan may be
made only on the last day of the Interest Period applicable thereto. Each such
notice shall specify the proposed date of such prepayment and the aggregate
principal amount and Type of the Loans to be prepaid (and, in the case of LIBOR
Loans, the Interest Period of such Borrowing pursuant to which made), and shall
be irrevocable and shall bind the Borrower to make such prepayment on the terms
specified therein. Revolving Loans and Swingline Loans prepaid pursuant to this
Section 2.8(a) (but not

 

38



--------------------------------------------------------------------------------

Term Loans) may be reborrowed, subject to the terms and conditions of this
Agreement. In the event the Administrative Agent receives a notice of prepayment
under this Section, the Administrative Agent will give prompt notice thereof to
the Lenders; provided that if such notice has also been furnished to the
Lenders, the Administrative Agent shall have no obligation to notify the Lenders
with respect thereto.

(b) Each prepayment of the Loans made pursuant to Section 2.8(a) shall be
applied ratably among the Lenders holding the Loans being prepaid, in proportion
to the principal amount held by each.

2.9 Interest.

(a) Subject to Section 2.9(b), each Loan shall bear interest on the outstanding
principal amount thereof from the date of Borrowing thereof until such principal
amount shall be paid in full, (i) at the Adjusted Base Rate, as in effect from
time to time during such periods as such Loan is a Base Rate Loan, (ii) at the
Adjusted LIBOR Rate, as in effect from time to time during such periods as such
Loan is a LIBOR Loan and (iii) at the Adjusted LIBOR Market Index Rate, as in
effect from time to time during such periods as such Loan is a Swingline Loan.

(b) Upon the occurrence and during the continuance of any Default or Event of
Default under Section 8.1(a), Section 8.1(f) or Section 8.1(g) and (at the
election of the Required Lenders) upon the occurrence and during the continuance
of any other Event of Default, all outstanding principal amounts of the Loans,
all Reimbursement Obligations (to the extent not already bearing an additional
2% per annum pursuant to Section 2.5(g)) and, to the greatest extent permitted
by law, all interest accrued on the Loans and all other accrued and outstanding
fees and other amounts hereunder, shall bear interest at a rate per annum equal
to the interest rate applicable from time to time thereafter to such Loans
(whether the Adjusted Base Rate, the Adjusted LIBOR Market Index Rate or the
Adjusted LIBOR Rate) plus 2% (or, in the case of interest, fees and other
amounts for which no rate is provided hereunder, at the Adjusted Base Rate plus
2%), and, in each case, such default interest shall be payable on demand. To the
greatest extent permitted by law, interest shall continue to accrue after the
filing by or against the Borrower of any petition seeking any relief in
bankruptcy or under any law pertaining to insolvency or debtor relief.

(c) Accrued (and theretofore unpaid) interest in respect of any Loan shall be
payable as follows:

(i) in respect of each Base Rate Loan and Swingline Loan, in arrears on the last
Business Day of each calendar quarter, beginning with the first such day to
occur after the Closing Date;

(ii) in respect of each LIBOR Loan, in arrears (y) on the last Business Day of
the Interest Period applicable thereto (subject to the provisions of
Section 2.11(iv)) and (z) in addition, in the case of a LIBOR Loan with an
Interest Period having a duration of six months, on each date on which interest
would have been payable under clause (y) above had successive Interest Periods
of three months’ duration been applicable to such LIBOR Loan;

 

39



--------------------------------------------------------------------------------

(iii) upon any payment of any Loan pursuant to Section 2.7 or Section 2.8 (other
than the prepayment of a Base Rate Loan prior to the Maturity Date), to the
extent accrued on the amount being paid or prepaid; and

(iv) in respect of any Loan, at maturity (whether pursuant to acceleration or
otherwise) and, after maturity, on demand.

(d) Nothing contained in this Agreement or in any other Credit Document shall be
deemed to establish or require the payment of interest to any Lender at a rate
in excess of the maximum rate permitted by applicable law. If the amount of
interest payable for the account of any Lender on any interest payment date
would exceed the maximum amount permitted by applicable law to be charged by
such Lender, the amount of interest payable for its account on such interest
payment date shall be automatically reduced to such maximum permissible amount.
In the event of any such reduction affecting any Lender, if from time to time
thereafter the amount of interest payable for the account of such Lender on any
interest payment date would be less than the maximum amount permitted by
applicable law to be charged by such Lender, then the amount of interest payable
for its account on such subsequent interest payment date shall be automatically
increased to such maximum permissible amount, provided that at no time shall the
aggregate amount by which interest paid for the account of any Lender has been
increased pursuant to this sentence exceed the aggregate amount by which
interest paid for its account has theretofore been reduced pursuant to the
previous sentence.

(e) The Administrative Agent shall promptly notify the Borrower and the Lenders
upon determining the interest rate for each Borrowing of LIBOR Loans after its
receipt of the relevant Notice of Borrowing or Notice of
Conversion/Continuation, and upon each change in the Base Rate; provided,
however, that the failure of the Administrative Agent to provide the Borrower or
the Lenders with any such notice shall neither affect any obligations of the
Borrower or the Lenders hereunder nor result in any liability on the part of the
Administrative Agent to the Borrower or any Lender. Each such determination
(including each determination of the Reserve Requirement) shall, absent manifest
error, be conclusive and binding on all parties hereto.

(f) In the event that any financial statement or Compliance Certificate
delivered pursuant to Section 4.12, 5.1(a) or 5.1(b) is shown to be inaccurate
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Percentage for any period (an “Applicable
Period”) than the Applicable Percentage applied for such Applicable Period, then
the Borrower shall immediately (i) deliver to the Administrative Agent a correct
Compliance Certificate for such Applicable Period, (ii) determine the Applicable
Percentage for such Applicable Period based upon the corrected Compliance
Certificate, and (iii) immediately pay to the Administrative Agent the accrued
additional interest owing as a result of such increased Applicable Percentage
for such Applicable Period, which payment shall be promptly applied by the
Administrative Agent in accordance with Section 2.13(e). This Section 2.9(f) is
in addition to the rights of the Administrative Agent and Lenders with respect
to Sections 2.9(b) and 8.2 and other respective rights under this Agreement.

 

40



--------------------------------------------------------------------------------

2.10 Fees. The Borrower agrees to pay:

(a) To the Arrangers and Wachovia, for their own respective accounts, the fees
required under the Fee Letters to be paid to them and the Lenders in the amounts
and at the times as required by the terms thereof;

(b) To the Administrative Agent, for the account of each Lender, a commitment
fee (the “Commitment Fee”), which shall accrue at a per annum rate equal to the
Applicable Percentage in effect for such fee from time to time during each
calendar quarter (or portion thereof) on such Lender’s Unutilized Commitment,
during the period from and including the date hereof to but excluding the
Commitment Termination Date; provided, however, that no Commitment Fee shall
accrue on the Unutilized Commitments of a Defaulting Lender during any period
that such Lender shall be a Defaulting Lender. Accrued Commitment Fees shall be
payable in arrears (i) on the last Business Day of each calendar quarter,
beginning with the first such day to occur after the date hereof and (ii) on the
Commitment Termination Date. All Commitment Fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day);

(c) To the Administrative Agent, for the account of each Lender, in the event
the Borrower exercises the Term-Out Option, the Borrower will pay a fee of 0.50%
on the outstanding principal amount of the Term Loan made by such Lender on the
Commitment Termination Date;

(d) To the Administrative Agent, for the account of each Lender, a letter of
credit fee (the “Letter of Credit Fee”) for each calendar quarter (or portion
thereof) in respect of all Letters of Credit outstanding during such quarter, at
a per annum rate equal to the Applicable Percentage in effect for such fee from
time to time during such quarter on such Lender’s Ratable Share of the average
daily Aggregate Stated Amount of Letters of Credit outstanding during such
quarter; provided, however, that no Letter of Credit Fee shall be paid to any
Defaulting Lender during any period that such Lender shall be a Defaulting
Lender. The Letter of Credit Fee shall be due and payable quarterly in arrears
(i) on the last Business Day of each calendar quarter, commencing with the first
such date to occur after the Closing Date through the Final Maturity Date and
(ii) on the Final Maturity Date;

(e) To the Administrative Agent, for its own account, the annual administrative
fee described in the Fee Letters, on the terms, in the amount and at the times
set forth therein; and

(f) To the Issuing Lender, for its own account, with respect to the Issuance of
each Letter of Credit hereunder, a fronting fee described in the Fee Letters, on
the terms, in the amount and at the times set forth therein and such reasonable
fees and expenses as the Issuing Lender customarily requires in connection with
the issuance, amendment, transfer, negotiation, processing and/or administration
of letters of credit.

2.11 Interest Periods. Concurrently with the giving of a Notice of Borrowing or
Notice of Conversion/Continuation in respect of any Borrowing comprised of Base
Rate Loans to be converted into, or LIBOR Loans to be continued as, LIBOR Loans,
the Borrower shall have the right to elect, pursuant to such notice, the
interest period (each, an “Interest Period”) to be applicable to such LIBOR
Loans, which Interest Period shall, at the option of the Borrower, be a one,
two, three or six-month period; provided, however, that:

(i) all LIBOR Loans comprising a single Borrowing shall at all times have the
same Interest Period;

 

41



--------------------------------------------------------------------------------

(ii) the initial Interest Period for any LIBOR Loan shall commence on the date
of the Borrowing of such LIBOR Loan or the date of the conversion of a Base Rate
Loan into such LIBOR Loan, and each successive Interest Period applicable to
such LIBOR Loan shall commence on the day on which the preceding Interest Period
applicable thereto expires;

(iii) LIBOR Loans may not be outstanding under more than four separate Interest
Periods at any one time (for which purpose Interest Periods shall be deemed to
be separate even if they are coterminous);

(iv) if any Interest Period otherwise would expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day unless such next succeeding Business Day falls in another calendar month, in
which case such Interest Period shall expire on the preceding Business Day;

(v) no Interest Period may be selected with respect to the Loans that would end
after a scheduled date for repayment of principal of the Loans occurring on or
after the first day of such Interest Period unless, immediately after giving
effect to such selection, the aggregate principal amount of Loans that are Base
Rate Loans or that have Interest Periods expiring on or before such principal
repayment date equals or exceeds the principal amount required to be paid on
such principal repayment date;

(vi) the Borrower may not select any Interest Period that expires after the
Maturity Date, with respect to Loans that are to be maintained as LIBOR Loans;

(vii) if any Interest Period begins on a day for which there is no numerically
corresponding day in the calendar month during which such Interest Period would
otherwise expire, such Interest Period shall expire on the last Business Day of
such calendar month; and

(viii) the Borrower may not select any Interest Period (and consequently, no
LIBOR Loans shall be made) if a Default or Event of Default shall have occurred
and be continuing at the time of such Notice of Borrowing or Notice of
Conversion/Continuation with respect to any Borrowing.

2.12 Conversions and Continuations.

(a) The Borrower shall have the right, on any Business Day occurring on or after
the Closing Date, to elect (i) to convert all or a portion of the outstanding
principal amount of any Base Rate Loans into LIBOR Loans, or to convert any
LIBOR Loans the Interest Periods for which end on the same day into Base Rate
Loans, or (ii) upon the expiration of any Interest Period, to continue all or a
portion of the outstanding principal amount of any LIBOR Loans the

 

42



--------------------------------------------------------------------------------

Interest Periods for which end on the same day for an additional Interest
Period, provided that (w) any such conversion of LIBOR Loans of the same
Borrowing into Base Rate Loans shall involve an aggregate principal amount of
not less than $3,000,000 or, if greater, an integral multiple of $1,000,000 in
excess thereof; any such conversion of Base Rate Loans of the same Borrowing
into, or continuation of, LIBOR Loans shall involve an aggregate principal
amount of not less than $5,000,000 or, if greater, an integral multiple of
$1,000,000 in excess thereof; and no partial conversion of LIBOR Loans of the
same Borrowing shall reduce the outstanding principal amount of LIBOR Loans to
less than $5,000,000 or to any greater amount not an integral multiple of
$1,000,000 in excess thereof, (y) except as otherwise provided in
Section 2.17(f), LIBOR Loans may be converted into Base Rate Loans only on the
last day of the Interest Period applicable thereto (and, in any event, if a
LIBOR Loan is converted into a Base Rate Loan on any day other than the last day
of the Interest Period applicable thereto, the Borrower will pay, upon such
conversion, all amounts required under Section 2.19 to be paid as a consequence
thereof) and (z) no conversion of Base Rate Loans into LIBOR Loans or
continuation of LIBOR Loans shall be permitted during the continuance of a
Default or Event of Default.

(b) The Borrower shall make each such election by giving the Administrative
Agent written notice not later than 11:00 a.m., Charlotte time, three Business
Days prior to the intended effective date of any conversion of Base Rate Loans
into, or continuation of, LIBOR Loans and one Business Day prior to the intended
effective date of any conversion of LIBOR Loans into Base Rate Loans. Each such
notice (each, a “Notice of Conversion/Continuation”) shall be irrevocable, shall
be given in the form of Exhibit B-3 and shall specify (x) the date of such
conversion or continuation (which shall be a Business Day), (y) in the case of a
conversion into, or a continuation of, LIBOR Loans, the Interest Period to be
applicable thereto, and (z) the aggregate amount and Type of the Loans being
converted or continued. Upon the receipt of a Notice of Conversion/Continuation,
the Administrative Agent will promptly notify each Lender of the proposed
conversion or continuation. In the event that the Borrower shall fail to deliver
a Notice of Conversion/Continuation as provided herein with respect to any
outstanding LIBOR Loans, such LIBOR Loans shall automatically be converted to
Base Rate Loans upon the expiration of the then-current Interest Period
applicable thereto (unless repaid pursuant to the terms hereof). In the event
the Borrower shall have failed to select in a Notice of Conversion/Continuation
the duration of the Interest Period to be applicable to any conversion into, or
continuation of, LIBOR Loans, then the Borrower shall be deemed to have selected
an Interest Period with a duration of one month.

2.13 Method of Payments; Computations; Apportionment of Payments.

(a) All payments by the Borrower hereunder shall be made without setoff,
counterclaim or other defense, in Dollars and in immediately available funds to
the Administrative Agent, for the account of the Lenders entitled to such
payment or the Swingline Lender, as the case may be (except as otherwise
expressly provided herein as to payments required to be made directly to the
Administrative Agent, the Issuing Lender or the Lenders), at the Payment Office
prior to 12:00 noon, Charlotte time, on the date payment is due. Any payment
made as required hereinabove, but after 12:00 noon, Charlotte time, shall be
deemed to have been made on the next succeeding Business Day. If any payment
falls due on a day that is not a Business Day, then such due date shall be
extended to the next succeeding Business Day

 

43



--------------------------------------------------------------------------------

(except that in the case of LIBOR Loans to which the provisions of
Section 2.11(iv) are applicable, such due date shall be the preceding Business
Day), and such extension of time shall then be included in the computation of
payment of interest, fees or other applicable amounts.

(b) The Administrative Agent will distribute to the Lenders like amounts
relating to payments made to the Administrative Agent for the account of the
Lenders as follows: (i) if the payment is received by 12:00 noon, Charlotte
time, in immediately available funds, the Administrative Agent will make
available to each relevant Lender on the same date, by wire transfer of
immediately available funds, such Lender’s Ratable Share of such payment, and
(ii) if such payment is received after 12:00 noon, Charlotte time, or in other
than immediately available funds, the Administrative Agent will make available
to each such Lender its Ratable Share of such payment by wire transfer of
immediately available funds on the next succeeding Business Day (or in the case
of uncollected funds, as soon as practicable after collected). Notwithstanding
the foregoing or any contrary provision hereof, if any Lender shall fail to make
any payment required to be made by it hereunder to the Administrative Agent, the
Issuing Lender or the Swingline Lender, then the Administrative Agent may, in
its discretion, apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations to the
Administrative Agent, the Issuing Lender or the Swingline Lender, as the case
may be, until all such unsatisfied obligations are fully paid. If the
Administrative Agent shall not have made a required distribution to the
appropriate Lenders as required hereinabove after receiving a payment for the
account of such Lenders, the Administrative Agent will pay to each such Lender,
on demand, its Ratable Share of such payment with interest thereon at the
Federal Funds Rate for each day from the date such amount was required to be
disbursed by the Administrative Agent until the date repaid to such Lender. The
Administrative Agent will distribute to the Issuing Lender and Swingline Lender
like amounts relating to payments made to the Administrative Agent for the
account of the Issuing Lender and Swingline Lender in the same manner, and
subject to the same terms and conditions, as set forth hereinabove with respect
to distributions of amounts to the Lenders.

(c) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the relevant Lenders or the Issuing Lender hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the relevant Lenders, the
Issuing Lender or the Swingline Lender, as the case may be, the amount due. In
such event, if the Borrower has not in fact made such payment, then each of the
relevant Lenders, the Issuing Lender or the Swingline Lender, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or the Issuing Lender, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.

(d) All computations of interest and fees hereunder (including computations of
the Reserve Requirement) shall be made on the basis of a year consisting of
(i) in the case of interest on Base Rate Loans, 365/366 days, as the case may
be, or (ii) in all other instances, 360 days; and in each case under (i) and
(ii) above, with regard to the actual number of days (including the first day,
but excluding the last day) elapsed.

 

44



--------------------------------------------------------------------------------

(e) Notwithstanding any other provision of this Agreement or any other Credit
Document to the contrary, all amounts collected or received by the
Administrative Agent or any Lender after acceleration of the Loans pursuant to
Section 8.2 shall be applied by the Administrative Agent as follows:

(i) first, to the payment of all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ and consultants’ fees
irrespective of whether such fees are allowed as a claim after the occurrence of
a Bankruptcy Event) of the Administrative Agent in connection with enforcing the
rights of the Lenders under the Credit Documents;

(ii) second, to the payment of any fees owed to the Administrative Agent and the
Issuing Lender hereunder or under any other Credit Document;

(iii) third, to the payment of all reasonable and documented out-of-pocket costs
and expenses (including, without limitation, reasonable attorneys’ and
consultants’ fees irrespective of whether such fees are allowed as a claim after
the occurrence of a Bankruptcy Event) of each of the Lenders, the Swingline
Lender and the Issuing Lender in connection with enforcing its rights under the
Credit Documents or otherwise with respect to the Obligations owing to such
Lender;

(iv) fourth, to the payment of all of the Obligations consisting of accrued fees
and interest (including, without limitation, fees incurred and interest accruing
at the then applicable rate after the occurrence of a Bankruptcy Event
irrespective of whether a claim for such fees incurred and interest accruing is
allowed in such proceeding);

(v) fifth, to the payment of the outstanding principal amount of the Obligations
(including the payment of any outstanding Reimbursement Obligations and the
obligation to cash collateralize Letter of Credit Exposure);

(vi) sixth, to the payment of all other Obligations and other obligations that
shall have become due and payable under the Credit Documents or otherwise and
not repaid; and

(vii) seventh, to the payment of the surplus (if any) to whomever may be
lawfully entitled to receive such surplus.

In carrying out the foregoing, (x) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category, (y) all amounts shall be apportioned ratably among the
Lenders, the Swingline Lender and the Issuing Lender in proportion to the
amounts of such principal, interest, fees or other Obligations owed to them
respectively pursuant to clauses (iii) through (vii) above, and (z) to the
extent that any amounts available for distribution pursuant to clause (v) above
are attributable to the issued but undrawn amount of outstanding Letters of
Credit, such amounts shall be held by the Administrative Agent to cash
collateralize Letter of Credit Exposure pursuant to Section 2.5(i).

 

45



--------------------------------------------------------------------------------

2.14 Recovery of Payments.

(a) The Borrower agrees that to the extent the Borrower makes a payment or
payments to or for the account of the Administrative Agent, the Swingline
Lender, any Lender or the Issuing Lender, which payment or payments or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside or required to be repaid to a trustee, receiver or any other party
under any Debtor Relief Law (whether as a result of any demand, settlement,
litigation or otherwise), then, to the extent of such payment or repayment, the
Obligation intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been received.

(b) If any amounts distributed by the Administrative Agent to any Lender or the
Issuing Lender are subsequently returned or repaid by the Administrative Agent
to the Borrower, its representative or successor in interest, or any other
Person, whether by court order, by settlement approved by such Lender or the
Issuing Lender, or pursuant to applicable Requirements of Law, such Lender or
the Issuing Lender will, promptly upon receipt of notice thereof from the
Administrative Agent, pay the Administrative Agent such amount. If any such
amounts are recovered by the Administrative Agent from the Borrower, its
representative or successor in interest or such other Person, the Administrative
Agent will redistribute such amounts to the Lenders or the Issuing Lender on the
same basis as such amounts were originally distributed.

2.15 Use of Proceeds. The proceeds of the Loans shall be used to provide for the
working capital and general corporate requirements of the Borrower and its
Subsidiaries (other than for the redemption, retirement or repurchase of any
Equity Interest of any Unum Party) not in contravention of any Requirement of
Law or any provision of this Agreement or any other Credit Document.

2.16 Pro Rata Treatment.

(a) Except in the case of Swingline Loans, all fundings, continuations and
conversions of Loans shall be made by the Lenders pro rata on the basis of their
Ratable Share (in the case of the initial making of the Loans) or on the basis
of their respective outstanding Loans (in the case of continuations and
conversions of the Loans), as the case may be from time to time. All payments on
account of principal of or interest on any Loans, fees or any other Obligations
owing to or for the account of any one or more Lenders shall be apportioned
ratably among such Lenders in proportion to the amounts of such principal,
interest, fees or other Obligations owed to them respectively.

(b) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other Obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such Obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and such other Obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in

 

46



--------------------------------------------------------------------------------

accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other Obligations owing them, provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans,
Reimbursement Obligations or Swingline Loans to any assignee or participant,
other than to the Borrower or any Subsidiary thereof (as to which the provisions
of this Section 2.16(b) shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of setoff and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation. If under any applicable Debtor
Relief Law, any Lender receives a secured claim in lieu of a setoff to which
this Section 2.16(b) applies, such Lender shall, to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with
the rights of the Lenders entitled under this Section 2.16(b) to share in the
benefits of any recovery on such secured claim.

2.17 Increased Costs; Change in Circumstances; Illegality.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except the Reserve Requirement reflected in the LIBOR Rate);

(ii) subject any Lender to any Taxes of any kind whatsoever with respect to this
Agreement, any Letter of Credit, any participation in a Letter of Credit or
Swingline Loan or any Loan made by it, or change the basis of taxation of
payments to such Lender in respect thereof (except for Indemnified Taxes or
Other Taxes and the imposition of, or any change in the rate or calculation of,
any Excluded Tax payable by such Lender or the Issuing Lender); or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Loans made by such Lender or any
Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan), or to increase the cost to such Lender (accompanied by the
certificate referred to in Section 2.17(c)) of participating in, issuing or
maintaining any Letter of Credit or any Swingline Loan (or of maintaining its
obligation to participate in or to issue any Letter of Credit or any Swingline
Loan), or to reduce the amount of any sum received or receivable by such Lender
hereunder (whether of principal, interest or any other amount), then, upon
request of such Lender, the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered.

 

47



--------------------------------------------------------------------------------

(b) If any Lender determines that any Change in Law affecting such Lender or any
Lending Office of such Lender or such Lender’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit or Swingline
Loans held by, such Lender, or the Letters of Credit issued by the Issuing
Lender, to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

(c) A certificate of a Lender setting forth the calculation in reasonable detail
of the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in Section 2.17(a) or Section 2.17(b)
and delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 Business Days after receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to the foregoing provisions of this Section shall not constitute a waiver of
such Lender’s right to demand such compensation, provided that the Borrower
shall not be required to compensate a Lender pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).

(e) If, on or prior to the first day of any Interest Period, (y) the
Administrative Agent shall have determined that adequate and reasonable means do
not exist for ascertaining the applicable LIBOR Rate for such Interest Period or
(z) the Administrative Agent shall have received written notice from the
Required Lenders of their determination that the rate of interest referred to in
the definition of “LIBOR Rate” upon the basis of which the Adjusted LIBOR Rate
for LIBOR Loans for such Interest Period is to be determined will not adequately
and fairly reflect the cost to such Lenders of making or maintaining LIBOR Loans
during such Interest Period, the Administrative Agent will forthwith so notify
the Borrower and the Lenders. Upon such notice, (i) all then-outstanding LIBOR
Loans shall automatically, on the expiration date of the respective Interest
Periods applicable thereto (unless then repaid in full), be converted into Base
Rate Loans, (ii) the obligation of the Lenders to make, to convert Base Rate
Loans into, or to continue, LIBOR Loans shall be suspended (including pursuant
to the Borrowing to which such Interest Period applies) and (iii) any Notice of
Borrowing or Notice of Conversion/Continuation given at any time thereafter with
respect to LIBOR Loans shall be deemed to be a request for Base Rate Loans, in
each case until the Administrative Agent or the Required Lenders, as the case
may be, shall have determined that the circumstances giving rise

 

48



--------------------------------------------------------------------------------

to such suspension no longer exist (and the Required Lenders, if making such
determination, shall have so notified the Administrative Agent), and the
Administrative Agent shall have so notified the Borrower and the Lenders.

(f) Notwithstanding any other provision in this Agreement, if, at any time after
the date hereof and from time to time, any Lender determines in good faith that
any Change in Law has or would have the effect of making it unlawful for such
Lender or its applicable Lending Office to make or to continue to make or
maintain LIBOR Loans, such Lender will forthwith so notify the Administrative
Agent and the Borrower. Upon such notice, (i) each of such Lender’s then
outstanding LIBOR Loans shall automatically, on the expiration date of the
respective Interest Period applicable thereto (or, to the extent any such LIBOR
Loan may not lawfully be maintained as a LIBOR Loan until such expiration date,
upon such notice) and to the extent not sooner prepaid, be converted into a Base
Rate Loan, (ii) the obligation of such Lender to make, to convert Base Rate
Loans into, or to continue, LIBOR Loans shall be suspended (including pursuant
to any Borrowing for which the Administrative Agent has received a Notice of
Borrowing but for which the Borrowing Date has not arrived), and (iii) any
Notice of Borrowing or Notice of Conversion/Continuation given at any time
thereafter with respect to LIBOR Loans shall, as to such Lender, be deemed to be
a request for a Base Rate Loan, in each case until such Lender shall have
determined that the circumstances giving rise to such suspension no longer exist
and shall have so notified the Administrative Agent, and the Administrative
Agent shall have so notified the Borrower.

2.18 Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Credit Document shall be made free and clear of and
without reduction or withholding for any Indemnified Taxes or Other Taxes,
provided that if the Borrower shall be required by applicable law to deduct or
withhold any Indemnified Taxes (including any Other Taxes) from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions or withholdings (including deductions and withholdings
applicable to additional sums payable under this Section) the Administrative
Agent or Lender, as the case may be, receives an amount equal to the sum it
would have received had no such withholdings or deductions been made, (ii) the
Borrower shall make such withholdings or deductions and (iii) the Borrower shall
timely pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law.

(b) Without limiting the provisions of Section 2.18(a), the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

(c) The Borrower shall indemnify the Administrative Agent, and each Lender,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) paid by the
Administrative Agent, or such Lender, as the case may be, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender shall be conclusive absent manifest error.

 

49



--------------------------------------------------------------------------------

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Lender that is entitled to an exemption from or reduction of withholding
tax under the law of the jurisdiction in which the Borrower is resident for tax
purposes, or any treaty to which such jurisdiction is a party, with respect to
payments hereunder or under any other Credit Document shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

Without limiting the generality of the foregoing, in the event that the Borrower
is a resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter as required by applicable law or upon the request of the Borrower or
the Administrative Agent, but only if such Foreign Lender is legally entitled to
do so), whichever of the following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN (or any
successor form) claiming eligibility for benefits of an income tax treaty to
which the United States is a party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI (or any
successor form),

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN (or any successor
form), or

(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

 

50



--------------------------------------------------------------------------------

(f) If the Administrative Agent or any Lender or determines, in its sole
discretion, that it has received a refund of or otherwise recovers any Taxes or
Other Taxes as to which it has been indemnified by the Borrower or with respect
to which the Borrower has paid additional amounts, in either case pursuant to
this Section, it shall pay to the Borrower an amount equal to such refund or
amount recovered (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section with respect to the
Taxes or Other Taxes giving rise to such refund or recovery), net of all
reasonable out-of-pocket expenses of the Administrative Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund or recovery), provided that the Borrower,
upon the request of the Administrative Agent or such Lender agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund or amount recovered to such Governmental Authority. This
Section 2.18(f) shall not be construed to require the Administrative Agent or
any Lender to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.

2.19 Compensation. The Borrower will compensate each Lender upon demand for all
losses (other than loss of Applicable Percentage), expenses and liabilities
(including, without limitation, any loss, expense or liability incurred by
reason of the liquidation or reemployment of deposits or other funds required by
such Lender to fund or maintain LIBOR Loans) that such Lender may incur or
sustain (i) if for any reason (other than a default by such Lender) the initial
borrowing of a LIBOR Loan or continuation of, or conversion into a LIBOR Loan
does not occur on a date specified therefor in a Notice of Borrowing or a Notice
of Conversion/Continuation, (ii) if any repayment, prepayment or conversion of
any LIBOR Loan occurs on a date other than the last day of an Interest Period
applicable thereto (including as a consequence of any assignment made pursuant
to Section 2.20(a) or any acceleration of the maturity of the Loans pursuant to
Section 8.2), (iii) if any prepayment of any LIBOR Loan is not made on any date
specified in a notice of prepayment given by the Borrower or (iv) as a
consequence of any other failure by the Borrower to make any payments with
respect to any LIBOR Loan when due hereunder. Calculation of all amounts payable
to a Lender under this Section 2.19 shall be made as though such Lender had
actually funded its relevant LIBOR Loan through the purchase of a Eurodollar
deposit bearing interest at the LIBOR Rate in an amount equal to the amount of
such LIBOR Loan, having a maturity comparable to the relevant Interest Period;
provided, however, that each Lender may fund its LIBOR Loans in any manner it
sees fit and the foregoing assumption shall be utilized only for the calculation
of amounts payable under this Section 2.19. The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing. A certificate (which shall be in reasonable detail) showing the bases
for the determinations set forth in this Section 2.19 by any Lender as to any
additional amounts payable pursuant to this Section 2.19 shall be submitted by
such Lender to the Borrower either directly or through the Administrative Agent.
Determinations set forth in any such certificate made in good faith for purposes
of this Section 2.19 of any such losses, expenses or liabilities shall be
conclusive absent manifest error.

 

51



--------------------------------------------------------------------------------

2.20 Replacement of Lenders; Mitigation of Costs.

(a) The Borrower may, at any time at its sole expense and effort, require any
Lender (i) that has requested compensation from the Borrower under
Sections 2.17(a) or 2.17(b) or payments from the Borrower (or with respect to
which payments are required to be made) under Section 2.18, (ii) the obligation
of which to make or maintain LIBOR Loans has been suspended under
Section 2.17(f) or (iii) that is a Defaulting Lender, in any case upon notice to
such Lender and the Administrative Agent, to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.6), all of its interests, rights and
obligations under this Agreement and the related Credit Documents to an Eligible
Assignee that shall assume such obligations (which Eligible Assignee may be
another Lender, if a Lender accepts such assignment); provided that:

(i) the Administrative Agent shall have received the assignment fee specified in
Section 10.6(b)(iii);

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, any L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Credit Documents (including any amounts under Section 2.19) from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a request for
compensation under Sections 2.17(a) or 2.17(b) or payments required to be made
pursuant to Section 2.18, such assignment will result in a reduction in such
compensation or payments thereafter; and

(iv) such assignment does not conflict with applicable Requirements of Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

(b) If any Lender requests compensation under Sections 2.17(a) or 2.17(b), or
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.18,
or if any Lender gives a notice pursuant to Section 2.17(f), then such Lender
shall use reasonable efforts to designate a different Lending Office for funding
or booking its Loans or L/C Advances hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Sections 2.17(a), 2.17(b) or 2.18, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 2.17(f), as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender as it so deems in good faith. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

52



--------------------------------------------------------------------------------

2.21 Increase in Commitments.

(a) The Borrower shall have the right, at any time and from time to time after
the Closing Date but prior to the date 30 days prior to the Commitment
Termination Date by written notice to and in consultation with the
Administrative Agent, to request an increase in the aggregate Commitments (each
such requested increase, a “Commitment Increase”), by having one or more
existing Lenders increase their respective Commitments then in effect (each, and
“Increasing Lender”), by adding as a Lender with a new Commitment hereunder one
or more Persons that are not already Lenders (each, an “Additional Lender”), or
a combination thereof; provided that (i) any such request for a Commitment
Increase shall be in a minimum amount of $25,000,000 or an integral multiple of
$1,000,000 in excess thereof, (ii) immediately after giving effect to any
Commitment Increase, (y) the aggregate Commitments shall not exceed $350,000,000
and (z) the aggregate of all Commitment Increases effected after the Closing
Date shall not exceed $100,000,000, and (iii) no existing Lender shall be
obligated to increase its Commitment as a result of any request for a Commitment
Increase by the Borrower unless it agrees in its sole discretion to do so.

(b) Each Additional Lender must qualify as an Eligible Assignee (the approval of
which by the Administrative Agent, the Swingline Lender and the Issuing Lender
shall not be unreasonably withheld or delayed) and the Borrower and each
Additional Lender shall execute a Lender Joinder Agreement together with all
such other documentation as the Administrative Agent and the Borrower may
reasonably require, all in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower, to evidence the Commitment of such
Additional Lender and its status as a Lender hereunder.

(c) If the aggregate Commitments are increased in accordance with this Section,
the Administrative Agent and the Borrower shall determine the effective date
(the “Commitment Increase Date,” which shall be a Business Day not less than 30
days prior to the Commitment Termination Date) and the final allocation of such
increase. The Administrative Agent shall promptly notify the Borrower and the
Lenders of the final allocation of such increase and the Commitment Increase
Date. The Administrative Agent is hereby authorized, on behalf of the Lenders,
to enter into any amendments to this Agreement and the other Credit Documents as
the Administrative Agent shall reasonably deem appropriate to effect such
Commitment Increase.

(d) Notwithstanding anything set forth in this Section 2.21, no increase in the
aggregate Commitments pursuant to this Section 2.21 shall be effective unless:

(i) The Administrative Agent shall have received the following, each dated the
Commitment Increase Date and in form and substance reasonably satisfactory to
the Administrative Agent:

(A) as to each Increasing Lender, evidence of its agreement to provide a portion
of the Commitment Increase, and as to each Additional Lender, a duly executed
Lender Joinder agreement together with all other documentation required by the
Administrative Agent and the Borrower pursuant to Section 2.21(b);

(B) an instrument, duly executed by the Borrower, acknowledging and reaffirming
its obligations under this Agreement and the other Credit Documents;

 

53



--------------------------------------------------------------------------------

(C) a certificate of the secretary or an assistant secretary of the Borrower,
certifying to and attaching the resolutions adopted by the board of directors
(or similar governing body) of the Borrower approving or consenting to such
Commitment Increase;

(D) a certificate of an Authorized Officer of the Borrower, certifying that
(y) as of the Commitment Increase Date, all representations and warranties of
the Borrower contained in this Agreement and the other Credit Documents are true
and correct in all material respects, both immediately before and after giving
effect to the Commitment Increase and any Borrowings or Letters of Credit issued
in connection therewith (except to the extent any such representation or
warranty is expressly stated to have been made as of a specific date, in which
case such representation or warranty is true and correct in all material
respects, in each case as of such date), and (z) no Default or Event of Default
has occurred and is continuing, both immediately before and after giving effect
to such Commitment Increase (including any Borrowings or Letters of Credit
issued in connection therewith and the application of the proceeds thereof); and

(ii) The conditions precedent set forth in Section 3.2 shall have been
satisfied.

(e) To the extent necessary to keep the outstanding Loans ratable in the event
of any non-ratable increase in the aggregate Commitments, on the Commitment
Increase Date, (i) all then outstanding LIBOR Loans (the “Initial Loans”) shall
automatically be converted into Base Rate Loans, (ii) immediately after the
effectiveness of the Commitment Increase, the Borrower shall, if it so requests,
convert such Base Rate Loans into LIBOR Loans (the “Subsequent Borrowings”) in
an aggregate principal amount equal to the aggregate principal amount of the
Initial Loans and of the Types and for the Interest Periods specified in a
Notice of Conversion/Continuation delivered to the Administrative Agent in
accordance with Section 2.12, (iii) each Lender shall pay to the Administrative
Agent in immediately available funds an amount equal to the difference, if
positive, between (y) such Lender’s Ratable Share (calculated after giving
effect to the Commitment Increase) of the Subsequent Borrowings and (z) such
Lender’s Ratable Share (calculated without giving effect to the Commitment
Increase) of the Initial Loans, (iv) after the Administrative Agent receives the
funds specified in clause (iii) above, the Administrative Agent shall pay to
each Lender the portion of such funds equal to the difference, if positive,
between (y) such Lender’s Ratable Share (calculated without giving effect to the
Commitment Increase) of the Initial Loans and (z) such Lender’s Ratable Share
(calculated after giving effect to the Commitment Increase) of the amount of the
Subsequent Borrowings, (v) the Lenders shall be deemed to hold the Subsequent
Borrowings ratably in accordance with their respective Commitment (calculated
after giving effect to the Commitment Increase), (vi) the Borrower shall pay all
accrued but unpaid interest on the Initial Loans to the Lenders entitled
thereto, and (vii) Schedule 1.1(a) shall automatically be amended to reflect the
Commitments of all Lenders after giving effect to the Commitment Increase. The
conversion of the Initial Loans pursuant to clause (i) above shall be subject to
indemnification by the Borrower pursuant to the provisions of Section 2.19 if
the Commitment Increase Date occurs other than on the last day of the Interest
Period relating thereto.

 

54



--------------------------------------------------------------------------------

ARTICLE III

CONDITIONS PRECEDENT

3.1 Conditions Precedent to the Closing Date. The obligation of each Lender to
make Credit Extensions hereunder shall become effective on the date (such date,
the “Closing Date”) on which each of the following conditions precedent is
satisfied:

(a) The Administrative Agent shall have received the following, each of which
shall be originals or telecopies or in an electronic format acceptable to the
Administrative Agent (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the Borrower, each
dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date prior to the Closing Date) and each in form and
substance reasonably satisfactory to the Administrative Agent and each of the
Lenders:

(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;

(ii) Notes executed by the Borrower in favor of each Lender requesting a Note;

(iii) the favorable opinions of (A) Miller & Martin PLLC, special Tennessee
counsel to the Borrower, which opinion shall cover the matters contained in
Exhibit F-1, and (B) Susan N. Roth, Vice President, Transactions, SEC and
Corporate Secretary to the Borrower, which opinion shall cover the matters
contained in Exhibit F-2;

(iv) a certificate, signed by an Authorized Officer of the Borrower, certifying
that (A) all representations and warranties of the Borrower contained in this
Agreement and the other Credit Documents are true and correct as of the Closing
Date, both immediately before and after giving effect to the transactions
contemplated hereby (except to the extent any such representation or warranty is
expressly stated to have been made as of a specific date, in which case such
representation or warranty shall be true and correct as of such date), (B) no
Default or Event of Default has occurred and is continuing, both immediately
before and after giving effect to the consummation of the transactions
contemplated hereby, (C) no change, occurrence or development shall have
occurred or become known to the Borrower since December 31, 2007 that could
reasonably be expected to have a Material Adverse Effect, and (D) all conditions
precedent to the Closing Date set forth in this Section 3.1 have been satisfied
or waived as required hereunder;

(v) a certificate of the secretary or an assistant secretary of the Borrower
certifying (A) that attached thereto is a true and complete copy of the articles
or certificate of incorporation and all amendments thereto of the Borrower,
certified as of a recent date by the Secretary of State of its jurisdiction of
organization, and that the same has not been amended since the date of such
certification, (B) that attached thereto is a true and complete copy of the
bylaws of the Borrower, as then in effect and as in effect at all times from the
date on which the resolutions referred to in clause (C) below were adopted to
and including the date of such certificate, and (C) that attached thereto is a

 

55



--------------------------------------------------------------------------------

true and complete copy of resolutions adopted by the board of directors (or
similar governing body) of the Borrower, authorizing the execution, delivery and
performance of this Agreement and the other Credit Documents, and as to the
incumbency and genuineness of the signature of each officer of the Borrower
executing this Agreement or any of such other Credit Documents, and attaching
all such copies of the documents described above;

(vi) the Financial Condition Certificate signed by an Authorized Officer of the
Borrower confirming that, as of the Closing Date, after giving effect to the
consummation of the transactions contemplated hereby:

(A) each of the Borrower and its Subsidiaries is solvent; and

(B) the Financial Strength Rating for each Main Domestic Insurance Subsidiary is
A- or better; and

(vii) a certificate as of a recent date of the good standing of the Borrower
under the laws of its jurisdiction of organization, from the Secretary of State
of such jurisdiction.

(b) All material governmental authorizations and third-party consents and
approvals necessary in connection with the consummation of any of the
transactions contemplated hereby shall have been obtained and shall remain in
effect and shall not impose any restriction or condition materially adverse to
the Administrative Agent or the Lenders; all applicable waiting periods shall
have expired without any action being taken or threatened by any Governmental
Authority; and no law or regulation shall be applicable, or event shall have
occurred, that seeks to enjoin, restrain, restrict, set aside or prohibit, or
impose materially adverse conditions upon, the consummation of any of the
transactions contemplated hereby.

(c) There shall be no action, suit, proceeding or investigation (whether
previously existing, newly instituted or threatened) before, and no order,
injunction or decree shall have been entered by, any court, arbitrator or other
Governmental Authority, in each case seeking to enjoin, restrain, restrict, set
aside or prohibit, to impose material conditions upon, or to obtain substantial
damages in respect of, the consummation of any of the transactions contemplated
hereby or that has, or could reasonably be expected to have, a Material Adverse
Effect.

(d) The Administrative Agent shall have received copies of the financial
statements referred to in Section 4.12.

(e) Since December 31, 2007, both immediately before and after giving effect to
the consummation of the transactions contemplated hereby, there shall not have
occurred (i) a Material Adverse Effect or (ii) any event, condition or state of
facts that could reasonably be expected to have a Material Adverse Effect.

(f) The Borrower shall have paid (i) to the Arrangers and the Administrative
Agent, the fees required under the Fee Letters to be paid to it on the Closing
Date, in the amounts due and payable on the Closing Date as required by the
terms thereof, (ii) to the Administrative Agent, the initial payment of the
annual administrative fee described in the Fee Letters, and

 

56



--------------------------------------------------------------------------------

(iii) all other fees and reasonable expenses of the Arrangers, the
Administrative Agent, the Issuing Lender and the Lenders required hereunder or
under any other Credit Document to be paid on or prior to the Closing Date
(including reasonable fees and expenses of counsel) in connection with this
Agreement, the other Credit Documents and the transactions contemplated hereby.

(g) All principal, interest and other amounts owing under the Borrower’s
existing credit agreement dated as of December 13, 2007, shall have been paid in
full and the commitments of the lenders thereunder shall have been terminated.

(h) The Administrative Agent shall have received an Account Designation Letter,
together with written instructions from an Authorized Officer of the Borrower,
including wire transfer information, directing the payment of the proceeds of
the Loans to be made hereunder.

(i) Each of the Administrative Agent and each Lender shall have received such
other documents, certificates, opinions and instruments in connection with the
transactions contemplated hereby consistent with those customarily found in
similar financings.

Without limiting the generality of the provisions of Section 9.4, for purposes
of determining compliance with the conditions specified in this Section 3.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

3.2 Conditions to All Credit Extensions. The obligation of each Lender to make
any Credit Extensions hereunder (but excluding Revolving Loans made for the
purpose of repaying Refunded Swingline Loans pursuant to Section 2.2(d)), and
the obligation of the Issuing Lender to issue any Letters of Credit hereunder,
is subject to the satisfaction of the following conditions precedent on the
relevant Borrowing Date or date of Issuance:

(a) The Borrower shall have delivered a Notice of Borrowing in accordance with
Section 2.2(a), or (together with the Swingline Lender) a Notice of Swingline
Borrowing in accordance with Section 2.2(c) or (together with the Issuing
Lender), a Letter of Credit Application, as applicable;

(b) Each of the representations and warranties set forth in this Agreement and
in the other Credit Documents shall be true and correct in all material respects
on and as of the date of any Credit Extension, with the same effect as if made
on and as of such date, both immediately before and after giving effect to such
Credit Extension (except to the extent any such representation or warranty is
expressly stated to have been made as of a specific date, in which case such
representation or warranty shall be true and correct in all material respects as
of such date), provided that the representations and warranties contained in
subsection (a) and (b) of Section 4.12 shall be deemed to refer to the most
recent financial statement furnished pursuant to Section 5.1;

(c) No Default or Event of Default shall have occurred and be continuing on such
date, both immediately before and after giving effect to such Credit Extension;

 

57



--------------------------------------------------------------------------------

(d) With respect to the making of any Loan, the applicable limitation on amounts
set forth under Section 2.1 shall not have been exceeded;

(e) With respect to the Issuance of any Letter of Credit, the applicable
conditions in Section 2.5(e) shall have been satisfied; and

(f) The Administrative Agent shall have received on behalf of each Lender such
information and material as is reasonably required to allow each Lender to
perform its know-your-customer due diligence.

Each giving of a Notice of Borrowing, a Notice of Swingline Borrowing or a
Letter of Credit Application, and the consummation of each Credit Extension,
shall be deemed to constitute a representation and warranty by the Borrower that
the statements contained in Sections 3.2(b) through 3.2(e) above are true, both
as of the date of such notice or request and as of the date such Credit
Extension is made.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to induce the Lenders to extend the credit contemplated hereby, the Borrower
represents and warrants to the Administrative Agent and the Lenders as follows:

4.1 Corporate Organization and Power. The Borrower and each Subsidiary thereof
(i) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization, (ii) has the full corporate power and
authority to own and hold its property and to engage in its business as
presently conducted, and (iii) is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction where the nature of its
business or the ownership of its properties requires it to be so qualified,
except where the failure to be so qualified could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

4.2 Authorization; Enforceability.

(a) The Borrower has the full corporate power and authority to execute, deliver
and perform its obligations under the Credit Documents and has taken all
necessary corporate action to execute, deliver and perform its obligations under
each of the Credit Documents, and has validly executed and delivered each of the
Credit Documents.

(b) This Agreement constitutes, and each of the other Credit Documents upon
execution and delivery by the Borrower will constitute, the legal, valid and
binding obligation of the Borrower, enforceable against it in accordance with
their respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, fraudulent conveyance, fraudulent transfer,
moratorium or other similar laws affecting creditors’ rights generally or by
general equitable principles regardless of whether enforceability is considered
in a proceeding in equity or at law, including, without limitation, (i) the
possible unavailability of specific performance, injunctive relief or any other
equitable remedy; and (ii) concepts of materiality, reasonableness, good faith,
and fair dealing.

 

58



--------------------------------------------------------------------------------

4.3 No Violation. The execution, delivery and performance by the Borrower of
this Agreement and each of the other Credit Documents, and compliance by it with
the terms hereof and thereof, do not and will not (i) violate any provision of
its certificate of incorporation, bylaws or other organizational documents,
(ii) contravene any other Requirement of Law applicable to it or (iii) conflict
with, result in a breach of, or the creation of any Lien under, or require any
payment to be made under, or constitute (with notice, lapse of time or both) a
default under any material indenture, agreement or other instrument to which it
is a party, by which it or any of its properties is bound or to which it is
subject, other than, in the case of clauses (ii) and (iii), such contraventions,
conflicts, breaches, Liens, payments and defaults that could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

4.4 Governmental and Third-Party Authorization; Permits.

(a) No consent, approval, authorization or other action by, notice to, or
registration or filing with, any Governmental Authority or other Person is or
will be required as a condition to or otherwise in connection with the due
execution, delivery and performance by the Borrower of this Agreement or any of
the other Credit Documents or the legality, validity or enforceability hereof or
thereof, other than such consents, approvals, authorizations and other actions
that could not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect.

(b) Each of the Borrower and its Subsidiaries thereof has, and is in good
standing with respect to, all governmental approvals, licenses, permits and
authorizations necessary to conduct its business as presently conducted and to
own or lease and operate its properties, except for those the failure to obtain
which could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect.

4.5 Insurance Licenses. Schedule 4.5 lists with respect to each Insurance
Subsidiary, as of the Closing Date, all of the jurisdictions in which such
Insurance Subsidiary holds licenses (including, without limitation, licenses or
certificates of authority from relevant Insurance Regulatory Authorities),
permits or authorizations to transact insurance and reinsurance business
(collectively, the “Licenses”), and indicates the type or types of insurance in
which each such Insurance Subsidiary is permitted to be engaged with respect to
each License therein listed. (i) No such License is the subject of a proceeding
for suspension, revocation or limitation or any similar proceedings, and (ii) no
such suspension, revocation or limitation is threatened by any relevant
Insurance Regulatory Authority, that, in each instance under (i) and (ii) above,
could individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. As of the Closing Date, no Insurance Subsidiary
transacts any insurance or reinsurance business, directly or indirectly, in any
jurisdiction other than those listed on Schedule 4.5, where such business
requires any license, permit or other authorization of an Insurance Regulatory
Authority of such jurisdiction except to the extent that the failure to have any
such license, permit or other authorization could not reasonably be expected to
have a Material Adverse Effect.

4.6 Litigation. There are no actions, investigations, suits or proceedings
pending or, to the knowledge of a Responsible Officer of the Borrower,
threatened, at law or in equity before

 

59



--------------------------------------------------------------------------------

any court, arbitrator or other Governmental Authority, against or affecting, and
no Wells Notice has been received by, the Borrower, any of their respective
officers or directors or any of their respective properties (i) that could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect, or (ii) with respect to this Agreement, any of the
other Credit Documents or the consummation of the transactions contemplated
hereby.

4.7 Taxes. The Borrower and each Subsidiary thereof has timely filed all
federal, state, local and foreign tax returns and reports required to be filed
by it and has paid all Taxes, assessments, fees and other charges levied upon it
or upon its properties that are shown thereon as due and payable, other than
(i) those Taxes, assessments, fees and other charges that are being contested in
good faith and by proper proceedings and for which adequate reserves have been
established in accordance with GAAP (if so required), or (ii) where the failure
to file such returns and reports or the failure to pay such Taxes, assessments,
fees and other charges could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. Such returns are true, correct
and complete in all material respects. There is no ongoing audit or examination
or other investigation by any Governmental Authority of the tax liability of the
Borrower or any Subsidiary thereof the outcome of which could reasonably be
expected to have a Material Adverse Effect. There is no unresolved claim by any
Governmental Authority concerning the tax liability of the Borrower or any
Subsidiary thereof for any period for which tax returns have been or were
required to have been filed, other than claims for which adequate reserves have
been established in accordance with GAAP (if so required) or that could not
reasonably be expected to have a Material Adverse Effect.

4.8 Subsidiaries.

(a) Set forth on Schedule 4.8 is a complete and accurate list of all of the
Subsidiaries of the Borrower as of the Closing Date, together with, for each
such Subsidiary, (i) the jurisdiction of organization of such Subsidiary,
(ii) each Person holding Equity Interests in such Subsidiary and (iii) the
percentage of ownership of such Subsidiary represented by such Equity Interests.
Each of the Borrower and its Subsidiaries owns, free and clear of Liens, and has
the unencumbered right to vote, all outstanding Equity Interests in each Person
shown to be held by it on Schedule 4.8.

(b) No Subsidiary is a party to any agreement or instrument or otherwise subject
to any restriction or encumbrance that restricts or limits its ability to make
dividend payments or other distributions in respect of its Equity Interests, to
repay Indebtedness owed to the Borrower, to make loans or advances to the
Borrower, or to transfer any of its assets or properties to the Borrower, in
each case other than such restrictions or encumbrances existing under or by
reason of the Credit Documents or applicable Requirements of Law.

4.9 Full Disclosure. All information heretofore, contemporaneously or hereafter
furnished in writing to the Administrative Agent, the Arrangers or any Lender by
or on behalf of the Borrower for purposes of or in connection with this
Agreement, the other Credit Documents and the transactions contemplated hereby,
is and will be complete and correct in all material respects as of the date so
furnished and does not and will not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements contained
therein not materially misleading in light of the circumstances under which the
same were made;

 

60



--------------------------------------------------------------------------------

provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
reasonable assumptions at the time made. As of the Closing Date, there is no
fact known to the Borrower that has, or could reasonably be expected to have, a
Material Adverse Effect, which fact has not been set forth herein, in the
financial statements of the Borrower and its Subsidiaries furnished to the
Administrative Agent and/or the Lenders, or in any certificate, opinion or other
written statement made or furnished by the Borrower to the Administrative Agent
and/or the Lenders.

4.10 Margin Regulations. Neither the Borrower nor of any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying Margin Stock. No
proceeds of any Credit Extension will be used, directly or indirectly, by the
Borrower or any of its Subsidiaries to purchase or carry any Margin Stock, to
extend credit for such purpose or for any other purpose, in each case that would
violate or be inconsistent with Regulations T, U or X or any provision of the
Exchange Act as if such regulations or statute applied to such Person. After
applying the proceeds of any Credit Extension, not more than 25 percent of the
assets (as determined by any reasonable method) of the Borrower or any of its
Subsidiaries is represented by Margin Stock.

4.11 No Material Adverse Effect. Since December 31, 2007, there has not occurred
(i) any Material Adverse Effect, or (ii) any event, condition or state of facts
that could reasonably be expected to have such a Material Adverse Effect.

4.12 Financial Matters.

(a) The Borrower has heretofore made available to the Administrative Agent
copies of (i) the audited consolidated balance sheets of the Borrower and its
Subsidiaries for the fiscal years ending December 31, 2005, December 31, 2006
and December 31, 2007 and the related statements of income, shareholders’ equity
and cash flows for the fiscal years or period then ended, together with the
opinion of Ernst & Young LLP thereon, and (ii) the unaudited consolidated
balance sheet of the Borrower and its Subsidiaries as of the last day of the
last fiscal quarter ending at least 45 days prior to the Closing Date, and the
related statements of income, shareholders’ equity and cash flows for the
partial period then ended. Such consolidated financial statements (A) have been
prepared in accordance with GAAP (subject, with respect to the unaudited
financial statements, to the absence of notes required by GAAP and to normal
year end adjustments), (B) present fairly in all material respects the
consolidated financial condition of the Borrower and its Subsidiaries, and the
results of their operations and their cash flows, as of the dates and for the
periods indicated and (C) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof.

(b) The Borrower has heretofore made available to the Administrative Agent
copies of (i) the Annual Statements of each Insurance Subsidiary as of
December 31, 2007, 2006 and 2005 for the fiscal years then ended, each as filed
with the relevant Insurance Regulatory Authority, and (ii) the Quarterly
Statement of each Insurance Subsidiary as of the last day of the last fiscal
quarter ending at least 45 days before the Closing Date, and for the period
beginning on January 1, 2008 and ending on such date, each as filed with the
relevant Insurance Regulatory Authority (collectively, the “Historical Statutory
Statements”). The Historical Statutory Statements (including, without
limitation, the provisions made therein for investments and the

 

61



--------------------------------------------------------------------------------

valuation thereof, reserves, policy and contract claims and statutory
liabilities) have been prepared, in all material respects, in accordance with
SAP (except as may be reflected in the notes thereto and subject, with respect
to the Quarterly Statements, to the absence of notes required by SAP and to
normal year end adjustments), were in all material respects, in compliance with
applicable Requirements of Law when filed and present fairly in all material
respects the financial condition of the respective Insurance Subsidiaries
covered thereby as of the respective dates thereof and the results of
operations, changes in capital and surplus and cash flows of the respective
Insurance Subsidiaries covered thereby for the respective periods then ended.
Except for liabilities and obligations disclosed or provided for in the
Historical Statutory Statements (including, without limitation, reserves, policy
and contract claims and statutory liabilities), no Insurance Subsidiary had, as
of the date of its respective Historical Statutory Statements, any material
liabilities or obligations of any nature whatsoever (whether absolute,
contingent or otherwise and whether or not due) that, in accordance with SAP,
would have been required to have been disclosed or provided for in such
Historical Statutory Statements.

(c) Neither (i) the board of directors of the Borrower, a committee thereof or
an authorized officer of the Borrower has concluded that any financial statement
previously furnished to the Administrative Agent or any Lender should no longer
be relied upon because of an error, nor (ii) has the Borrower been advised by
its auditors that a previously issued audit report or interim review cannot be
relied upon.

4.13 Ownership of Properties. The Borrower and each Subsidiary thereof (i) has
good and marketable title to all real property owned by it, (ii) holds interests
as lessee under valid leases in full force and effect with respect to all
material leased real and personal property used in connection with its business,
and (iii) has good title to all of its other material properties and assets
necessary or used in the ordinary course of its business, except, with respect
to the foregoing clauses (i) – (iii), such defects in title that would be a
Permitted Liens hereunder or could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

4.14 ERISA.

(a) The Borrower and each of its ERISA Affiliates is in compliance with the
applicable provisions of ERISA, and each Plan is and has been administered in
compliance with all applicable Requirements of Law, including, without
limitation, the applicable provisions of ERISA and the Code, in each case except
where the failure so to comply, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. No ERISA Event (i) has
occurred within the five year period prior to the Closing Date, (ii) has
occurred and is continuing, or (iii) to the knowledge of the Borrower, is
reasonably expected to occur with respect to any Plan, except where the
occurrence of ERISA Events, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. No Plan has any
Unfunded Pension Liability as of the most recent annual valuation date
applicable thereto, and neither the Borrower nor any of its ERISA Affiliates has
engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA, except where the incurrence of any Unfunded Pension Liability or
liability in connection with such transactions, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

62



--------------------------------------------------------------------------------

(b) Neither the Borrower nor any of its ERISA Affiliates has any outstanding
liability on account of a complete or partial withdrawal from any Multiemployer
Plan, and neither the Borrower nor any of its ERISA Affiliates would become
subject to any liability under ERISA if any such Person were to withdraw
completely from all Multiemployer Plans as of the most recent valuation date,
except where the incurrence of any such liabilities, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
No Multiemployer Plan is in “reorganization” or is “insolvent” within the
meaning of such terms under ERISA, except where the existence of such
conditions, individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect.

4.15 Compliance with Laws. The Borrower has timely filed all material reports,
documents and other materials required to be filed by it under all applicable
Requirements of Law with any Governmental Authority, has retained all material
records and documents required to be retained by it under all applicable
Requirements of Law, and is otherwise in compliance with all applicable
Requirements of Law in respect of the conduct of its business and the ownership
and operation of its properties, except in each case to the extent that the
failure to comply therewith, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

4.16 Environmental Compliance. Each of the Borrower and its Subsidiaries is in
compliance with all applicable Environmental Laws and there are no pending
Environmental Claims alleging potential liability or responsibility for any
violation of any Environmental Law on their respective businesses, operations
and properties, in each case that individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

4.17 Intellectual Property. The Borrower and each Subsidiary thereof owns, or
has the legal right to use, all Intellectual Property material to the businesses
of the Borrower and its Subsidiaries taken as a whole.

4.18 Regulated Industries. Neither the Borrower nor any of its Subsidiaries is
an “investment company,” a company “controlled” by an “investment company,” or
an “investment advisor,” within the meaning of the Investment Company Act of
1940, as amended.

4.19 Insurance. The assets, properties and business of the Borrower and each
Subsidiary thereof are insured against such hazards and liabilities, under such
coverages and in such amounts, as are customarily maintained by prudent
companies similarly situated and under policies issued by insurers of recognized
responsibility.

4.20 Solvency. After giving effect to the consummation of the transactions
contemplated hereby, each of the Borrower and its Subsidiaries (i) has capital
sufficient to carry on its businesses as conducted and as proposed to be
conducted, (ii) has assets with a fair saleable value, determined on a going
concern basis, which are (y) not less than the amount required to pay the
probable liability on its existing debts as they become absolute and matured and
(z) greater than the total amount of its liabilities (including identified
contingent liabilities, valued at the amount that can reasonably be expected to
become absolute and matured in their ordinary course), and (iii) does not intend
to, and does not believe that it will, incur debts or liabilities beyond its
ability to pay such debts and liabilities as they mature in their ordinary
course.

 

63



--------------------------------------------------------------------------------

4.21 OFAC; PATRIOT Act.

(a) Neither the Borrower nor any of its Subsidiaries is a Sanctioned Person or
does business in a Sanctioned Country or with a Sanctioned Person in violation
of the economic sanctions of the United States administered by OFAC.

(b) The Borrower and each of its Subsidiaries, in each case that is subject to
the PATRIOT Act, is in compliance in all material respects with the provisions
of the PATRIOT Act that are applicable to it. No part of the proceeds of the
Loans hereunder will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended, as if such law applied to such Person.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the termination of the Commitments, the termination or expiration of all
Letters of Credit and the payment in full in cash of all principal and interest
with respect to the Loans and all Reimbursement Obligations together with all
fees, expenses and other amounts then due and owing hereunder, the Borrower
covenants and agrees that:

5.1 Financial Statements. The Borrower will deliver to the Administrative Agent
and to each Lender:

(a) As soon as available and in any event within 45 days (or, if earlier and if
applicable to the Borrower, the quarterly report deadline under the Exchange Act
rules and regulations) after the end of each of the first three fiscal quarters
in each fiscal year of the Borrower, beginning with the first quarter of fiscal
year 2009, an unaudited consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of such fiscal quarter and unaudited (i) consolidated
income statement and consolidated statement of shareholders’ equity and cash
flows for the Borrower and its Subsidiaries and (ii) a consolidated statement of
cash flow for the Borrower for the fiscal quarter then ended and for that
portion of the fiscal year then ended, all in reasonable detail and certified by
the chief executive officer or chief financial officer of the Borrower to the
effect that such consolidated statements present fairly in all material respects
the consolidated financial condition, results of operations and cash flows of
the Borrower and its Subsidiaries as of the dates and for the periods indicated
in accordance with GAAP (subject to the absence of notes required by GAAP and
normal year-end adjustments) applied on a basis consistent with that of the
preceding quarter or containing disclosure of the effect on the financial
condition or results of operations of any change in the application of
accounting principles and practices during such quarter;

 

64



--------------------------------------------------------------------------------

(b) As soon as available and in any event within 90 days (or, if earlier and if
applicable to the Borrower, the annual report deadline under the Exchange Act
rules and regulations) after the end of each fiscal year, beginning with fiscal
year 2008, an audited consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of such fiscal year and the related (i) audited
consolidated income statements and consolidated statements of shareholders’
equity and cash flows for the Borrower and its Subsidiaries and (ii) an audited
consolidated statement cash flow for the Borrower for the fiscal year then
ended, including the notes thereto, all in reasonable detail and (with respect
to the audited statements) certified by Ernst & Young LLP or another independent
certified public accounting firm of recognized national standing reasonably
acceptable to the Administrative Agent, together with (y) a report thereon by
such accountants that is not qualified as to going concern or scope of audit and
to the effect that such financial statements present fairly in all material
respects the consolidated financial condition, results of operations and cash
flows of the Borrower and its Subsidiaries as of the dates and for the periods
indicated in accordance with GAAP applied on a basis consistent with that of the
preceding year or containing disclosure of the effect on the financial condition
or results of operations of any change in the application of accounting
principles and practices during such year, and (z) a letter from such
accountants to the effect that, based on and in connection with their
examination of the financial statements of the Borrower and its Subsidiaries,
they obtained no knowledge of the occurrence or existence of any Default or
Event of Default relating to accounting or financial reporting matters (which
certificate may be limited to the extent required by accounting rules or
guidelines), or a statement specifying the nature and period of existence of any
such Default or Event of Default disclosed by their audit;

(c) Concurrently with each delivery of the financial statements described in
Sections 5.1(a) and 5.1(b), a Compliance Certificate with respect to the period
covered by the financial statements being delivered thereunder, executed by the
chief executive officer or chief financial officer of the Borrower, together
with a Covenant Compliance Worksheet reflecting the computation of the financial
covenants set forth in Article VI as of the last day of the period covered by
such financial statements; and

(d) The Borrower will deliver to each Lender as soon as available and in any
event within five Business Days after the required filing date, any Annual
Statement and Quarterly Statement required to be filed with any Insurance
Regulatory Authority by the Borrower or any Insurance Subsidiary, in each case
in the form filed with such Insurance Regulatory Authority in conformity with
the requirements thereof.

Documents required to be delivered pursuant to this Section 5.1 and 5.2(b) may
be delivered electronically and, if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower provides notice to the to the
Administrative Agent and Lenders that such information has been posted on the
Borrower’s website on the internet at the website specified in such notice to
which each of the Administrative Agent and each Lender has access without
charge; or (ii) on which such documents are posted on the Borrower’s behalf on
SyndTrak or another similar secure electronic system (the “Platform”) to which
each of the Administrative Agent and each Lender has access without charge;
provided that (x) if any Lender lacks access to the internet or SyndTrak or the
Borrower is unable to deliver such documents electronically, the Borrower shall
deliver paper copies of such documents to the Administrative Agent or such
Lender (until a written request to cease delivering paper copies is

 

65



--------------------------------------------------------------------------------

given by the Administrative Agent or such Lender) and (y) the Borrower shall
notify (which may be by facsimile or electronic mail) the Administrative Agent
and each Lender of the posting of any documents. The Administrative Agent shall
have no obligation to request the delivery of, or to maintain copies of, the
documents referred to in the proviso to the immediately preceding sentence or to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on the Platform and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that so long as the Borrower or any
of its Affiliates thereof is the issuer of any outstanding debt or equity
securities that are registered or issued pursuant to a private offering or is
actively contemplating issuing any such securities (i) the Borrower shall ensure
that all Borrower Materials that contain only publicly available information
regarding the Borrower and its business are clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (ii) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent and the Lenders to treat the Borrower Materials as containing either
publicly available information or not material information with respect to the
Borrower or its securities for purposes of United States federal and state
securities laws; (iii) all Borrower Materials marked “PUBLIC” are permitted to
be made available through a portion of the Platform designated “Public
Investor”; and (iv) the Administrative Agent shall be entitled to treat any
Information not marked “PUBLIC” as being suitable only for posting on a portion
of the Platform not marked as “Public Investor”.

5.2 Other Business and Financial Information. The Borrower shall, and shall
cause each of its Subsidiaries to, deliver to the Administrative Agent and each
Lender:

(a) Promptly upon filing, a copy of any annual or periodic report with the
relevant Insurance Regulatory Authority and, in the case of any annual report,
in any event within 90 days after the end of each fiscal year, beginning with
the fiscal year ending December 31, 2008, each in the format prescribed by the
applicable insurance laws of such Insurance Subsidiary’s jurisdiction of
domicile;

(b) Promptly upon the sending, filing or receipt thereof, copies of (i) all
financial statements, reports, notices and proxy statements that any Unum Party
shall send or make available generally to its shareholders and (ii) all regular,
periodic and special reports, registration statements and prospectuses   (other
than on Form S-8) that any Unum Party shall render to or file with the
Securities and Exchange Commission, the National Association of Securities
Dealers, Inc. or any national securities exchange;

(c) Promptly upon (and in any event within five Business Days after) any
Responsible Officer of the Borrower obtaining knowledge thereof, written notice
of any of the following:

(i) the occurrence of any Default or Event of Default, together with a written
statement of a Responsible Officer of the Borrower specifying the nature of such
Default or Event of Default, the period of existence thereof and the action that
the Borrower has taken and proposes to take with respect thereto;

 

66



--------------------------------------------------------------------------------

(ii) the institution or threatened institution of any action, suit,
investigation or proceeding against or affecting any Unum Party, including any
such investigation or proceeding by any Insurance Regulatory Authority or other
Governmental Authority (other than routine periodic inquiries, investigations or
reviews), that could reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect, and any material development in any
litigation or other proceeding previously reported pursuant to Section 4.6 or
this Section 5.2(c)(ii);

(iii) the receipt by any Unum Party from any Insurance Regulatory Authority or
other Governmental Authority of (A) any Wells Notice, (B) any notice asserting
any failure by any Unum Party to be in compliance with any Requirement of Law or
that threatens the taking of any action against any Unum Party or sets forth
circumstances that, if taken or adversely determined, could reasonably be
expected to have a Material Adverse Effect, or (C) any notice of any actual or
threatened suspension, limitation or revocation of, failure to renew, imposition
of any restraining order, escrow or impoundment of funds in connection with, or
the taking of any other materially adverse action in respect of, any license,
permit, accreditation or authorization of any Unum Party, where such action
could reasonably be expected to have a Material Adverse Effect;

(iv) the occurrence of any ERISA Event, together with (x) a written statement of
a Responsible Officer of the Borrower specifying the details of such ERISA Event
and the action that the Borrower or the applicable ERISA Affiliate has taken and
proposes to take with respect thereto, (y) a copy of any notice with respect to
such ERISA Event that may be required to be filed with the PBGC and (z) a copy
of any notice delivered by the PBGC to the Borrower or the applicable ERISA
Affiliate with respect to such ERISA Event;

(v) the occurrence of any decrease in the Financial Strength Rating given to any
Insurance Subsidiary;

(vi) the occurrence or proposal of any changes in any Requirement of Law
governing the investment or dividend practices of the Borrower or any Insurance
Subsidiary that could reasonably be expected to have a Material Adverse Effect;
and

(vii) any other matter or event that has, or could reasonably be expected to
have, a Material Adverse Effect, together with a written statement of a
Responsible Officer of the Borrower setting forth the nature and period of
existence thereof and the action that the affected Unum Parties have taken and
propose to take with respect thereto;

(d) Promptly following the delivery or receipt, as the case may be, by the
Borrower or any Insurance Subsidiary, copies of (i) each examination and/or
audit report submitted to any Insurance Regulatory Authority, and (ii) each
material report, order, direction, instruction, approval, authorization, license
or other notice received from any Insurance Regularity Authority; and

 

67



--------------------------------------------------------------------------------

(e) As promptly as reasonably possible, such other information about the
business, condition (financial or otherwise), operations or properties of any
Unum Party as the Administrative Agent or any Lender may from time to time
reasonably request.

5.3 Maintenance of Existence; Conduct of Business. The Borrower shall, and shall
cause each of its Subsidiaries to, (i) maintain and preserve in full force and
effect its legal existence, except as expressly permitted otherwise by
Section 7.1 (it being acknowledged that the Borrower may, at any time, merge any
of its Subsidiaries into any of its Main Domestic Insurance Subsidiaries),
(ii) obtain, maintain and preserve in full force and effect all other rights,
franchises, licenses, permits, certifications, approvals and authorizations
required by Governmental Authorities and necessary to the ownership, occupation
or use of its properties or the conduct of its business, except to the extent
the failure to do so could not reasonably be expected to have a Material Adverse
Effect, and (iii) keep all material properties in good working order and
condition (normal wear and tear and damage by casualty excepted) and from time
to time make all necessary repairs to and renewals and replacements of such
properties, except to the extent that any of such properties are obsolete or are
being replaced or, in the good faith judgment of the Borrower, are no longer
useful or desirable in the conduct of the business of the Unum Parties.

5.4 Compliance with Laws. The Borrower shall, and shall cause each of its
Subsidiaries to, comply in all respects with all Requirements of Law applicable
in respect of the conduct of its business and the ownership and operation of its
properties, except to the extent the failure so to comply could not reasonably
be expected to have a Material Adverse Effect.

5.5 Payment of Obligations. The Borrower shall, and shall cause each of
Subsidiaries to, (i) pay, discharge or otherwise satisfy at or before maturity
all liabilities and obligations as and when due (subject to any applicable
subordination, grace and notice provisions), except to the extent failure to do
so could not reasonably be expected to have a Material Adverse Effect, and
(ii) pay and discharge all material taxes, assessments and governmental charges
or levies imposed upon it, upon its income or profits or upon any of its
properties, prior to the date on which penalties would attach thereto, and all
lawful claims that, if unpaid, could become a Lien (other than a Permitted Lien)
upon any of the properties of any Unum Party; provided, however, that no Unum
Party shall be required to pay any such tax, assessment, charge, levy or claim
that is being contested in good faith and by proper proceedings and as to which
such Unum Party is maintaining adequate reserves with respect thereto in
accordance with GAAP (if so required).

5.6 Insurance. The Borrower shall, and shall cause each of its Subsidiaries to,
maintain with financially sound and reputable insurance companies not Affiliates
of the Borrower insurance with respect to its assets, properties and business,
against such hazards and liabilities, of such types and in such amounts, as is
customarily maintained by companies in the same or similar businesses similarly
situated.

5.7 Maintenance of Books and Records; Inspection. The Borrower shall, and shall
cause each of its Subsidiaries to, (i) maintain adequate books, accounts and
records, in which

 

68



--------------------------------------------------------------------------------

full, true and correct entries shall be made of all financial transactions in
relation to its business and properties, and prepare all financial statements
required under this Agreement, in each case in accordance with GAAP or SAP, as
applicable, and in compliance with the requirements of any Governmental
Authority having jurisdiction over it, and (ii) permit employees or agents of
the Administrative Agent, and after the occurrence of a Default or an Event of
Default, any Lender, to visit and inspect its properties and examine or audit
its books, records, working papers and accounts and make copies and memoranda of
them, and to discuss its affairs, finances and accounts with its officers and
employees and, upon notice to the Borrower, the independent public accountants
of the Borrower and its Subsidiaries (and by this provision the Borrower
authorizes such accountants to discuss the finances and affairs of the Borrower
and its Subsidiaries), all at such times and from time to time, upon reasonable
notice and during business hours, as may be reasonably requested.

5.8 OFAC, PATRIOT Act Compliance. The Borrower will, and will cause each of its
Subsidiaries to, (i) use commercially reasonable efforts to refrain from doing
business in a Sanctioned Country or with a Sanctioned Person in violation of the
economic sanctions of the United States administered by OFAC, and (ii) provide,
to the extent commercially reasonable, such information and take such actions as
are reasonably requested by the Administrative Agent or any Lender in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
the PATRIOT Act.

5.9 Internal Control Event. Promptly upon any Responsible Officer of the
Borrower obtaining knowledge of the occurrence of any Internal Control Event,
the Borrower shall provide to the Administrative Agent written notice of the
occurrence of such Internal Control Event, together with a written statement of
a Responsible Officer of the Borrower specifying the nature of such Internal
Control Event, and the action that the Borrower has taken and proposes to take
with respect thereto, and the Borrower shall diligently take any and all such
actions to cure such Internal Control Event in a timely manner.

5.10 Further Assurances. The Borrower shall, and shall cause each of its
Subsidiaries to, make, execute, endorse, acknowledge and deliver any amendments,
modifications or supplements hereto and restatements hereof and any other
agreements, instruments or documents, and take any and all such other actions,
as may from time to time be reasonably requested by the Administrative Agent or
the Required Lenders to effect, confirm or further assure or protect and
preserve the interests, rights and remedies of the Administrative Agent and the
Lenders under this Agreement and the other Credit Documents.

ARTICLE VI

FINANCIAL COVENANTS

Until the termination of the Commitments, the termination or expiration of all
Letters of Credit and the payment in full in cash of all principal and interest
with respect to the Loans and all Reimbursement Obligations together with all
fees, expenses and other amounts then due and owing hereunder, the Borrower
covenants and agrees that:

6.1 Maximum Consolidated Indebtedness to Total Capitalization. The ratio of
Consolidated Indebtedness to Total Capitalization as of the last day of any
fiscal quarter shall not be greater than 0.30 to 1.0 at any time.

 

69



--------------------------------------------------------------------------------

6.2 Minimum Consolidated Net Worth. Consolidated Net Worth shall be at all times
an amount not less than the sum of (x) $4,647,150,000, plus (y) 50% of
Consolidated Net Income for each fiscal quarter (beginning with the first fiscal
quarter ending after the Closing Date) for which Consolidated Net Income
(measured at the end of each such fiscal quarter) is a positive amount plus
(z) 50% of the aggregate net cash proceeds received from any issuance of Equity
Interests of the Borrower or any of its Subsidiaries consummated on or after the
Closing Date.

6.3 Minimum Cash Interest Coverage Ratio. The ratio of Available Cash to
Consolidated Cash Interest Expense shall not be less than 2.5 to 1.0 at any
time.

6.4 Minimum Risk-Based Capital Ratio. The Risk-Based Capital Ratio shall not be
less than 250% at any time.

6.5 Minimum Financial Strength Rating. (i) Each Main Domestic Insurance
Subsidiary shall maintain a Financial Strength Rating at all times and (ii) the
Financial Strength Rating of each Main Domestic Insurance Subsidiary shall not
be lower than “A-” at any time.

ARTICLE VII

NEGATIVE COVENANTS

Until the termination of the Commitments, the termination or expiration of all
Letters of Credit and the payment in full in cash of all principal and interest
with respect to the Loans and all Reimbursement Obligations together with all
fees, expenses and other amounts then due and owing hereunder, the Borrower
covenants and agrees that:

7.1 Fundamental Changes. The Borrower will not, and will not permit or cause any
of its Subsidiaries to, liquidate, wind up or dissolve, or enter into any
consolidation, merger or other combination, or agree to do any of the foregoing,
except for:

(a) The Borrower may merge into or consolidate with any other Person so long as
(x) the surviving Person is the Borrower, (y) immediately before and after
giving effect thereto, no Default or Event of Default would occur or exist and
(z) the Administrative Agent shall be satisfied that, on a pro forma basis after
giving effect to any such merger or consolidation, all as if such transactions
had occurred on the date of the financial statements most recently delivered
pursuant to Section 5. 1, the Borrower is in compliance with the financial
covenants set forth in Article VI as of the date of such financial statements
and the Administrative Agent shall have received a certificate of an Authorized
Officer of the Borrower as to the foregoing, together with a completed Covenant
Compliance Worksheet and other supporting documentation, all in form and
substance satisfactory to the Administrative Agent; and

 

70



--------------------------------------------------------------------------------

(b) Any merger or consolidation of any Subsidiary with any one or more other
Subsidiaries, provided that, if either such Subsidiary is a Wholly Owned
Subsidiary, the surviving Person shall, after giving effect to such merger or
consolidation, be a Wholly Owned Subsidiary.

7.2 Indebtedness. The Borrower will not, and will not permit or cause any of its
Subsidiaries to, create, incur, assume or permit to exist any Indebtedness, or
agree, become or remain liable (contingent or otherwise) to do any of the
foregoing, except for:

(a) Indebtedness incurred under this Agreement and the other Credit Documents;

(b) Other unsecured Indebtedness incurred by the Borrower or any trust or other
special purpose entity created by the Borrower solely for the purposes of
issuing any such unsecured Indebtedness, provided that (x) such Indebtedness
does not contain any measures of financial performance (however expressed and
whether stated as a covenant, as a ratio, as a fixed threshold, as an event of
default, as a mandatory prepayment provision, or otherwise) which, taken as a
whole, are materially more restrictive on the Borrower than those measures of
financial performance contained in this Agreement and (y) upon the incurrence
thereof no Default or Event of Default would occur or exist;

(c) Indebtedness existing on the Closing Date and described in Schedule 7.2 and
any renewals, replacements, refinancings or extensions of any such Indebtedness
that do not increase the outstanding principal amount thereof or result in a
final maturity date earlier than the first anniversary of the Final Maturity
Date;

(d) accrued expenses, current trade or other accounts payable and other current
liabilities arising in the ordinary course of business and not incurred through
the borrowing of money, in each case to the extent constituting Indebtedness;

(e) Indebtedness which is incurred in connection with any Lien permitted under
Section 7.3;

(f) Securitization Indebtedness;

(g) Indebtedness existing or arising under any Hedge Agreement entered in the
ordinary course of business and not for purposes of speculation;

(h) Indebtedness of (i) any Unum Party (other than the Borrower) to the Borrower
and (ii) the Borrower to any Unum Party, in each case to the extent permitted
under Section 7.5; and

(i) additional unsecured Indebtedness of any Unum Party (other than the
Borrower) in an aggregate principal amount not to exceed $100,000,000 at any one
time outstanding.

7.3 Liens. The Borrower will not, and will not permit or cause any of its
Subsidiaries to, permit, create, assume, incur or suffer to exist any Lien on
any asset tangible or intangible now owned or hereafter acquired by it except
for the following (collectively, “Permitted Liens”):

(a) Liens in existence on the Closing Date and set forth on Schedule 7.3, and
any extensions, renewals or replacements thereof; provided that any such
extension, renewal or replacement Lien shall be limited to all or a part of the
property that secured the Lien so extended, renewed or replaced (plus any
improvements on such property) and shall secure only those obligations that it
secures on the date hereof (and any renewals, replacements, refinancings or
extensions of such obligations that do not increase the outstanding principal
amount thereof);

 

71



--------------------------------------------------------------------------------

(b) Liens on Invested Assets of any Insurance Subsidiary securing obligations of
such Insurance Subsidiary in respect of trust arrangements, withheld balances or
any other collateral or security arrangements entered into in the ordinary
course of business for the benefit of policyholders or cedents to secure
insurance or reinsurance recoverables owed to them by such Insurance Subsidiary;

(c) Liens granted by a Securitization Subsidiary pursuant to trust or other
security arrangements in connection with Securitization Indebtedness;

(d) Liens in respect of Capital Lease Obligations, synthetic lease obligations
and purchase money obligations for (i) corporate aircraft not to exceed
$50,000,000 and (ii) for all other fixed or capital assets not to exceed
$40,000,000, provided that in each case (x) the amount of the Indebtedness
secured by such Lien shall not exceed the lesser of (A) the fair market value of
the property acquired with such Indebtedness at the time of such acquisition and
(B) the cost thereof to the applicable Unum Party and (y) any such Lien shall
not encumber any other property of the Borrower or any of its Subsidiaries;

(e) Liens securing reverse repurchase agreements and securities lending
transactions constituting a borrowing of funds by the Borrower or any Subsidiary
in the ordinary course of business for liquidity purposes and in no event for a
period exceeding 90 days in each case;

(f) Liens imposed by law, such as Liens of carriers, warehousemen, mechanics,
materialmen and landlords, incurred in the ordinary course of business for sums
not constituting borrowed money that are not overdue for a period of more than
30 days or that are being contested in good faith by appropriate proceedings and
for which adequate reserves have been established in accordance with GAAP;

(g) Liens (other than any Lien imposed by ERISA, the creation or incurrence of
which would result in an Event of Default under Section 8.1(i)) incurred in the
ordinary course of business in connection with worker’s compensation,
unemployment insurance or other forms of governmental insurance or benefits, or
to secure the performance of letters of credit, bids, tenders, statutory
obligations, surety and appeal bonds, leases, public or statutory obligations,
government contracts and other similar obligations (other than obligations for
borrowed money) entered into in the ordinary course of business;

(h) Liens for taxes, assessments or other governmental charges or statutory
obligations that are not delinquent or remain payable without any penalty or
that are being contested in good faith by appropriate proceedings and for which
adequate reserves have been established in accordance with GAAP (if so
required);

 

72



--------------------------------------------------------------------------------

(i) any attachment or judgment Lien not constituting an Event of Default under
Section 8.1(h);

(j) customary rights of set-off, revocation, refund or chargeback under deposit
agreements or under the Uniform Commercial Code of banks or other financial
institutions where the Borrower or any of its Subsidiaries maintains deposits
(other than deposits intended as cash collateral) in the ordinary course of
business;

(k) all easements, rights of way, reservations, licenses, encroachments,
variations and similar restrictions, charges and encumbrances on title that do
not secure Indebtedness and do not materially interfere with the conduct of the
business of the Borrower or any of its Subsidiaries;

(l) any leases, subleases, licenses or sublicenses granted by the Borrower or
any of its Subsidiaries to third parties in the ordinary course of business and
not interfering in any material respect with the business of the Borrower and
its Subsidiaries, and any interest or title of a lessor, sublessor, licensor or
sublicensor under any lease or license permitted under this Agreement;

(m) Liens arising from escrow accounts established by any Unum Party for the
benefit of another Unum Party in connection with tax allocation arrangements;
and

(n) other Liens securing obligations of the Borrower and its Subsidiaries not
exceeding $20,000,000 in aggregate principal amount outstanding at any time;

provided, however, that no Lien shall be permitted to exist on the Equity
Interest of any Insurance Subsidiary.

7.4 Asset Dispositions. The Borrower will not, and will not permit or cause any
of its Subsidiaries to, sell, assign, lease, convey, transfer or otherwise
dispose of (whether in one or a series of transactions) all or any portion of
its assets tangible or intangible, business or properties (including, without
limitation, any Equity Interests of any Subsidiary), now owned or hereafter
acquired by it (each, a “Disposition”), except for:

(a) Dispositions of obsolete or worn out property in the ordinary course of
business;

(b) Dispositions of Investments (other than Equity Interests in any Subsidiary)
in the ordinary course of business;

(c) Disposition of assets in accordance with any Securitization;

(d) Dispositions of assets in connection with ceding of insurance or reinsurance
in the ordinary course of business;

(e) Dispositions of assets by any Subsidiary to the Borrower or to a Wholly
Owned Subsidiary; and

 

73



--------------------------------------------------------------------------------

(f) Dispositions of assets at fair market value the proceeds of which shall not
exceed $100,000,000 in any fiscal year so long as the net proceeds of such sale
are reinvested in the business of the Borrower and its Subsidiaries within 180
days or the Commitments shall be reduced within 180 days by the amount of such
net proceeds and any outstanding Loans in excess of such reduced Commitments
shall be simultaneously repaid.

7.5 Investments. The Borrower will not, and will not permit or cause any of its
Subsidiaries to, directly or indirectly, purchase, own, invest in or otherwise
acquire any Equity Interests, evidence of indebtedness or other obligation or
security or any interest whatsoever in any other Person, or make or permit to
exist any loans, advances or extensions of credit to, guarantee any obligations
of, or any investment in cash or by delivery of property in, any other Person,
or purchase or otherwise acquire (whether in one or a series of related
transactions) any portion of the assets, business or properties of another
Person (including pursuant to an Acquisition), or create any Subsidiary, or
become a partner or joint venturer in any partnership or joint venture or make
any Acquisition (collectively, “Investments”), or make a commitment or otherwise
agree to do any of the foregoing, except for:

(a) Investments by the Borrower in accordance with the Investment Policy;

(b) advances to officers, directors and employees of the Borrower and its
Subsidiaries, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c) Investments by the Borrower in any Subsidiary,

(d) Investments consisting of securities received in settlement of claims, the
extension of trade credit, the creation of prepaid expenses, and the purchase of
inventory, supplies, equipment and other assets, in each case by the Borrower
and its Subsidiaries in the ordinary course of business;

(e) Investments in reverse repurchase agreements and securities lending
transactions permitted by Section 7.3(e); and

(f) Investments consisting of Acquisitions; provided that immediately prior and
after giving effect to each such Acquisition, (i) no Default or Event of Default
shall have occurred and be continuing; (ii) the ratio of Consolidated
Indebtedness to Total Capitalization as of the last day of the most recently
ended fiscal quarter after giving effect to such Acquisition shall not be
greater than 0.25 to 1.0 at such time; (iii) the Risk-Based Capital Ratio after
giving effect to such Acquisition shall not be less than 300% at such time,
(iv) the restrictions on lines of business in Section 7.8 shall not have been
violated; and (v) such Acquisition has been duly authorized by (A) the board of
directors of the Borrower (to the extent such approval is required by the
Borrower’s constituent documents or applicable law) and (B) such Person to be
acquired prior to the commencement of any tender offer, proxy contest or the
like in respect thereof, if applicable, and provided further, if the aggregate
consideration for any such Acquisition permitted by this Section 7.5(f) is
$50,000,000 or more, the Borrower shall have given to the Administrative Agent
written notice of such proposed Acquisition on the earlier of (x) the date on
which such Acquisition is publicly announced and (y) ten (10) Business Days
prior to consummation of such proposed Acquisition (or such shorter period of
time as may be reasonably acceptable to the

 

74



--------------------------------------------------------------------------------

Administrative Agent), which notice shall be executed by a Financial Officer of
the Borrower and shall (A) describe in reasonable detail the principal terms and
conditions of such proposed Acquisition and (B) include computations in
reasonable detail reflecting that after giving effect to such proposed
Acquisition and any Indebtedness to be incurred in connection therewith, the
Borrower is in compliance with the financial covenants in Article VI and clauses
(ii) and (iii) of this Section 7.5(f).

7.6 Restricted Payments. The Borrower will not, and will not permit or cause any
of its Subsidiaries to, directly or indirectly, declare or make any dividend
payment, or make any other distribution of cash, property or assets, in respect
of any of its Equity Interests or any warrants, rights or options to acquire its
Equity Interests, or purchase, redeem, retire or otherwise acquire for value any
shares of its Equity Interests or any warrants, rights or options to acquire its
Equity Interests (other than pursuant to and in accordance with stock option
plans and other benefit plans for directors, officers or employees of the
Borrower and its Subsidiaries), or set aside funds for any of the foregoing,
except (i) that any Subsidiary may declare and pay dividends on or make
distributions to the Borrower or to a Wholly Owned Subsidiary or set aside funds
for the foregoing, (ii) the Borrower may declare and pay dividends on, make
distributions in respect of or repurchase, redeem, retire or otherwise acquire
its Capital Stock or set aside funds for the foregoing so long as no Default or
Event of Default has occurred and is continuing before or after giving effect to
the declaration or payment of such dividends, distributions, repurchases or
other acquisitions, and (iii) the Borrower and its Subsidiaries may declare and
pay dividends in respect of any Hybrid Equity Securities or preferred stock if,
at the time of and after giving effect to any such payment, no Default or Event
of Default under Section 8.1(a), clause (i) of Section 8.1(e), Section 8.1(f) or
Section 8.1(g)) shall have occurred and be continuing.

7.7 Transactions with Affiliates. The Borrower will not, and will not permit or
cause any of its Subsidiaries to, enter into any transaction (including, without
limitation, any purchase, sale, lease or exchange of property or the rendering
of any service) with any Affiliate of the Borrower or such Subsidiary other
than:

(a) transactions between or among the Borrower and its Wholly-Owned
Subsidiaries, or between or among any of such Wholly-Owned Subsidiaries;

(b) transactions with Affiliates in good faith in the ordinary course of the
Borrower’s or such Subsidiary’s business consistent with past practice and on
terms no less favorable to the Borrower or such Subsidiary than those that could
have been obtained in a comparable transaction on an arm’s length basis from a
Person that is not an Affiliate; and

(c) any payment permitted to be made under Section 7.6.

7.8 Lines of Business. The Borrower will not, and will not permit or cause any
of its Subsidiaries to, engage to any material extent in any business other than
the long–term care insurance, life insurance, employer–and employee–paid group
benefits and other businesses engaged in by the Borrower and such Subsidiaries
on the date hereof or any business substantially related or incidental thereto.

 

75



--------------------------------------------------------------------------------

7.9 Certain Amendments. The Borrower will not, and will not permit or cause any
of its Subsidiaries to, amend, modify or change any provision of its articles or
certificate of incorporation or formation, bylaws, operating agreement or other
applicable formation or organizational documents, as applicable, the terms of
any class or series of its Equity Interests, or any agreement among the holders
of its Equity Interests or any of them, in each case other than in a manner that
could not reasonably be expected to adversely affect the Lenders in any material
respect, provided that the Borrower shall give the Administrative Agent and the
Lenders notice of any such amendment, modification or change, together with
certified copies thereof.

7.10 Limitation on Certain Restrictions. The Borrower will not, and will not
permit or cause any of its Subsidiaries to, directly or indirectly, create or
otherwise cause or suffer to exist or become effective any restriction or
encumbrance on (a) the ability of the Borrower to perform and comply with its
obligations under the Credit Documents or (b) the ability of any Subsidiary of
the Borrower to make any dividend payment or other distribution in respect of
its Equity Interests, to repay Indebtedness owed to the Borrower or any other
Subsidiary, to make loans or advances to the Borrower or any other Subsidiary,
or to transfer any of its assets or properties to the Borrower or any other
Subsidiary, except (in the case of clause (b) above only) for such restrictions
or encumbrances existing under or by reason of (i) this Agreement and the other
Credit Documents, (ii) applicable Requirements of Law, (iii) customary
non-assignment provisions in leases and licenses of real or personal property
entered into by the Borrower or any Subsidiary as lessee or licensee in the
ordinary course of business, restricting the assignment or transfer thereof or
of property that is the subject thereof, (iv) customary restrictions and
conditions contained in any agreement relating to the sale of assets pending
such sale, provided that such restrictions and conditions apply only to the
assets being sold and such sale is permitted under this Agreement.

7.11 Fiscal Year. The Borrower will not, and will not permit or cause any of its
Subsidiaries to, change the ending date of its fiscal year to a date other than
December 31.

7.12 Accounting Changes. Other than as permitted pursuant to Section 1.2, the
Borrower will not, and will not permit or cause any of its Subsidiaries to, make
or permit any material change in its accounting policies or reporting practices,
except as may be required by GAAP or SAP.

ARTICLE VIII

EVENTS OF DEFAULT

8.1 Events of Default. The occurrence of any one or more of the following events
shall constitute an “Event of Default”:

(a) The Borrower shall fail to pay (i) any principal of any Loan or any
Reimbursement Obligation when due or (ii) within three Business Days after the
same becomes due, any interest on any Loan, any fee payable under this Agreement
or any other Credit Document, or (except as provided in clause (i) above) any
other Obligation; or

 

76



--------------------------------------------------------------------------------

(b) The Borrower shall (i) fail to observe, perform or comply with any
condition, covenant or agreement contained in any of Sections 2.15,
5.2(c)(i)-(iii), or 5.3(i), or in Articles VI or VII or (ii) fail to observe,
perform or comply with any condition, covenant or agreement contained in
Section 5.2 (other than Sections 5.2(c)(i)-(iii)) or 5.7(ii) and (in the case of
this clause (ii) only) such failure shall continue unremedied for a period of
five Business Days after the earlier of (y) the date on which a Responsible
Officer of the Borrower acquires knowledge thereof and (z) the date on which
written notice thereof is delivered by the Administrative Agent or any Lender to
the Borrower; or

(c) The Borrower shall fail to observe, perform or comply with any condition,
covenant or agreement contained in this Agreement or any of the other Credit
Documents other than those enumerated in Sections 8.1(a), and 8.1(b), and such
failure shall continue unremedied for a period of 30 days after the earlier of
(y) the date on which a Responsible Officer of the Borrower acquires knowledge
thereof and (z) the date on which written notice thereof is delivered by the
Administrative Agent or any Lender to the Borrower; or

(d) Any representation or warranty made or deemed made by or on behalf of the
Borrower in this Agreement, any of the other Credit Documents or in any
certificate, instrument, report or other document furnished at any time in
connection herewith or therewith shall prove to have been incorrect, false or
misleading in any material respect as of the time made, deemed made or
furnished; or

(e) The Borrower or any other Unum Party shall (i) fail to pay when due (whether
by scheduled maturity, required prepayment, demand, acceleration or otherwise
and after giving effect to any applicable grace period or notice provision)
(y) any principal of or interest on any Indebtedness (other than the
Indebtedness incurred pursuant to this Agreement or a Hedge Agreement) having an
aggregate principal amount of at least $10,000,000 or (z) any termination or
other payment under any Hedge Agreement having a net termination obligation of
at least $10,000,000, or (ii) fail to observe, perform or comply with any
condition, covenant or agreement contained in any agreement or instrument
evidencing or relating to any such Indebtedness or Hedge Agreement, or any other
event shall occur or condition exist in respect thereof, and the effect of such
failure, event or condition is to cause, or permit the holder or holders of such
Indebtedness or Hedge Agreement (or a trustee or agent on its or their behalf)
to cause (with or without the giving of notice, lapse of time, or both), without
regard to any subordination terms with respect thereto, such Indebtedness or
Hedge Agreement to become due, or to be prepaid, redeemed, purchased or
defeased, prior to its stated maturity; or

(f) The Borrower or any other Unum Party shall (i) file a voluntary petition or
commence a voluntary case seeking liquidation, winding-up, reorganization,
dissolution, arrangement, readjustment of debts or any other relief under any
applicable Debtor Relief Laws, now or hereafter in effect, (ii) consent to the
institution of, or fail to controvert in a timely and appropriate manner, any
petition or case of the type described in Section 8.1(g), (iii) apply for or
consent to the appointment of or taking possession by a rehabilitator, receiver,
custodian, trustee, conservator or liquidator or similar official for or of
itself or all or a substantial part of its properties or assets, (iv) fail
generally, or admit in writing its inability, to pay its debts generally as they
become due, (v) make a general assignment for the benefit of creditors or
(vi) take any corporate action to authorize or approve any of the foregoing; or

 

77



--------------------------------------------------------------------------------

(g) Any involuntary petition or case shall be filed or commenced against the
Borrower or any other Unum Party seeking liquidation, winding-up,
reorganization, dissolution, arrangement, readjustment of debts, the appointment
of a rehabilitator, receiver, custodian, trustee, conservator or liquidator or
similar official for it or all or a substantial part of its properties or any
other relief under any applicable Debtor Relief Laws, now or hereafter in
effect, and such petition or case shall continue undismissed and unstayed for a
period of 60 days; or an order, judgment or decree approving or ordering any of
the foregoing shall be entered in any such proceeding; or

(h) Any one or more money judgments, writs or warrants of attachment, executions
or similar processes involving an aggregate amount (to the extent not paid or
fully bonded or covered by insurance as to which the surety or insurer, as the
case may be, has the financial ability to perform and has acknowledged liability
in writing) in excess of $10,000,000 shall be entered or filed against the
Borrower or any other Unum Party or any of their respective properties and the
same shall not be paid, dismissed, bonded, vacated, stayed or discharged within
a period of 30 days or in any event later than five days prior to the date of
any proposed sale of such property thereunder; or

(i) Any ERISA Event or any other event or condition shall occur or exist with
respect to any Plan or Multiemployer Plan and, as a result thereof, together
with all other ERISA Events and other events or conditions then existing, the
Borrower and its ERISA Affiliates have incurred, or could reasonably be expected
to incur, liability to any one or more Plans or Multiemployer Plans or to the
PBGC or other similar Governmental Authority (or to any combination thereof) in
excess of $10,000,000; or

(j) Any Insurance Regulatory Authority or other Governmental Authority having
jurisdiction shall issue any order of conservation, supervision, rehabilitation
or liquidation or any other order of similar effect in respect of the Borrower
or Domestic Insurance Subsidiary; or

(k) Any Insurance Regulatory Authority or other Governmental Authority revokes
or fails to renew any insurance license, permit, or franchise of any Domestic
Insurance Subsidiary, or imposes any restriction or condition on any insurance
license, permit, or franchise of any Domestic Insurance Subsidiary, if such
revocation, non-renewal, condition, or restriction is reasonably likely to have
a Material Adverse Effect; or

(l) Any material provision of any Credit Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or the Borrower contests in any manner the
validity or enforceability of any Credit Document; or the Borrower denies that
it has any or further liability or obligation under any Credit Document, or
purports to revoke, terminate, or rescind any Credit Document, in any case other
than (y) as expressly permitted hereunder or thereunder or (z) the occurrence of
the Final Expiry Date; or

(m) Any of the following shall occur:

(i) (A) any Person or group of Persons acting in concert as a partnership or
other group, shall, as a result of a tender or exchange offer, open market
purchases,

 

78



--------------------------------------------------------------------------------

privately negotiated purchases or otherwise, have become, after the date hereof,
the “beneficial owner” (within the meaning of such term under Rule 13d-3 under
the Exchange Act) of securities of the Borrower representing 30% or more of the
Total Voting Power of the then outstanding securities of the Borrower ordinarily
(and apart from rights accruing under special circumstances) having the right to
vote in the election of directors; or (B) the board of directors of the Borrower
shall cease to consist of a majority of the individuals who constituted the
board of directors as of the Closing Date or who shall have become a member
thereof subsequent to the Closing Date after having been nominated, or otherwise
approved in writing, by at least a majority of individuals who constituted the
board of directors of the Borrower as of the Closing Date (or their replacements
approved as herein required);

(ii) the occurrence of a “Change of Control” (or similar event, however
denominated), as defined in any indenture, agreement in respect of Indebtedness
or other material agreement of the Borrower or any Subsidiary or any certificate
of designations (or other provisions of the organizational documents of the
Borrower) relating to, or any other agreement governing the rights of the
holders of, any Equity Interests in the Borrower or any Subsidiary; or

(iii) the Borrower shall cease to own, directly or indirectly, 100% of the
issued and outstanding Equity Interests of any of its Material Subsidiaries free
and clear of all Liens.

8.2 Remedies: Termination of Commitments, Acceleration, etc. Upon and at any
time after the occurrence and during the continuance of any Event of Default,
the Administrative Agent shall at the direction, or may with the consent, of the
Required Lenders, take any or all of the following actions at the same or
different times:

(a) Declare the Commitments, the Swingline Commitment, and the Issuing Lender’s
obligation to issue Letters of Credit to be terminated, and thereupon the same
shall terminate immediately; provided that, upon the occurrence of a Bankruptcy
Event, the Commitments, the Swingline Commitment, and the Issuing Lender’s
obligation to issue Letters of Credit shall automatically be terminated;

(b) Declare all or any part of the outstanding principal amount of the Loans to
be immediately due and payable, whereupon the principal amount so declared to be
immediately due and payable, together with all interest accrued thereon and all
other amounts payable under this Agreement, the Notes and the other Credit
Documents shall become immediately due and payable without presentment, demand,
protest, notice of intent to accelerate or other notice or legal process of any
kind, all of which are hereby knowingly and expressly waived by the Borrower;
provided that, upon the occurrence of a Bankruptcy Event, all of the outstanding
principal amount of the Loans and all other amounts described in this
Section 8.2(b) shall automatically become immediately due and payable without
presentment, demand, protest, notice of intent to accelerate or other notice or
legal process of any kind, all of which are hereby knowingly and expressly
waived by the Borrower;

 

79



--------------------------------------------------------------------------------

(c) Appoint or direct the appointment of a receiver for the properties and
assets of the Unum Parties, both to operate and to sell such properties and
assets, and the Borrower, for itself and on behalf of its Subsidiaries, hereby
consents to such right and such appointment and hereby waives any objection the
Borrower or any Subsidiary may have thereto or the right to have a bond or other
security posted by the Administrative Agent on behalf of the Lenders, in
connection therewith;

(d) Direct the Borrower to deposit (and the Borrower hereby agrees, forthwith
upon receipt of notice of such direction from the Administrative Agent, to
deposit) with the Administrative Agent from time to time such amount of cash as
is equal to 105% of the aggregate Stated Amount of all of the Borrower’s Letters
of Credit then outstanding (whether or not any beneficiary under any such Letter
of Credit shall have drawn or be entitled at such time to draw thereunder), such
amount to be held by the Administrative Agent in the Borrower’s Cash Collateral
Account as security for the aggregate Letter of Credit Exposure as described in
Section 2.5(i);

(e) Terminate any or all of the Letters of Credit or give Notices of
Non-Extension in respect thereof if permitted in accordance with its terms; and

(f) Exercise all rights and remedies available to it under this Agreement, the
other Credit Documents and applicable law.

8.3 Remedies: Set-Off. Upon and at any time after the occurrence and during the
continuance of any Event of Default, each Lender and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender or any such Affiliate to or for the credit or the account of the Borrower
against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement or any other Credit Document to such Lender, irrespective
of whether or not such Lender shall have made any demand under this Agreement or
any other Credit Document and although such obligations of the Borrower may be
contingent or unmatured or are owed to a branch or office of such Lender or any
Affiliate thereof different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Lender and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or its Affiliates may have.
Each Lender agrees to notify the Borrower and the Administrative Agent promptly
after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application.

ARTICLE IX

THE ADMINISTRATIVE AGENT

9.1 Appointment and Authority. Each of the Lenders (for purposes of this
Article, references to the Lenders shall also mean the Issuing Lender and the
Swingline Lender) hereby irrevocably appoints Wachovia to act on its behalf as
the Administrative Agent hereunder and under the other Credit Documents and
authorizes the Administrative Agent to take such actions

 

80



--------------------------------------------------------------------------------

on its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto. Except as set forth in Section 9.6, the
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and neither the Borrower nor any other Unum Party shall
have rights as a third party beneficiary of any of such provisions.

9.2 Rights as a Lender. The Person serving as the Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent
and the term “Lender” or “Lenders” shall, unless otherwise expressly indicated
or unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

9.3 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Credit
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.5 and 8.2) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default or Event of Default unless and
until notice describing such Default or Event of Default is given to the
Administrative Agent by the Borrower or a Lender.

 

81



--------------------------------------------------------------------------------

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Credit Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article III or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

9.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of any Credit Extension that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Credit Extension. The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

9.5 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other
Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.6 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor Administrative
Agent, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and

 

82



--------------------------------------------------------------------------------

(1) the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Credit Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders under any of the Credit Documents, the retiring Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Credit Documents, the
provisions of this Article and Section 10.1 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

9.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Credit Document or any related
agreement or any document furnished hereunder or thereunder.

9.8 Issuing Lender and Swingline Lender. The provisions of this Article IX
(other than Section 9.2) shall apply to the Issuing Lender and the Swingline
Lender mutatis mutandis to the same extent as such provisions apply to the
Administrative Agent.

9.9 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Bookrunners, Arrangers, Syndication Agent, Documentation Agents or other
agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Credit Documents,
except in their respective capacity, as applicable, as the Administrative Agent,
the Issuing Lender, the Swingline Lender or a Lender hereunder.

 

83



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

10.1 Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates (including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Credit Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent or the Issuing
Lender in connection with the Issuance of any Letter of Credit or any demand for
payment thereunder, (iii) all reasonable out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Lender (including the reasonable
fees, charges and disbursements of any counsel for the Administrative Agent, any
Lender or the Issuing Lender), in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Credit
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit Issued hereunder, including all such
reasonable out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, and (iv) any civil
penalty or fine assessed by OFAC against, and all reasonable costs and expenses
(including counsel fees and disbursements) incurred in connection with defense
thereof by, the Administrative Agent or any Lender as a result of conduct of the
Borrower that violates a sanction enforced by OFAC.

(b) The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), the Issuing Lender, the Swingline Lender, each Lender, and each
Related Party of any of the foregoing persons (each such person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, penalties, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower or any other Unum Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Substances on or from any property owned or operated by any Unum
Party, or any Environmental Claim related in any way to any Unum Party, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Unum
Party, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such

 

84



--------------------------------------------------------------------------------

losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Unum Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Credit Document, if the Borrower or such Unum Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.

(c) To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under Section 10.1(a) or Section 10.1(b) to be paid by it to the
Administrative Agent (or any sub-agent thereof), the Issuing Lender, the
Swingline Lender or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
Issuing Lender, the Swingline Lender or such Related Party, as the case may be,
such Lender’s proportion (based on the percentages as used in determining the
Required Lenders as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the Swingline Lender or the
Issuing Lender in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent), the
Swingline Lender or the Issuing Lender in connection with such capacity. The
obligations of the Lenders under this Section 10.1(c) are subject to the
provisions of Section 2.3(c).

(d) To the fullest extent permitted by applicable law, the Borrower shall not
assert, and the Borrower hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
referred to in Section 10.1(b) shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems (including IntraLinks, SyndTrak or similar systems) in connection with
this Agreement or the other Credit Documents or the transactions contemplated
hereby or thereby.

(e) All amounts due under this Section shall be payable by the Borrower upon
demand therefor.

10.2 Governing Law; Submission to Jurisdiction; Waiver of Venue; Service of
Process.

(a) This Agreement and the other Credit Documents shall (except as may be
expressly otherwise provided in any Credit Document) be governed by, and
construed in accordance with, the law of the State of New York (including
Sections 5-1401 and 5-1402 of the New York General Obligations Law, but
excluding all other choice of law and conflicts of law rules); provided that
each Letter of Credit shall be governed by, and construed in accordance with,
the laws or rules designated in such Letter of Credit or application therefor
or, if no such

 

85



--------------------------------------------------------------------------------

laws or rules are designated, the International Standby Practices of the
International Chamber of Commerce, as in effect from time to time (the “ISP”),
and, as to matters not governed by the ISP, the laws of the State of New York
(including Sections 5-1401 and 5-1402 of the New York General Obligations Law,
but excluding all other choice of law and conflicts of law rules).

(b) The Borrower irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of the courts of the State of New
York sitting in New York City and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Credit Document, or for recognition or enforcement of any judgment, and each of
the parties hereto irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
state court or, to the fullest extent permitted by applicable law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or in any other Credit Document shall affect any right
that the Administrative Agent, the Issuing Lender, the Swingline Lender or any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Credit Document against the Borrower or its properties in
the courts of any jurisdiction.

(c) The Borrower irrevocably and unconditionally waives, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the laying of venue of any action or proceeding arising out of or relating to
this Agreement or any other Credit Document in any court referred to in
Section 10.2(b). Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.

(d) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 10.4. Nothing in this Agreement will affect the
right of any party hereto to serve process in any other manner permitted by
applicable law.

10.3 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

86



--------------------------------------------------------------------------------

10.4 Notices; Effectiveness; Electronic Communication.

(a) Except in the cases of notices and other communications expressly permitted
to be given by telephone (and except as provided in Section 10.4(b)), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows:

(i) if to the Borrower, the Administrative Agent, the Swingline Lender or the
Issuing Lender, to it at the address (or telecopier number) specified for such
person on Schedule 1.1(a); and

(ii) if to any Lender, to it at its address (or telecopier number) set forth in
its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 10.4(b) shall be effective as provided in Section 10.4(b).

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communication (including e-mail and internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender pursuant to
Article II if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communication
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or other
communications posted to an internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

(c) Any party hereto may change its address or telecopier number for notices and
other communications hereunder by notice to the other parties hereto (except
that each Lender need not give notice of any such change to the other Lenders in
their capacities as such).

 

87



--------------------------------------------------------------------------------

10.5 Amendments, Waivers, etc. No amendment, modification, waiver or discharge
or termination of, or consent to any departure by the Borrower from, any
provision of this Agreement or any other Credit Document shall be effective
unless in a writing signed by the Required Lenders (or by the Administrative
Agent at the direction or with the consent of the Required Lenders), and then
the same shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment,
modification, waiver, discharge, termination or consent shall:

(a) unless agreed to by each Lender directly affected thereby, (i) reduce or
forgive the principal amount of any Loan or the amount of any Reimbursement
Obligation, reduce the rate of or forgive any interest thereon (provided that
only the consent of the Required Lenders shall be required to waive the
applicability of any post-default increase in interest rates), or reduce or
forgive any fees hereunder (other than fees payable to the Administrative Agent
or the Arranger for its own account)(it being understood that an amendment to
Section 6.1 (or any defined terms used therein) shall not constitute a reduction
of any interest rate or fees hereunder), (ii) extend the final scheduled
maturity date or any other scheduled date for the payment of any principal of or
interest on any Loan (including the Commitment Termination Date, but excluding
the conversion of the Revolving Loans into Term Loans pursuant to
Section 2.1(b)), or extend the time of payment of any fees hereunder (other than
fees payable to the Administrative Agent or the Arranger), or (iii) increase any
Commitment of any such Lender over the amount thereof in effect or extend the
maturity thereof (it being understood that a waiver of any condition precedent
set forth in Section 3.2 or of any Default or Event of Default, if agreed to by
the Required Lenders, or all Lenders (as may be required hereunder with respect
to such waiver), shall not constitute such an increase);

(b) unless agreed to by all of the Lenders, (i) reduce the percentage of the
aggregate Commitments or of the aggregate unpaid principal amount of the Loans,
or the number or percentage of Lenders, that shall be required for the Lenders
or any of them to take or approve, or direct the Administrative Agent to take,
any action hereunder or under any other Credit Document (including as set forth
in the definition of “Required Lenders”), (iv) change any other provision of
this Agreement or any of the other Credit Documents requiring, by its terms, the
consent or approval of all the Lenders for such amendment, modification, waiver,
discharge, termination or consent, or (v) change or waive any provision of
Section 2.16, any other provision of this Agreement or any other Credit Document
requiring pro rata treatment of any Lenders, or this Section 10.5;

(c) unless agreed to by the Issuing Lender, the Swingline Lender or the
Administrative Agent in addition to the Lenders required as provided hereinabove
to take such action, affect the respective rights or obligations of the Issuing
Lender, the Swingline Lender or the Administrative Agent, as applicable,
hereunder or under any of the other Credit Documents; and

and provided further that the Fee Letters may only be amended or modified, and
any rights thereunder waived, in a writing signed by the parties thereto.

Notwithstanding the fact that the consent of all Lenders is required in certain
circumstances as set forth above, each Lender is entitled to vote as such Lender
sees fit on any bankruptcy reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code supersedes the unanimous consent provisions set forth herein.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.

 

88



--------------------------------------------------------------------------------

10.6 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of Section 10.6(b), (ii) by way of
participation in accordance with the provisions of Section 10.6(d) or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.6(e) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 10.6(d) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b) Prior to the Commitment Termination Date, any Lender may at any time assign
to one or more Eligible Assignees, and after the Commitment Termination Date any
Lender may at any time assign to one or more assignees, in each case all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Credit Extensions (including participations in
Letters of Credit and in Swingline Loans) at the time owing to it); provided
that any such assignment shall be subject to the following conditions:

(i) (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Credit Extensions at the time owing to the
assigning Lender or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned, and (B) in any
case not described in clause (A) above, the principal outstanding balance of the
Credit Extensions of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than (x) $5,000,000, in the case of any assignment in respect of a
Commitment (which for this purpose includes Revolving Loans outstanding),
(y) the entire Swingline Commitment and the full amount of the outstanding
Swingline Loans, in the case of Swingline Loans, or (z) $1,000,000, in the case
of any assignment of any Term Loan outstanding, in any case, treating
assignments to two or more Approved Funds under common management as one
assignment for purposes of the minimum amounts, unless each of the
Administrative Agent and, so long as no Default or Event of Default has occurred
and is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed);

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Commitment and/or Credit Extensions assigned, except that
this clause (ii) shall not apply to rights in respect of Swingline Loans;

 

89



--------------------------------------------------------------------------------

(iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 for each assignment and the assignee, if it is not
a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire and to the Administrative Agent and the Borrower such
documentation required pursuant to Section 2.18(e);

(iv) no such assignment shall be made to the Borrower or any of its Affiliates
or Subsidiaries; and

(v) no such assignment shall be made to a natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.6(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.17(a), 2.17(b), 2.18, 2.19 and 10.1 with respect to
facts and circumstances occurring prior to the effective date of such
assignment. If requested by or on behalf of the assignee, the Borrower, at its
own expense, will execute and deliver to the Administrative Agent a new Note or
Notes to the order of the assignee (and, if the assigning Lender has retained
any portion of its rights and obligations hereunder, to the order of the
assigning Lender), prepared in accordance with the applicable provisions of
Section 2.4 as necessary to reflect, after giving effect to the assignment, the
Commitment and/or outstanding Credit Extensions, as the case may be, of the
assignee and (to the extent of any retained interests) the assigning Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 10.6(b) shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.6(d).

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at its address for notices referred to in
Schedule 1.1(a) a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amounts of the Loans owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, and the Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and the Issuing Lender, at any reasonable time and
from time to time upon reasonable prior notice.

 

90



--------------------------------------------------------------------------------

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Credit Extensions owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Issuing Lender and the Swingline Lender and the Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in Section 10.5(a) and clauses (i) and
(ii) of Section 10.5(b) that affects such Participant. Subject to
Section 10.6(e), the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.17(a), 2.17(b), 2.18 and 2.19 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
Section 10.6(b). To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 8.3 as though it were a Lender; provided
such Participant agrees to be subject to Section 2.16(b) as though it were a
Lender.

(e) A Participant shall not be entitled to receive any greater payment under
Section 2.17(a), Section 2.17(b) or Section 2.18 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with the Borrower’s prior written consent. A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.18 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.18(e) as though it were a Lender.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Notes, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g) The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act or any state laws based on the
Uniform Electronic Transactions Act.

 

91



--------------------------------------------------------------------------------

(h) Any Lender or Participant may, in connection with any assignment,
participation, pledge or proposed assignment, participation or pledge pursuant
to this Section 10.6, disclose to the Eligible Assignee, Participant or pledgee
or proposed Eligible Assignee, Participant or pledgee any information relating
to the Borrower and its Subsidiaries furnished to it by or on behalf of any
other party hereto, provided that such Eligible Assignee, Participant or pledgee
or proposed Eligible Assignee, Participant or pledgee agrees in writing to keep
such information confidential to the same extent required of the Lenders under
Section 10.11.

(i) Notwithstanding anything to the contrary contained herein, if Wachovia
assigns all of its Commitment and Credit Extensions in accordance with this
Section 10.6, Wachovia may resign as Issuing Lender and Swingline Lender upon
written notice to the Borrower and the Lenders. Upon any such notice of
resignation, the Borrower shall have the right to appoint from among the Lenders
a successor Issuing Lender and Swingline Lender; provided that no failure by the
Borrower to make such appointment shall affect the resignation of Wachovia as
Issuing Lender and Swingline Lender. Wachovia shall retain all of the rights and
obligations of the Issuing Lender and Swingline Lender hereunder with respect to
all Letters of Credit issued by it or Swingline Loans made by it and outstanding
as of the effective date of its resignation and all obligations of the Borrower
and the Lenders with respect thereto.

10.7 No Waiver. The rights and remedies of the Administrative Agent, the Issuing
Lender and the Lenders expressly set forth in this Agreement and the other
Credit Documents are cumulative and in addition to, and not exclusive of, all
other rights and remedies available at law, in equity or otherwise. No failure
or delay on the part of the Administrative Agent, the Issuing Lender or any
Lender in exercising any right, power or privilege shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
privilege preclude other or further exercise thereof or the exercise of any
other right, power or privilege or be construed to be a waiver of any Default or
Event of Default. No course of dealing between the Borrower, the Administrative
Agent, the Issuing Lender or the Lenders or their agents or employees shall be
effective to amend, modify or discharge any provision of this Agreement or any
other Credit Document or to constitute a waiver of any Default or Event of
Default. No notice to or demand upon the Borrower in any case shall entitle the
Borrower to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the right of the Administrative Agent,
the Issuing Lender or any Lender to exercise any right or remedy or take any
other or further action in any circumstances without notice or demand.

10.8 Survival. All representations, warranties, covenants and agreements made by
or on behalf of the Borrower in this Agreement and in the other Credit Documents
shall be considered to have been relied upon by the other parties hereto and
survive the execution and delivery hereof or thereof and the making and
repayment of the Loans and the Issuance of Letters of Credit and repayment of
all Reimbursement Obligations and shall continue in full force and effect as
long as any Loan, Letter of Credit or any other Obligation hereunder shall
remain unpaid or unsatisfied. In addition, notwithstanding anything herein or
under applicable law to the contrary, the provisions of this Agreement and the
other Credit Documents relating to indemnification or payment of costs and
expenses, including, without limitation, the provisions of Sections 2.17(a),
2.17(b), 2.18, 2.19, 10.1 and Article IX, shall survive the payment in full of
all Credit Extensions, the termination of the Commitments and all Letters of
Credit, and any termination of this Agreement or any of the other Credit
Documents or any provision hereof or thereof.

 

92



--------------------------------------------------------------------------------

10.9 Severability. To the extent any provision of this Agreement is prohibited
by or invalid under the applicable law of any jurisdiction, such provision shall
be ineffective only to the extent of such prohibition or invalidity and only in
such jurisdiction, without prohibiting or invalidating such provision in any
other jurisdiction or the remaining provisions of this Agreement in any
jurisdiction.

10.10 Construction. The headings of the various articles, sections and
subsections of this Agreement and the table of contents have been inserted for
convenience only and shall not in any way affect the meaning or construction of
any of the provisions hereof. Except as otherwise expressly provided herein and
in the other Credit Documents, in the event of any inconsistency or conflict
between any provision of this Agreement and any provision of any of the other
Credit Documents, the provision of this Agreement shall control.

10.11 Confidentiality. Each of the Administrative Agent, the Issuing Lender and
the Lenders agree to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, advisors and other representatives (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent requested by any regulatory authority purporting to have jurisdiction
over it or any of its Affiliates (including any self-regulatory authority, such
as the National Association of Insurance Commissioners), (c) to the extent
required by applicable Requirements of Law or by any subpoena or similar legal
process, (d) to any other party hereto, (e) in connection with the exercise of
any remedies hereunder or under any other Credit Document or any action or
proceeding relating to this Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, the Issuing Lender any
Lender, or any of their respective Affiliates on a nonconfidential basis from a
source other than the Borrower or any of its Subsidiaries or Affiliates.

For purposes of this Section, “Information” means all information received from
the Unum Parties relating to any Unum Party or any of their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by any Unum Party, provided that, in the case of information received
from any Unum Party after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

93



--------------------------------------------------------------------------------

10.12 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Credit
Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof (except
for the Fee Letters). Except as provided in Section 3.1, this Agreement shall
become effective upon the execution of a counterpart hereof by each of the
parties hereto and receipt by the Administrative Agent and the Borrower of
written or telephonic notification of such execution and authorization of
delivery thereof. Delivery of an executed counterpart of a signature page of
this Agreement by facsimile shall be effective as delivery of a manually
executed counterpart of this Agreement.

10.13 No Fiduciary Relationship Established By Credit Documents. The Borrower
hereby acknowledges that neither the Administrative Agent nor any Lender has any
fiduciary relationship with or fiduciary duty to the Borrower arising out of or
in connection with this Agreement or any of the other Credit Documents, and the
relationship between Administrative Agent and Lenders, on one hand, and the
Borrower, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor.

10.14 Judgment Currency. If, for the purposes of obtaining judgment in any court
or in respect of any tender made by the Borrower, it is necessary to convert a
sum due hereunder or under any other Credit Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given or such tender is made. The obligation of the Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Credit Documents shall, notwithstanding any tender
or judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender of
any sum received or adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or such Lender in the Agreement Currency, the
Borrower agrees, as a separate obligation and notwithstanding any such judgment
or tender, to indemnify the Administrative Agent or such Lender or the Person to
whom such obligation was owing against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or such Lender in such currency, the Administrative Agent
or such Lender agrees to return the amount of any excess to the Borrower (or to
any other Person who may be entitled thereto under applicable law).

10.15 Disclosure of Information. The Borrower agrees and consents to the
Administrative Agent’s and the Arranger’s disclosure of information relating to
this transaction to Gold Sheets and other similar bank trade publications. Such
information will consist of deal terms and other information customarily found
in such publications.

 

94



--------------------------------------------------------------------------------

10.16 PATRIOT Act Notice. The Issuing Lender and each Lender that is subject to
the PATRIOT Act and the Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies the Borrower that pursuant to the requirements of
the PATRIOT Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the PATRIOT
Act.

 

95



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date first above written.

 

UNUM GROUP By:  

/s/ Kevin A. McMahon

Name:   Kevin A. McMahon Title:   Vice President and Corporate Treasurer

SIGNATURE PAGE TO UNUM GROUP

364-DAY SENIOR REVOLVING CREDIT FACILITY



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent, Issuing Lender,
Swingline Lender, and as a Lender By:  

/s/ Ronald J. Fry

Name:   Ronald J. Fry Title:   Vice President

SIGNATURE PAGE TO UNUM GROUP

364-DAY SENIOR REVOLVING CREDIT FACILITY



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Syndication Agent and a Lender By:  

/s/ Kipling Davis

Name:   Kipling Davis Title:   Senior Vice President

SIGNATURE PAGE TO UNUM GROUP

364-DAY SENIOR REVOLVING CREDIT FACILITY



--------------------------------------------------------------------------------

SUNTRUST BANK, as Documentation Agent and a Lender By:  

/s/ W. Bradley Hamilton

Name:   W. Bradley Hamilton Title:   Director

SIGNATURE PAGE TO UNUM GROUP

364-DAY SENIOR REVOLVING CREDIT FACILITY



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:  

/s/ John K. Perez

Name:   John K. Perez Title:   Vice President

SIGNATURE PAGE TO UNUM GROUP

364-DAY SENIOR REVOLVING CREDIT FACILITY



--------------------------------------------------------------------------------

J.P. MORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Melvin D. Jackson

Name:   Melvin D. Jackson Title:   Vice President

SIGNATURE PAGE TO UNUM GROUP

364-DAY SENIOR REVOLVING CREDIT FACILITY



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:  

/s/ Melissa James

Name:   Melissa James Title:   Authorized Signatory

SIGNATURE PAGE TO UNUM GROUP

364-DAY SENIOR REVOLVING CREDIT FACILITY



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Kirk Seagers

Name:   Kirk Seagers Title:   Vice President

SIGNATURE PAGE TO UNUM GROUP

364-DAY SENIOR REVOLVING CREDIT FACILITY



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:  

/s/ Jay W. Dale

Name:   Jay W. Dale Title:   Vice President

SIGNATURE PAGE TO UNUM GROUP

364-DAY SENIOR REVOLVING CREDIT FACILITY



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as a Lender By:  

/s/ R. Andrew Beam

Name:   R. Andrew Beam Title:   Senior Vice President

SIGNATURE PAGE TO UNUM GROUP

364-DAY SENIOR REVOLVING CREDIT FACILITY



--------------------------------------------------------------------------------

FIRST TENNESSEE BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Mark A. Stewart

Name:   Mark A. Stewart Title:   Senior Vice President

SIGNATURE PAGE TO UNUM GROUP

364-DAY SENIOR REVOLVING CREDIT FACILITY



--------------------------------------------------------------------------------

WEBSTER BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Lawrence Davis

Name:   Lawrence Davis Title:   Vice President

SIGNATURE PAGE TO UNUM GROUP

364-DAY SENIOR REVOLVING CREDIT FACILITY



--------------------------------------------------------------------------------

NATIONAL CITY BANK, as a Lender By:  

/s/ William R. McDonnell

Name:   William R. McDonnell Title:   Senior Vice President

SIGNATURE PAGE TO UNUM GROUP

364-DAY SENIOR REVOLVING CREDIT FACILITY



--------------------------------------------------------------------------------

EXHIBIT A

 

    

Borrower’s Taxpayer Identification No. 62-1598430

    

NOTE

$                    

                             , 20          Charlotte, North Carolina

FOR VALUE RECEIVED, UNUM GROUP, a Delaware corporation (the “Borrower”), hereby
promises to pay to the order of

                                              (the “Lender”), at the offices of
Wachovia Bank, National Association (the “Administrative Agent”) located at One
Wachovia Center, 301 South College Street, Charlotte, North Carolina (or at such
other place or places as the Administrative Agent may designate), at the times
and in the manner provided in the Credit Agreement, dated as of December 9th,
2008 (as amended, modified, restated or supplemented from time to time, the
“Credit Agreement”), among the Borrower, the Lenders from time to time parties
thereto, and Wachovia Bank, National Association, as Administrative Agent, the
principal sum of

                                              DOLLARS ($                    ),or
such lesser amount as may constitute the unpaid principal amount of the Loans
made by the Lender under the terms and conditions of this promissory note (this
“Note”) and the Credit Agreement. The defined terms in the Credit Agreement are
used herein with the same meaning. The Borrower also promises to pay interest on
the aggregate unpaid principal amount of this Note at the rates applicable
thereto from time to time as provided in the Credit Agreement.

This Note is one of a series of Notes referred to in the Credit Agreement and is
issued to evidence the Loans made by the Lender pursuant to the Credit
Agreement. All of the terms, conditions and covenants of the Credit Agreement
are expressly made a part of this Note by reference in the same manner and with
the same effect as if set forth herein at length, and any holder of this Note is
entitled to the benefits of and remedies provided in the Credit Agreement and
the other Credit Documents. Reference is made to the Credit Agreement for
provisions relating to the interest rate, maturity, payment, prepayment and
acceleration of this Note.

In the event of an acceleration of the maturity of this Note, this Note shall
become immediately due and payable, without presentation, demand, protest or
notice of any kind, all of which are hereby waived by the Borrower.

In the event this Note is not paid when due at any stated or accelerated
maturity, the Borrower agrees to pay, in addition to the principal and interest,
all costs of collection, including reasonable attorneys’ fees.



--------------------------------------------------------------------------------

This Note shall be governed by and construed in accordance with the internal
laws and judicial decisions of the State of New York (including Sections 5-1401
and 5-1402 of the New York General Obligations Law, but excluding all other
choice of law and conflicts of law rules). The Borrower hereby submits to the
nonexclusive jurisdiction and venue of the federal and state courts located in
State of New York sitting in New York City and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, although the Lender shall not be limited to bringing an action in such
courts.

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed by its duly
authorized corporate officer as of the day and year first above written.

 

UNUM GROUP By:  

 

Title:  

 

 

2



--------------------------------------------------------------------------------

EXHIBIT B-1

NOTICE OF BORROWING

[Date]

Wachovia Bank, National Association,

as Administrative Agent

Charlotte Plaza Building

1525 W. W T Harris Blvd

Charlotte NC 28262

Attention: Syndication Agency Services

Ladies and Gentlemen:

The undersigned, Unum Group, a Delaware corporation (the “Borrower”), refers to
the Credit Agreement, dated as of December 9th, 2008, among the Borrower,
certain Lenders from time to time parties thereto, and you, as Administrative
Agent for the Lenders (as amended, modified, restated or supplemented from time
to time, the “Credit Agreement,” the terms defined therein being used herein as
therein defined), and, pursuant to Section 2.2(a) of the Credit Agreement,
hereby gives you, as Administrative Agent, irrevocable notice that the Borrower
requests a Borrowing of Revolving Loans under the Credit Agreement, and to that
end sets forth below the information relating to such Borrowing (the “Proposed
Borrowing”) as required by Section 2.2(a) of the Credit Agreement:

(i) The aggregate principal amount of the Proposed Borrowing is
$                    .1

(ii) The Loans comprising the Proposed Borrowing shall be initially made as
[Base Rate Loans] [LIBOR Loans].2

(iii) [The initial Interest Period for the LIBOR Loans comprising the Proposed
Borrowing shall be [one/two/three/six months].]3

(iv) The Proposed Borrowing is requested to be made on                      (the
“Borrowing Date”).4

 

1 Amount of Proposed Borrowing must comply with Section 2.2(a)(i) of the Credit
Agreement.

2 Select the applicable Type of Loans.

3 Include this clause in the case of a Proposed Borrowing comprised of LIBOR
Loans, and select the applicable Interest Period.

4 Shall be a Business Day at least one Business Day after the date hereof unless
delivered prior to 10:00 a.m, Charlotte time, in which case the Proposed
Borrowing may occur on the date hereof (in the case of Base Rate Loans)



--------------------------------------------------------------------------------

The Borrower hereby certifies that the following statements are true on and as
of the date hereof and will be true on and as of the Borrowing Date:

A. Each of the representations and warranties contained in Article IV of the
Credit Agreement and in the other Credit Documents is and will be true and
correct on and as of each such date, with the same effect as if made on and as
of each such date, both immediately before and after giving effect to the
Proposed Borrowing and to the application of the proceeds therefrom (except to
the extent any such representation or warranty is expressly stated to have been
made as of a specific date, in which case such representation or warranty shall
be true and correct in all material respects as of such date);

B. No Default or Event of Default has occurred and is continuing or would result
from the Proposed Borrowing both immediately before and after giving effect to
the Proposed Borrowing; and

C. After giving effect to the Proposed Borrowing (and to any concurrent
repayment of Swingline Loans with proceeds of the Proposed Borrowing), the sum
of (i) the aggregate principal amount of Revolving Loans outstanding, (ii) the
aggregate Letter of Credit Exposure of all Lenders, and (iii) the aggregate
principal amount of Swingline Loans outstanding, will not exceed the aggregate
Commitments.

 

Very truly yours, UNUM GROUP By:  

 

Title:  

 

 

 

or at least three Business Days after the date hereof (in the case of LIBOR
Loans).

 

2



--------------------------------------------------------------------------------

EXHIBIT B-2

NOTICE OF SWINGLINE BORROWING

[Date]

Wachovia Bank, National Association,

as Administrative Agent

Charlotte Plaza Building

1525 W. W T Harris Blvd

Charlotte NC 28262

Attention: Syndication Agency Services

Wachovia Bank, National Association,

as Swingline Lender

One Wachovia Center, 15th Floor

Charlotte, NC 28288-0760

Attention: Joan Anderson

Ladies and Gentlemen:

The undersigned, Unum Group, a Delaware corporation (the “Borrower”), refers to
the Credit Agreement, dated as of December 9th, 2008, among the Borrower,
certain Lenders from time to time parties thereto, and you, as Administrative
Agent for the Lenders (as amended, modified, restated or supplemented from time
to time, the “Credit Agreement,” the terms defined therein being used herein as
therein defined), and, pursuant to Section 2.2(c) of the Credit Agreement,
hereby gives you, as Administrative Agent and as Swingline Lender, irrevocable
notice that the Borrower requests a Borrowing of a Swingline Loan under the
Credit Agreement, and to that end sets forth below the information relating to
such Borrowing (the “Proposed Borrowing”) as required by Section 2.2(c) of the
Credit Agreement:

(i) The principal amount of the Proposed Borrowing is $                    .

(ii) 1

(iii) The Proposed Borrowing is requested to be made on                     
(the “Borrowing Date”).2

 

1 Amount of Proposed Borrowing must comply with Section 2.2(c) of the Credit
Agreement.

2 If submitted prior to 11:00 a.m. Charlotte time, the Proposed Borrowing may
occur on the same day; otherwise, the Proposed Borrowing will occur on the next
Business Day.



--------------------------------------------------------------------------------

The Borrower hereby certifies that the following statements are true on and as
of the date hereof and will be true on and as of the Borrowing Date:

A. Each of the representations and warranties contained in Article IV of the
Credit Agreement and in the other Credit Documents is and will be true and
correct on and as of each such date, with the same effect as if made on and as
of each such date, both immediately before and after giving effect to the
Proposed Borrowing and to the application of the proceeds therefrom (except to
the extent any such representation or warranty is expressly stated to have been
made as of a specific date, in which case such representation or warranty shall
be true and correct in all material respects as of such date);

B. No Default or Event of Default has occurred and is continuing or would result
from the Proposed Borrowing both immediately before and after giving effect to
the Proposed Borrowing; and

C. After giving effect to the Proposed Borrowing, the sum of (i) the aggregate
principal amount of Revolving Loans outstanding, (ii) the aggregate Letter of
Credit Exposure of all Lenders, and (iii) the aggregate principal amount of
Swingline Loans outstanding, will not exceed the aggregate Commitments.

 

Very truly yours, UNUM GROUP By:  

 

Title:  

 

 

2



--------------------------------------------------------------------------------

EXHIBIT B-3

NOTICE OF CONVERSION/CONTINUATION

[Date]

Wachovia Bank, National Association,

as Administrative Agent

Charlotte Plaza Building

1525 W. W T Harris Blvd

Charlotte NC 28262

Attention: Syndication Agency Services

Ladies and Gentlemen:

The undersigned, Unum Group, a Delaware corporation (the “Borrower”), refers to
the Credit Agreement, dated as of December 9th, 2008, among the Borrower,
certain Lenders from time to time parties thereto, and you, as Administrative
Agent for the Lenders (as amended, modified, restated or supplemented from time
to time, the “Credit Agreement,” the terms defined therein being used herein as
therein defined), and, pursuant to Section 2.12(b) of the Credit Agreement,
hereby gives you, as Administrative Agent, irrevocable notice that the Borrower
requests a [conversion] [continuation]1 of Loans under the Credit Agreement, and
to that end sets forth below the information relating to such [conversion]
[continuation] (the “Proposed [Conversion] [Continuation]”) as required by
Section 2.12(b) of the Credit Agreement:

(i) The Proposed [Conversion] [Continuation] is requested to be made on
                    .2

(ii) The Proposed [Conversion] [Continuation] involves $                    3 in
aggregate principal amount of Loans made pursuant to a Borrowing on
                    ,4 which Loans are presently maintained as [Base Rate]
[LIBOR] Loans and are proposed hereby to be [converted into Base Rate Loans]
[converted into LIBOR Loans] [continued as LIBOR Loans].5

 

1 Insert “conversion” or “continuation” throughout the notice, as applicable.

2 Shall be a Business Day at least one Business Day after the date hereof (in
the case of any conversion of LIBOR Loans into Base Rate Loans) or at least
three Business Days after the date hereof (in the case of any conversion of Base
Rate Loans into, or continuation of, LIBOR Loans), and additionally, in the case
of any conversion of LIBOR Loans into Base Rate Loans, or continuation of LIBOR
Loans, shall be the last day of the Interest Period applicable to such LIBOR
Loans.

3 Amount of Proposed Conversion or Continuation must comply with Section 2.12(b)
of the Credit Agreement.

4 Insert the applicable Borrowing Date for the Loans being converted or
continued.



--------------------------------------------------------------------------------

(iii) [The initial Interest Period for the Loans being [converted into]
[continued as] LIBOR Loans pursuant to the Proposed [Conversion] [Continuation]
shall be [one/two/three/six months].]6

The Borrower hereby certifies that the following statement is true both on and
as of the date hereof and on and as of the effective date of the Proposed
[Conversion] [Continuation]: no Default or Event of Default has or will have
occurred and is continuing or would result from the Proposed [Conversion]
[Continuation].

 

Very truly yours, UNUM GROUP By:  

 

Title:  

 

 

5 Complete with the applicable bracketed language.

6 Include this clause in the case of a Proposed Conversion or Continuation
involving a conversion of Base Rate Loans into, or continuation of, LIBOR Loans,
and select the applicable Interest Period.

 

2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

THIS CERTIFICATE is delivered pursuant to the Credit Agreement, dated as of
December 9th, 2008 (the “Credit Agreement”), among Unum Group, a Delaware
corporation (the “Borrower”), the Lenders from time to time parties thereto, and
Wachovia Bank, National Association, as Administrative Agent. Capitalized terms
used herein without definition shall have the meanings given to such terms in
the Credit Agreement.

The undersigned hereby certifies that:

1. [He][She] is a duly elected [chief executive officer][chief investment
officer][chief financial officer][treasurer] of the Borrower.

2. Enclosed with this Certificate are copies of the financial statements of the
Borrower and its Subsidiaries as of             , and for the [quarter] [year]
then ended, required to be delivered under Section [5.1(a)][5.1(b)] of the
Credit Agreement. Such financial statements have been prepared in accordance
with GAAP [(subject to the absence of notes required by GAAP and subject to
normal year-end adjustments)]1 and present fairly in all material respects the
consolidated financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries on a consolidated basis as of the date and for the
period covered thereby.

3. Attached to this Certificate as Attachment A is a covenant compliance
worksheet reflecting the computation of the financial covenants set forth in
Article VI of the Credit Agreement as of the last day of and for the period
covered by the financial statements enclosed herewith.

 

1 Insert in the case of quarterly financial statements.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Certificate
as of the      day of                     ,         .

 

UNUM GROUP By:  

 

Name:  

 

Title:  

 

[Signature Page to Compliance Certificate]



--------------------------------------------------------------------------------

      Date:       For the Fiscal Quarter/       Fiscal Year ended      
                , 20

ATTACHMENT A

COVENANT COMPLIANCE WORKSHEET

Maximum Consolidated Indebtedness to Total Capitalization

(Section 6.1 of the Credit Agreement)

 

(1)   Consolidated Indebtedness as of the date of determination (but excluding
any Hybrid Equity Securities1)       $                 (2)   Total
Capitalization as of such date         (a)   Consolidated Indebtedness as of
such date (from Line 1 above)    $                                 (b)  
Consolidated shareholders’ equity of the Borrower and its Subsidiaries
determined in accordance with GAAP and as reflected on the consolidated
financial statements of the Borrower and its Subsidiaries as of such date
(excluding income (loss) presented in accumulated other comprehensive income
(loss) arising from adjustments pursuant to SFAS No. 115 and SFAS No. 133,
Disqualified Equity Interests and the amount of the Equity Interest of any
Securitization Subsidiary) as of the date of determination)    $                
     (c)   Hybrid Equity Securities as of such date    $                     
(d)   Sum of Line 2(a), Line 2(b) and Line 2(c)    $                      (3)  
Consolidated Indebtedness to Total Capitalization as of the date of
determination: Divide Line 1 by Line 2(d)         :                         (4)
  Maximum Consolidated Indebtedness to Total Capitalization Ratio as of the date
of determination         0.30 : 1.0

 

1 Consult definition of “Hybrid Equity Securities” in Credit Agreement.



--------------------------------------------------------------------------------

      Date:       For the Fiscal Quarter/       Fiscal Year ended      
                , 20

Minimum Consolidated Net Worth

(Section 6.2 of the Credit Agreement)

 

(1)   Consolidated Net Worth as of the date of determination:    $            
             (2)   Minimum Amount as of the date of determination:           
(a)   Base Amount    $ 4,647,150,000         (b)   Consolidated Net Income per
fiscal quarter (beginning with the fiscal quarter ending December 31, 2008, but
only if a positive amount)    $                            (c)   Net Income
Adjustment              Multiply Line 2(b) by 0.50       $                    
               (d)   Aggregate net cash proceeds received from any issuance of
Equity Interests of the Borrower or any of its Subsidiaries consummated on or
after the Closing Date    $                            (e)   Net Worth
Adjustment              Multiply Line 2(d) by 0.50       $                      
  (f)   Minimum Consolidated Net Worth as of the Date of Determination         
    Add Line 2(a), Line 2(c) and Line 2(e)          $                          
   



--------------------------------------------------------------------------------

      Date:       For the Fiscal Quarter/       Fiscal Year ended      
                , 20

Minimum Cash Interest Coverage Ratio

(Section 6.3 of the Credit Agreement)

 

(1)    Available Cash for the Reference Period ending on the date of
determination                                   (a)    Available ordinary
dividends minus any such dividends actually paid during the Reference Period (up
to but not less than zero)    [List each Domestic Insurance Subsidiary
separately]                    [Name of Subsidiary]                           
Available Dividend    $                                        Minus Dividends
paid    $                                        Total    $                    
                   [Name of Subsidiary]                            Available
Dividend    $                                        Minus Dividends paid    $
                                       Total    $                              
         [Name of Subsidiary]                            Available Dividend    $
                                       Minus Dividends paid    $               
                        Total    $                                        [Name
of Subsidiary]                            Available Dividend    $               
                        Minus Dividends paid    $                              
         Total    $                                            Aggregate total:
   $                    



--------------------------------------------------------------------------------

      Date:       For the Fiscal Quarter/       Fiscal Year ended      
                , 20

 

     (b)    Other holding company income of the Borrower consisting of service
agreement mark-ups, interest income and dividends paid by Subsidiaries during
such Reference Period, which in each case is not subject to any Lien   
$                                   (c)    Dividends actually paid by Unum
Limited to Unum European Holding Company Limited and UnumProvident Finance
Company during such Reference Period to the extent that no restriction or
encumbrance exists on the ability of Unum European Holding Company Limited or
UnumProvident Finance Company to make any dividend payment or other distribution
in respect of its Equity Interests to the Borrower    $                         
       (d)    Available Cash                       Add Lines 1(a), 1(b) and 1(c)
      $                                        (2)    Consolidated Cash Interest
Expense for the Reference Period ending on the date of determination:          
 



--------------------------------------------------------------------------------

      Date:       For the Fiscal Quarter/       Fiscal Year ended      
                , 20

 

     (a)    Total interest expense for such period (excluding interest expense
incurred in connection with the Securitizations)    $                           
       (b)    Recurring unused commitment fees and other ongoing fees in respect
of Indebtedness for borrowed money (including the Letter of Credit Fees), in
each case that is paid or is payable in cash by the Borrower and its
Subsidiaries during such Reference Period.    $                                
(c)    Consolidated Cash Interest Expense: Add Lines 2(a) through 2(b)       $
                                         (3)    Cash Interest Coverage Ratio:
Divide Line 1(d) by Line 2(c)                                     (4)    Minimum
Cash Interest Coverage Ratio as of the date of determination          
2.5 to 1.0



--------------------------------------------------------------------------------

      Date:       For the Fiscal Quarter/       Fiscal Year ended      
                , 20

Minimum Risk-Based Capital Ratio

(Section 6.4 of the Credit Agreement)

 

(1)   List Company Action Level Risk-Based Capital of each individual Domestic
Insurance Subsidiary (excluding the Securitization Subsidiaries)         (a)   
               (b)                   (c)                   (d)                
(2)   Risk-based Capital Ratio for the Domestic Insurance Subsidiaries
(excluding the Securitization Subsidiaries), calculated on a weighted average
basis, using the NAIC Company Action Level formula, as amended, modified or
supplemented from time to time by the NAIC.                     (a)             
     (b)                   (c)                   (d)                 (3)  
Minimum Risk-Based Capital Ratio for the Domestic Insurance Subsidiaries
(excluding the Securitization Subsidiaries), calculated on a weighted average
basis as of the Date of Determination       250 %



--------------------------------------------------------------------------------

      Date:       For the Fiscal Quarter/       Fiscal Year ended      
                , 20

Minimum Financial Strength Rating

(Section 6.5 of the Credit Agreement)

 

(1)    Does each Main Domestic Insurance Subsidiary maintain a Financial
Strength Rating at all times?

           YES               NO

(1)    Is the Financial Strength Rating of each Main Domestic Insurance
Subsidiary greater than or equal to “A-” as of the date of determination

           YES               NO



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF ASSIGNMENT AND ASSUMPTION

THIS ASSIGNMENT AND ASSUMPTION (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below, receipt of a
copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto (the “Standard Terms and
Conditions”) are hereby agreed to and incorporated herein by reference and made
a part of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any guarantees included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

  1. Assignor:   

 

  2. Assignee:   

 

     [and is an Affiliate/Approved Fund of [identify Lender]1]   3. Borrower:   
Unum Group

4. Administrative Agent: Wachovia Bank, National Association, as the
Administrative Agent under the Credit Agreement.

 

1 Select as applicable.



--------------------------------------------------------------------------------

5. Credit Agreement: Credit Agreement, dated as of December 9th, 2008 (as
amended, modified, restated or supplemented from time to time, the “Credit
Agreement”), among the Unum Group, certain Lenders from time to time parties
thereto (the “Lenders”), and Wachovia Bank, National Association, as
Administrative Agent.

6. Assigned Interest:

 

Aggregate Amount of

Commitment/Loans/

LC Advances for all

Lenders3

  

Amount of

Commitment/Loans

/LC Advances

Assigned2

  

Percentage Assigned

of

Commitment/Loans/

LC Advances3

  

CUSIP

Number4

$

  

$

  

%

    

$

  

$

  

%

    

$

  

$

  

%

    

[7. Trade Date:                        ]5

8. Effective Date:                          [TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

 

2 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

3 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans/LC
Advances of all Lenders thereunder.

4 Insert if applicable.

5 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR: [NAME OF ASSIGNOR] By:  

 

Title:  

 

ASSIGNEE: [NAME OF ASSIGNEE] By:  

 

Title:  

 

[Consented to and]6 Accepted:

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

By:  

 

Title:  

 

[Consented to:]7

UNUM GROUP,

as Borrower

 

By:  

 

Title:  

 

 

 

6 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

7 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

3



--------------------------------------------------------------------------------

ANNEX 1 to Assignment and Assumption

Credit Agreement, dated as of December 9th, 2008, among Unum Group, as Borrower,
certain

Lenders from time to time parties thereto, and Wachovia Bank, National
Association, as

Administrative Agent

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) the assignment satisfies all applicable conditions
of Section 10.6(b) of the Credit Agreement; and (b) assumes no responsibility
with respect to (i) any statements, warranties or representations made in or in
connection with the Credit Agreement or any other Credit Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Credit Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Credit Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents, and (ii) it will perform in accordance with their
terms all of the obligations that by the terms of the Credit Documents are
required to be performed by it as a Lender.



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the laws of the State of New York
(including Sections 5-1401 and 5-1402 of the New York General Obligations Law,
but excluding all other choice of law and conflicts of law rules).

 

2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF FINANCIAL CONDITION CERTIFICATE

THIS FINANCIAL CONDITION CERTIFICATE is delivered pursuant to the Credit
Agreement, dated as of December 9th, 2008 (the “Credit Agreement”), among UNUM
GROUP, a Delaware corporation (the “Borrower”), the Lenders from time to time
parties thereto, and Wachovia Bank, National Association, as Administrative
Agent. Capitalized terms used herein without definition shall have the meanings
given to such terms in the Credit Agreement.

The undersigned hereby certifies for and on behalf of the Borrower as follows:

1. Capacity. The undersigned is, and at all pertinent times mentioned herein has
been, the duly qualified and acting chief executive officer, chief financial
officer, chief investment officer, treasurer or other officer of the Borrower
duly authorized by resolution of its board of directors to act on behalf of the
Borrower, and in such capacity has responsibility for the management of the
Borrower’s financial affairs and for the preparation of the Borrower’s financial
statements. The undersigned has, together with other officers of the Borrower,
acted on behalf of the Borrower in connection with the negotiation and
consummation of the Credit Agreement and the other transactions contemplated
thereby described therein.

2. Procedures. For purposes of this Certificate, the undersigned has, as of or
prior to the date hereof, undertaken the following activities in connection
herewith:

2.1 The undersigned has carefully reviewed the following:

 

  (a) the contents of this Certificate;

  (b) the Credit Agreement (including the exhibits and schedules thereto); and

  (c) the audited and unaudited financial statements of the Borrower and its
Subsidiaries referred to in Section 4.12 of the Credit Agreement.

3. Certifications. Based on the foregoing, the undersigned hereby certifies as
follows:

3.1 After giving effect to the consummation of the transactions contemplated by
the Credit Agreement:

 

  (a) Each of the Borrower and its Subsidiaries is solvent; and

  (b) The Financial Strength Rating for each Main Domestic Insurance Subsidiary
is A- or better.

3.2 As used in this Certificate “solvent” means that:

 

  (a)

After giving effect to the consummation of the transactions contemplated
thereby, each Unum Party (i) has capital sufficient to carry on its businesses
as conducted and as proposed to be conducted, (ii) has assets with a fair
saleable value, determined on a going concern basis, which are



--------------------------------------------------------------------------------

 

(y) not less than the amount required to pay the probable liability on its
existing debts as they become absolute and matured and (z) greater than the
total amount of its liabilities (including identified contingent liabilities,
valued at the amount that can reasonably be expected to become absolute and
matured in their ordinary course), and (iii) does not intend to, and does not
believe that it will, incur debts or liabilities beyond its ability to pay such
debts and liabilities as they mature in their ordinary course.

 

  (b) After giving effect to the consummation of the transactions contemplated
thereby, the assets of the Borrower and its Subsidiaries, taken as a whole, do
not constitute “unreasonably small capital” (within the meaning of
Section 548(a) of the Bankruptcy Code, 11 U.S.C. Section 548(a)) for such
Persons to carry on their businesses as now conducted and as proposed to be
conducted, taking into account the particular capital requirements of the
businesses conducted and to be conducted by them and the availability of capital
in respect thereof (with reference to, without limitation, the Borrower’s
available credit capacity).

[Signature appears on following page]

 

2



--------------------------------------------------------------------------------

Executed on behalf of the Borrower this      day of                         ,
2008.

 

UNUM GROUP By:  

 

Name:  

 

Title:  

 

 

3



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF OPINION OF MILLER & MARTIN PLLC

 

1. The Borrower has taken all necessary corporate action to execute, deliver and
perform its obligations under, and has validly executed and delivered, each
Credit Document. Each Credit Document constitutes the legal, valid and binding
obligation of the Borrower, enforceable against it in accordance with its terms.

 

2. No authorization, approval or other action by, or notice to or filing or
registration with, any Governmental Authority or arbitrator in Delaware is
required for the Borrower’s execution and delivery of the Credit Documents that
it is a party thereto or performance of its obligations thereunder.

 

3. The Borrower is not an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

4. The execution and delivery of the Credit Documents by the Borrower and the
making of the Loans under the Credit Agreement will not violate Regulation T, U
or X of the Board of Governors of the Federal Reserve System.



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF OPINION OF SUSAN N. ROTH, ESQ.

 

1. The Borrower is duly organized, validly existing and in good standing under
the laws of the State of Delaware.

 

2. The Borrower has the full corporate power and authority to execute, deliver
and perform its obligations under the Credit Documents.

 

3. The execution, delivery and performance by the Borrower of the Credit
Documents, and compliance by it with the terms thereof, do not and will not
(i) violate any provision of the Charter or the Bylaws, (ii) contravene any
provision of any applicable law, rule or regulation of the State of Delaware or,
to the best of my knowledge, any judgment, order, writ, injunction, decree or
determination of any arbitrator or Governmental Authority to which it is
subject, (iii) conflict with, result in a breach of or constitute (with notice,
lapse of time or both) a default under any material contract to which it is a
party, by which it or any of its properties is bound or to which it is subject,
or (iv) result in or require the creation or imposition of any Lien upon any of
its property or assets.

 

4. There are no actions, investigations, suits or proceedings pending or, to the
best of my knowledge, threatened, at law, in equity or in arbitration, before
any court, other Governmental Authority or other Person against the Borrower or
the properties of the Borrower (other than as may have been specifically
disclosed in the Borrower’s annual report on Form 10-K for the fiscal year ended
December 31, 2007, or any subsequent quarterly report on Form 10-Q) (i) that
would have a Material Adverse Effect or (ii) with respect to any of the Credit
Documents.



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF LENDER JOINDER AGREEMENT

THIS LENDER JOINDER AGREEMENT (this “Lender Joinder Agreement”) is made this
     day of                     , 20    , by
                                        , a
                                         (the “New Lender”). Reference is made
to the Credit Agreement, dated as of December 9th, 2008, among Unum Group, a
Delaware corporation (“Borrower”), the Lenders named therein, the Documentation
Agents named therein, Wachovia Bank, National Association (“Wachovia”), as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”) and Bank of America, National Association, as syndication agent for the
Lenders (in such capacity, the “Syndication Agent”) (as amended or otherwise
modified from time to time, the “Credit Agreement”). Terms defined in the Credit
Agreement are, unless otherwise defined herein or the context otherwise
requires, used herein as defined therein.

The New Lender hereby agrees as follows:

1. Lender Joinder Agreement. Subject to the terms and conditions hereof and of
the Credit Agreement, the New Lender hereby agrees to become a Lender under the
Credit Agreement with a Commitment of                                         
Dollars ($            ). After giving effect to this Lender Joinder Agreement
and the adjustments required under Section 2.21(e) of the Credit Agreement, the
New Lender’s Commitment and the aggregate outstanding principal amounts of the
Loans owing to the New Lender and Letter of Credit Exposure assigned to the New
Lender will be as set forth in Item 4 of Annex I attached hereto.

2. New Lender Representations. The New Lender (i) confirms that it has received
a copy of the Credit Agreement, together with copies of the financial statements
of the Borrower delivered to the Administrative Agent pursuant to the Credit
Agreement and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Lender Joinder
Agreement, (ii) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement,
(iii) appoints and authorizes the Administrative Agent to take such action as
Administrative Agent on its behalf under the Credit Documents, and to exercise
such powers and to perform such duties, as are specifically delegated to or
required of the Administrative Agent by the terms thereof, together with such
other powers as are reasonably incidental thereto, (iv) agrees that it will
perform in accordance with their terms all of the obligations that by the terms
of the Credit Agreement are required to be performed by it as a Lender, and
(vi) specifies as its address for payments and notices the office set forth
beneath its name on its signature page hereto.

3. Effective Date. Following the execution of this Lender Joinder Agreement by
the New Lender, an executed original hereof, together with all attachments
hereto, shall be delivered to the Administrative Agent. The effective date of
this Lender Joinder Agreement (the “Effective Date”) shall be the date of
execution hereof by the Borrower, the Administrative Agent and the New Lender.
As of the Effective Date, the Lender shall be a party to the Credit Agreement
and, to the extent provided in this Lender Joinder Agreement, shall have the
rights and obligations of a Lender thereunder and under the other Credit
Documents.



--------------------------------------------------------------------------------

4. Governing Law. This Lender Joinder Agreement shall be governed by, and
construed in accordance with, the law of the State of New York (including
Sections 5-1401 and 5-1402 of the New York General Obligations Law, but
excluding all other choice of law and conflicts of law rules).

5. Entire Agreement. This Lender Joinder Agreement, together with the Credit
Agreement and the other Credit Documents, embody the entire agreement and
understanding between the parties hereto and supersede all prior agreements and
understandings of the parties, verbal or written, relating to the subject matter
hereof.

6. Successors and Assigns. This Lender Joinder Agreement shall be binding upon,
and shall inure to the benefit of, the parties hereto and their successors and
assigns.

7. Counterparts. This Lender Joinder Agreement may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which, when so executed and delivered, shall be an original, but all of which
shall together constitute one and the same instrument.

[signatures on following page]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Lender Joinder Agreement to be
executed by their duly authorized officers as of the date first above written.

 

[insert name of New Lender]

By:

 

 

Name:

 

 

Title:

 

 

Accepted this      day of

                        ,         :

WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

By:  

 

Name:  

 

Title:  

 

 

Consented and agreed to:

UNUM GROUP

 

By:  

 

Name:  

 

Title:  

 

 

3



--------------------------------------------------------------------------------

ANNEX I

 

1. Borrower: Unum Group

 

2. Name and Date of Credit Agreement:

Credit Agreement, dated as of December 9th, 2008 among the Borrower, certain
Lenders from time to time parties thereto, the Documentation Agents named
therein, Bank of America, National Association, as Syndication Agent, and
Wachovia Bank, National Association, as Administrative Agent.

 

3. Date of Lender Joinder Agreement:                     ,         

 

4. Amounts (as of date of adjustment pursuant to Section 2.21(e) of the Credit
Agreement):

 

Aggregate Amount of

Commitment/Loans/

Letter of Credit

Exposure for all

Lenders under Facility

  

Amount of

Commitment/Loans/

Letter of Credit

Exposure Assigned

  

Percentage Assigned of

Commitment/Loans/

Letter of Credit

Exposure1

        $          $                   %   

 

5. Addresses for Payments and Notices:

 

New Lender:      For Funding/Notices:        

 

          

 

          

 

          

 

          

 

           Telecopy: (        )                              Reference        
For Payments:        

 

          

 

          

 

          

 

          

 

           Telecopy: (        )                              Reference:   

 

6. Effective Date:                     ,          (in accordance with
Section 3).

 

 

1 Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans/Letter of Credit Exposure of all Lenders thereunder.

 

1



--------------------------------------------------------------------------------

Schedule 1.1(a)

Commitments and

Notice Addresses

Commitments

 

            Commitment     Lender     

Wachovia Bank, National Association

   $31,000,000

Bank of America, N.A.

   $31,000,000

SunTrust Bank

   $28,000,000

Fifth Third Bank

   $23,000,000

JPMorgan Chase Bank, N.A.

   $23,000,000

Morgan Stanley Bank

   $23,000,000

PNC Bank, National Association

   $23,000,000

Regions Bank

   $23,000,000

Branch Banking and Trust Company

   $20,000,000

First Tennessee Bank National Association

   $10,000,000

Webster Bank, National Association

   $10,000,000

National City Bank

   $  5,000,000

Total

   $250,000,000

Notice Addresses

 

Party

 

  

Address

 

Borrower   

Unum Group

1 Fountain Square

Chattanooga, TN 34702

Attention: Corporate Treasurer

Telephone: 423-294-1272

Telecopy: 423-294-3899

Wachovia Bank, National Association   

Instructions for wire transfers to the Administrative Agent:

 

Wachovia Bank, National Association



--------------------------------------------------------------------------------

    

ABA Number: 053 000 219

Account Number: 01459670001944

Account Name: Agency Svcs Synd Clearing

Payment Details: Unum Group

Order Details: Investor name if different from Sending Bank

Bank to Bank: Tim Murphy

Attention: Syndication Agency Services

 

Address for notices as Administrative Agent:

 

Wachovia Bank, National Association

1525 W. W T Harris Blvd

Charlotte NC 28262

Attention: Syndication Agency Services

Telephone: (704) 590-2703

Telecopy: (704) 590-3481

 

    

Address for notices to Issuing Lender:

 

Wachovia Bank, National Association

One Wachovia Center, 15th Floor

301 South College Street

Charlotte, North Carolina 28288-0760

Attention: Ron Fry

Telephone: (704) 715-1070

Telecopy: (704) 383-1625

 



--------------------------------------------------------------------------------

Schedule 4.5

Licenses

See attached.



--------------------------------------------------------------------------------

UNUM LIFE INSURANCE COMPANY OF AMERICA

CERTIFICATES OF AUTHORITY

 

STATE    LINES OF BUSINESS   

DATE

QUALIFIED

   RENEWAL Alabama    Life, Disability, Variable Annuity    11/24/1970   
Perpetual Alaska    Life, Disability, Annuities, Variable Products (Limited to
Variable Annuities)    08/30/1967    Perpetual Arizona    Life, Disability   
08/08/1973    Perpetual Arkansas    Life, Disability, Variable Contracts   
09/17/1974    Perpetual California    Life and Disability, Variable Annuities   
05/14/1971    Perpetual Colorado    Ordinary, Group Life, Accident and Health,
Annuity Contracts, Variable Annuities    12/26/1969    Perpetual
Connecticut          Accident and Health, Life Non-Participating, Variable
Annuities    07/24/1975    Perpetual Delaware    Life including Annuities and
Health, Variable Annuities    06/09/1970    Perpetual District of Columbia   
Group Accident and HealthGroup Annuities (Fixed and Variable), Group Life,
Individual Accident and Health, Individual Annuities (Fixed and Variable),
Individual Life, Life and Health, and Variable Life    03/20/1970    Annual
Florida    Life, Group Life and Annuities, Variable Annuities, Accident and
Health    10/29/1970    Perpetual Georgia    Life, Accident and Sickness
(including Variable Annuity)    02/23/1972    Annual Hawaii    Accident and
Health or Sickness Life    12/28/1970    Perpetual Idaho    Life, Disability,
Variable Contracts    06/18/1970    Perpetual Illinois    Life, Accident and
Health, Variable Annuities    04/07/1970    Annual Indiana    Class I (a), (b)
and (c) Life, AD&D, Annuities, A&S, Variable Annuities    11/17/1969   
Perpetual



--------------------------------------------------------------------------------

UNUM LIFE INSURANCE COMPANY OF AMERICA

CERTIFICATES OF AUTHORITY - CONTINUED

 

STATE    LINES OF BUSINESS   

DATE

QUALIFIED

   RENEWAL Iowa    Accident only (individual), Accident and Health (Individual),
Hospital and Medical Expenses (Individual), Group Accident and Health,
Non-cancelable Accident and Health, Life (includes Credit Life, Variable Life,
Annuities, Variable Annuities, Group)    06/29/1971    Annual Kansas    Life,
Accident and Health    12/23/1971    Perpetual Kentucky    Life, Annuities and
Health, Variable Annuity    11/18/1971    Perpetual Louisiana    Life, Accident
and Health    06/14/1968    Perpetual Maine    Life (Including Credit Life),
Health (Including Credit Health), Variable Annuity, Workers Compensation,
Aircraft (All Perils)    08/24/1966    Perpetual Maryland    Variable Annuities,
Health, Life including Annuities and Health (except Variable Life & Variable
Annuities)    08/20/1975    Annual Massachusetts          Life-All Kinds,
Variable Annuity Authorization, Accident-All Kinds, Health-All Kinds   
07/08/1974    Annual Michigan    Life & Annuities, Disability, Separate
Account-Variable Annuities    03/31/1970    Perpetual Minnesota    Life
(including Endowments and Annuities), Accident and Health, Variable Contracts   
04/22/1970    Perpetual Mississippi    Life, Accident & Health    12/01/1970   
Annual Missouri    Life, Annuities and Endowments, Accident and Health, Variable
Contracts    09/02/1974    Perpetual Montana    Life, Disability, including
variable authority for Annuity Contracts    12/04/1967    Perpetual Nebraska   
Life, Variable Annuities, Sickness and Accident    09/07/1973    Annual



--------------------------------------------------------------------------------

UNUM LIFE INSURANCE COMPANY OF AMERICA

CERTIFICATES OF AUTHORITY - CONTINUED

 

STATE    LINES OF BUSINESS   

DATE

QUALIFIED

   RENEWAL Nevada    Life, Health, Variable Annuities    06/11/1968    Perpetual
New Hampshire    Life, Accident and Health, Variable Products    05/29/1967   
Annual New Jersey    Life, Health, Annuities, Variable Contracts
(Non-Participating insurance only)    01/28/1977    Annual New Mexico    Life
and Health, Variable Annuities    08/15/1968    Perpetual New York    Accredited
re-insurer for the following lines of business: Life, Annuities, Accident and
Health   

Not

Qualified

   Annual North Carolina    Life insurance including Industrial Sick Benefit
Insurance, Annuities (excluding Variable Annuities), Variable Annuities,
Cancelable and Non-Cancelable Accident and Health insurance including
Hospitalization    10/13/1970    Perpetual North Dakota    Accident and Health,
Life and Annuity, Credit Life and Health, Variable Annuities and Life   
06/15/1970    Perpetual Ohio    Life, Health, Annuities    05/22/1969    Annual
Oklahoma    Life, Accident, Health, Variable    08/19/1971    Perpetual Oregon
   Life, Health    07/15/1971    Perpetual Pennsylvania          Accident,
Health, Separate Account Annuities    01/21/1972    Annual Puerto Rico    Life,
Disability    05/24/1973    Annual Rhode Island    Life, Accident, Health,
Annuities, Variable Annuities    06/08/1970    Perpetual South Carolina    Life,
Variable Annuity, Accident, Health    12/08/1970    Perpetual South Dakota   
Life, Health, Variable Annuities    05/25/1970    Perpetual Tennessee    Life,
Accident, Health, Variable Contracts    05/10/1972    Perpetual



--------------------------------------------------------------------------------

UNUM LIFE INSURANCE COMPANY OF AMERICA

CERTIFICATES OF AUTHORITY - CONTINUED

 

STATE    LINES OF BUSINESS   

DATE

QUALIFIED

   RENEWAL Texas    Life, Accident, Health, Variable Annuity    12/16/1974   
Perpetual Utah    Life, Annuity, Variable Life, Variable Annuity, Disability   
01/16/1969    Perpetual Vermont    Life including Endowments and Annuities,
Accident, Health, Variable Annuities except Variable Life    03/05/1970   
Perpetual Virginia    Life, Credit Life, Annuities, Variable Annuities, Accident
and Sickness, Credit Accident and Sickness    06/29/1970    Annual
Washington          Life, Disability, Variable Life, Annuities    08/30/1971   
Perpetual West Virginia    Life, Accident, Sickness    12/28/1970    Annual
Wisconsin    Life insurance annuities (Non-participating), Variable life and
annuities, Life Disability insurance    04/19/1971    Perpetual Wyoming    Life,
Disability and Variable Contracts    09/10/1970    Perpetual



--------------------------------------------------------------------------------

PROVIDENT LIFE AND ACCIDENT INSURANCE COMPANY

CERTIFICATES OF AUTHORITY

 

STATE    LINES OF BUSINESS   

DATE

QUALIFIED

   RENEWAL Alabama         1911    Perpetual Alaska    Life, Disability,
Annuities    06/30/1970    Perpetual Arizona    Life and Disability   
05/11/1950    Perpetual Arkansas    Life and Disability    1913    Perpetual
California    Life and Disability    1928    Perpetual Colorado    Ordinary,
Group Life, Accident and Health, Annuity Contracts, Credit Life, Credit A & H,
Franchise – Life, Franchise – A & H    1928    Perpetual Connecticut         
Accident and Health, Life Non-Participating    10/16/1952    Perpetual Delaware
   Life, Health    06/20/1950    Perpetual District of Columbia    Group
Accident and HealthGroup Annuities (Fixed and Variable), Group Life, Individual
Accident and Health, Individual Annuities (Fixed and Variable), Individual Life,
and Life and Health    1922    Annual Florida    Life, Group Life and Annuities,
Credit Life/Health, Credit Disability, Accident and Health    1912    Perpetual
Georgia    Life, Accident and Sickness (including Variable Annuity)    1910   
Annual Hawaii    Accident and Health or Sickness Life    04/23/1971    Perpetual
Idaho    Life, Disability    1928    Perpetual Illinois    Life, Accident and
Health    1922    Annual Indiana    Class I (a), (b) Life, AD&D    1915   
Perpetual



--------------------------------------------------------------------------------

PROVIDENT LIFE AND ACCIDENT INSURANCE COMPANY

CERTIFICATES OF AUTHORITY - CONTINUED

 

STATE    LINES OF BUSINESS   

DATE

QUALIFIED

   RENEWAL Iowa    Accident only (individual), Accident and Health (Individual),
Hospital and Medical Expense (Individual), Group Accident and Health,
Non-cancelable Accident and Health, Life (includes Credit Life, Variable Life,
Annuities, Variable Annuities, Group)    1926    Annual Kansas    Life, Accident
and Health    1926    Perpetual Kentucky    Life (includes Annuities) and Health
   1910    Perpetual Louisiana    Life, Health and Accident    1917    Perpetual
Maine    Life (Including Credit Life), Health (Including Credit Health)   
04/17/1946    Perpetual Maryland    Health, Life including Annuities and Health
(except Variable Life & Variable Annuities)    1925    Annual Massachusetts   
Life-All Kinds, Accident-All Kinds, Health-All Kinds    12/31/1947    Annual
Michigan    Life & Annuities, Disability    1926    Perpetual Minnesota    Life
(including Endowments and Annuities), Accident and Health    1926    Perpetual
Mississippi    Life, Accident & Health    1917    Annual Missouri    Life,
Annuities and Endowments, Accident and Health    1917    Perpetual Montana   
Life and Disability    1926    Perpetual Nebraska    Life, Sickness and Accident
   1928    Annual Nevada    Life, Health    05/08/1950    Perpetual
New Hampshire    Life, Accident and Health    02/06/1953    Annual New Jersey   
Life, Health, Annuities    03/06/1945    Annual New Mexico    Life and Health   
1931    Perpetual New York         Not qualified    Annual



--------------------------------------------------------------------------------

PROVIDENT LIFE AND ACCIDENT INSURANCE COMPANY

CERTIFICATES OF AUTHORITY - CONTINUED

 

STATE    LINES OF BUSINESS   

DATE

QUALIFIED

   RENEWAL North Carolina    Life, including Industrial Sick Benefit Insurance,
Annuities (excluding Variable Annuities), Cancelable and Non-Cancelable Accident
and Health, including Hospitalization    1911    Perpetual North Dakota   
Accident and Health, Life and Annuity    1928    Perpetual Ohio    Life, Health
and Annuities    1913    Annual Oklahoma    Life, Accident & Health    1924   
Perpetual Oregon    Life, Health    1926    Perpetual Pennsylvania    Accident
and Health, Life and Annuities    1913    Annual Puerto Rico    Life and
Disability    10/25/1972    Annual Rhode Island    Life, Annuities, Accident and
Health    05/31/1950    Perpetual South Carolina    Life, Accident and Health   
1912    Perpetual South Dakota    Life, Health    04/01/1944    Perpetual
Tennessee    Life, Disability, Credit    1910    Perpetual Texas    Life, Health
and Accident    1913    Perpetual Utah    Life, Disability    05/22/1950   
Perpetual Vermont    Life, Annuities, Health and Accident, Disability   
06/20/1952    Perpetual Virginia    Life, Credit Life, Annuities, Accident and
Sickness, Credit Accident and Sickness    1910    Annual Washington    Life,
Disability    1926    Perpetual West Virginia    Life, Accident & Sickness   
1913    Annual Wisconsin    Life (Non-participating), and Disability    1926   
Perpetual Wyoming    Life and Disability    1950    Perpetual



--------------------------------------------------------------------------------

PROVIDENT LIFE AND CASUALTY INSURANCE COMPANY

CERTIFICATES OF AUTHORITY

 

STATE    LINES OF BUSINESS   

DATE

QUALIFIED

   RENEWAL Alabama         Not qualified    Perpetual Alaska    Life,
Disability, Annuities, Variable Life    07/01/1984    Perpetual Arizona        
Not qualified    Perpetual Arkansas    Life and Disability    12/13/1973   
Perpetual California         Not qualified    Perpetual Colorado    Ordinary,
Group Life, Accident and Health, Annuity Contracts, Franchise – Life, Franchise
– A & H, Variable Contracts    12/31/1984    Perpetual Connecticut    Accident
and Health, Life Non-Participating    03/21/1960    Perpetual Delaware    Life,
Health    04/01/1958    Perpetual District of Columbia    Group Accident and
HealthGroup Annuities (Fixed and Variable), Group Life, Individual Accident and
Health, Individual Annuities (Fixed and Variable), Individual Life, and Life and
Health    01/27/1984    Annual Florida         Not qualified    Perpetual
Georgia    Life, Accident and Sickness    12/22/1953    Annual Hawaii    Life   
10/26/1985    Perpetual Idaho    Life, Disability    11/26/1985    Perpetual
Illinois    Life, Accident and Health    12/27/1954    Annual Indiana        
Not qualified    Perpetual



--------------------------------------------------------------------------------

PROVIDENT LIFE AND CASUALTY INSURANCE COMPANY

CERTIFICATES OF AUTHORITY - CONTINUED

 

STATE    LINES OF BUSINESS   

DATE

QUALIFIED

   RENEWAL Iowa    Accident only (individual), Accident and Health (Individual),
Hospital and Medical Expense (Individual), Group Accident and Health,
Non-cancelable Accident and Health, Life (includes Credit Life, Variable Life,
Annuities, Variable Annuities, Group)    11/26/1984    Annual Kansas        
Not qualified    Perpetual Kentucky    Life (includes Annuities) and Health   
05/11/1973    Perpetual Louisiana    Life, Health and Accident    10/23/1973   
Perpetual Maine         Not qualified    Perpetual Maryland         Not
qualified    Annual Massachusetts    Life-All Kinds, Accident-All Kinds,
Health-All Kinds    07/02/1955    Annual Michigan         Not qualified   
Perpetual Minnesota         Not qualified    Perpetual Mississippi    Life,
Accident & Health    06/01/1974    Annual Missouri    Life, Annuities and
Endowments, Accident and Health    11/07/1955    Perpetual Montana         Not
qualified    Perpetual Nebraska    Life, Sickness and Accident    08/03/1984   
Annual Nevada         Not qualified    Perpetual New Hampshire    Life, Accident
and Health    04/01/1954    Annual New Jersey    Life, Health, Annuities   
02/13/1953    Annual New Mexico    Life, Health, Variable Annuities   
10/23/1984    Perpetual New York    Life Annuities, Accident and Health   
11/13/1954    Annual North Carolina    Life, including Industrial Sick Benefit
Insurance, Annuities (excluding Variable Annuities), Cancelable and
Non-Cancelable Accident and Health, including Hospitalization    05/28/1952   
Perpetual



--------------------------------------------------------------------------------

PROVIDENT LIFE AND CASUALTY INSURANCE COMPANY

CERTIFICATES OF AUTHORITY - CONTINUED

 

STATE    LINES OF BUSINESS   

DATE

QUALIFIED

   RENEWAL North Dakota    Accident and Health, Life and Annuity    08/23/1984
   Perpetual Ohio    Life, Health and Annuities    03/04/1959    Annual Oklahoma
   Life, Accident & Health    02/05/1986    Perpetual Oregon        
Not qualified    Perpetual Pennsylvania    Accident and Health, Life and
Annuities    07/24/1953    Annual Puerto Rico         Not qualified    Annual
Rhode Island    Life, Annuities, Accident and Health    10/24/1974    Perpetual
South Carolina    Life, Accident and Health    11/09/1953    Perpetual
South Dakota    Life, Health    07/08/1987    Perpetual Tennessee    Life,
Disability    10/17/1951    Perpetual Texas         Not qualified    Perpetual
Utah         Not qualified    Perpetual Vermont         Not qualified   
Perpetual Virginia    Life, Credit Life, Annuities, Accident and Sickness,
Credit Accident and Sickness    11/27/1953    Annual Washington    Life,
Disability    08/05/1985    Perpetual West Virginia         Not qualified   
Annual Wisconsin         Not qualified    Perpetual Wyoming         Not
qualified    Perpetual



--------------------------------------------------------------------------------

THE PAUL REVERE LIFE INSURANCE COMPANY

CERTIFICATES OF AUTHORITY

 

STATE    LINES OF BUSINESS   

DATE

QUALIFIED

   RENEWAL Alabama    Life, Health and Accident    03/14/1933    Perpetual
Alaska    Life, Disability, Annuities    01/02/1933    Perpetual Arizona   
Life, Disability    04/01/1932    Perpetual Arkansas    Life, Health and
Accident    03/01/1932    Perpetual California    Life, Disability, Accident and
Health    07/01/1933    Perpetual Colorado    Ordinary, Group Life, Accident and
Health, Annuity Contracts, Variable Annuities    03/01/1932    Perpetual
Connecticut    Accident and Health, Life Non-Participating    05/01/1932   
Perpetual Delaware    Life, Credit Life, Health, Credit Health    03/16/1932   
Perpetual District of Columbia    Group Accident and HealthGroup Annuities
(Fixed and Variable), Group Life, Individual Accident and Health, Individual
Annuities (Fixed and Variable), Individual Life, Life and Health    04/21/1932
   Annual Florida    Life, Group Life and Annuities, Credit Life/Health, Credit
Disability, Accident and Health    03/01/1932    Perpetual Georgia    Life,
Accident and Sickness    03/01/1933    Annual Hawaii    Accident and Health or
Sickness Life    04/15/1932    Perpetual Idaho    Life, Disability    09/04/1930
   Perpetual Illinois    Life, Accident and Health    07/01/1932    Annual
Indiana    Life, Accident and Health    01/01/1933    Perpetual



--------------------------------------------------------------------------------

THE PAUL REVERE LIFE INSURANCE COMPANY

CERTIFICATES OF AUTHORITY - CONTINUED

 

STATE    LINES OF BUSINESS   

DATE

QUALIFIED

   RENEWAL Iowa    Accident only (individual), Accident and Health (Individual),
Hospital and Medical Expenses (Individual), Group Accident and Health,
Non-cancelable Accident and Health, Life (includes Credit Life, Variable Life,
Annuities, Variable Annuities, Group)    04/01/1932    Annual Kansas    Life,
Accident and Health    03/11/1932    Perpetual Kentucky    Life, Annuities and
Health    07/01/1931    Perpetual Louisiana    Life, Accident and Health   
03/31/1933    Perpetual Maine    Life (Including Credit Life), Health (Including
Credit Health)    10/30/1930    Perpetual Maryland    Lifer, Accident and Health
   07/01/1933    Annual Massachusetts    Life-All Kinds, Variable Annuity
Authorization, Health-All Kinds    07/10/1930   

Perpetual -

Domestic

Only

Michigan    Life & Annuities, Disability    04/01/1932    Perpetual Minnesota   
Life (including Endowments and Annuities), Accident and Health    06/01/1932   
Perpetual Mississippi    Life, Accident & Health, Credit Life; Credit Accident &
Health    03/01/1933    Annual Missouri    Life, Accident and Health   
03/01/1933    Perpetual Montana    Life, Disability    04/01/1932    Perpetual
Nebraska    Life, Sickness and Accident    05/01/1932    Annual Nevada    Life,
Health and Accident    12/27/1932    Perpetual New Hampshire    Life, Accident
and Health    04/01/1933    Annual New Jersey    Life, Health, Annuities   
04/30/1932    Annual New Mexico    Life and Health    03/01/1933    Perpetual
New York    Life, Annuities, Accident and Health    05/01/1932    Annual



--------------------------------------------------------------------------------

THE PAUL REVERE LIFE INSURANCE COMPANY

CERTIFICATES OF AUTHORITY - CONTINUED

 

STATE    LINES OF BUSINESS   

DATE

QUALIFIED

   RENEWAL North Carolina    Life insurance including Industrial Sick Benefit
Insurance, Annuities (excluding Variable Annuities), Cancelable and
Non-Cancelable Accident and Health insurance including Hospitalization   
04/01/1933    Perpetual North Dakota    Accident and Health, Life and Annuity   
04/01/1931    Perpetual Ohio    Life, Health, Annuities    04/01/1932    Annual
Oklahoma    Life, Accident, Health    03/16/1933    Perpetual Oregon    Life,
Health    12/01/1930    Perpetual Pennsylvania    Accident, Health, Life and
Annuities    04/01/1933    Annual Puerto Rico    Reinsurance Only   
Not qualified    Annual Rhode Island    Life, Accident, Health, Annuities   
04/01/1933    Perpetual South Carolina    Life, Accident, Health    03/21/1992
   Perpetual South Dakota    Life, Accident, Health    05/01/1932    Perpetual
Tennessee    Life, Accident, Health, Disability    04/01/1932    Perpetual Texas
   Life, Accident, Health    03/30/1932    Perpetual Utah    Life, Disability   
03/01/1932    Perpetual Vermont    Life including Endowments and Annuities,
Accident, Health    04/01/1933    Perpetual Virginia    Life, Credit Life,
Annuities, Accident and Sickness, Credit Accident and Sickness    05/01/1933   
Annual Washington    Life, Disability    03/10/1933    Perpetual West Virginia
   Life, Accident, Sickness    03/01/1933    Annual Wisconsin    Life
(Non-participating), Disability    05/01/1933    Perpetual Wyoming    Life,
Disability    03/01/1933    Perpetual Canada    Life, Personal Accident,
Sickness    10/25/1950    Perpetual



--------------------------------------------------------------------------------

THE PAUL REVERE VARIABLE ANNUITY INSURANCE COMPANY

CERTIFICATES OF AUTHORITY

 

STATE    LINES OF BUSINESS   

DATE

QUALIFIED

   RENEWAL Alabama         05/15/1967    Perpetual Alaska         Not qualified
   Perpetual Arizona    Life, Disability    06/23/1966    Perpetual Arkansas   
Life, Disability, Variable Contracts    09/09/1966    Perpetual California   
Life, Disability    09/22/1969    Perpetual Colorado    Ordinary, Group Life,
Accident and Health, Annuity Contracts, Variable Annuities    07/09/1969   
Perpetual Connecticut    Accident and Health, Life Non-Participating, Variable
Annuities    05/11/1967    Perpetual Delaware    Life, including Annuities,
Variable Annuities, Health    08/03/1970    Perpetual District of Columbia   
Group Accident and HealthGroup Annuities (Fixed and Variable), Group Life,
Individual Accident and Health, Individual Annuities (Fixed and Variable),
Individual Life, Life and Health    07/28/1966    Annual Florida    Life, Group
Life and Annuities, Variable Annuities, Accident and Health    10/17/1966   
Perpetual Georgia    Life, Accident and Sickness (including Variable Annuity)   
07/01/1969    Annual Hawaii    Disability, Life    07/15/1970    Perpetual Idaho
   Life, Disability    09/23/1968    Perpetual Illinois    Life, Accident and
Health    07/01/1969    Annual Indiana    Life, Accident and Health   
08/29/1966    Perpetual Iowa    Group Accident and Health, Life (includes Credit
Life, Variable Life, Annuities, and Group)    11/04/1971    Annual Kansas   
Life, Accident and Health    08/25/1970    Perpetual Kentucky    Life (including
Annuities), Health    12/08/1969    Perpetual Louisiana    Life, Health and
Accident    04/20/1967    Perpetual



--------------------------------------------------------------------------------

THE PAUL REVERE VARIABLE ANNUITY INSURANCE COMPANY

CERTIFICATES OF AUTHORITY - CONTINUED

 

STATE    LINES OF BUSINESS   

DATE

QUALIFIED

   RENEWAL Maine    Life (Including Credit Life), Health (Including Credit
Health), Variable Annuity    01/23/1969    Perpetual Maryland    Variable
Annuities, Health, Life, including Annuities and Health (except Variable Life &
Variable Annuities)    07/01/1970    Annual Massachusetts    Accident-All Kinds,
Health-All Kinds, Life-All Kinds    10/20/1965   

Perpetual –

Domestic

Only

Michigan    Life & Annuities, Disability, Separate Account-Variable Annuities   
05/28/1970    Perpetual Minnesota    Variable Contracts    12/12/1967   
Perpetual Mississippi    Life, Accident & Health, Variable Contracts   
06/01/1969    Annual Missouri    Life (Annuities and Endowments), Accident and
Health, Variable Contracts    07/01/1970    Perpetual Montana    Life,
Disability    08/03/1966    Perpetual Nebraska    Life, Sickness and Accident,
Variable Annuities    04/13/1967    Annual Nevada    Life, Variable Annuity   
08/15/1968    Perpetual New Hampshire    Life, Accident and Health, Variable
Products    05/22/1968    Annual New Jersey    Life, Annuities, Variable
Contracts    08/20/1970    Annual New Mexico    Life and/or Health, and Variable
Annuities    08/15/1966    Perpetual New York         Not qualified    Annual
North Carolina    Life insurance including Industrial Sick Benefit Insurance,
Annuities (excluding Variable Annuities), Cancelable and Non-Cancelable Accident
and Health insurance including Hospitalization    07/01/1971    Perpetual



--------------------------------------------------------------------------------

THE PAUL REVERE VARIABLE ANNUITY INSURANCE COMPANY

CERTIFICATES OF AUTHORITY - CONTINUED

 

STATE    LINES OF BUSINESS   

DATE

QUALIFIED

   RENEWAL North Dakota    Life, Accident and Health, Annuity, Credit Life &
Health    07/12/1971    Perpetual Ohio    Life, Health, Annuities    08/01/1967
   Annual Oklahoma    Life, Accident, Health, Variable    12/04/1968   
Perpetual Oregon    Life, Health    11/15/1967    Perpetual Pennsylvania   
Accident, Health, Life and Annuities, Separate Account Annuities    09/23/1969
   Annual Puerto Rico         Not qualified    Annual Rhode Island    Life,
Accident, Health, Annuities, and Variable Annuities    11/17/1966    Perpetual
South Carolina    Life, Accident, Health, Variable Annuity    01/13/1969   
Perpetual South Dakota    Life, Health, Variable Annuities    11/01/1968   
Perpetual Tennessee    Life, Disability, Variable Contracts    07/01/1969   
Perpetual Texas    Life, Accident, Health    10/08/1968    Perpetual Utah   
Life, Disability    02/10/1967    Perpetual Vermont    Life including Endowments
and Annuities, Accident, Health    07/25/1966    Perpetual Virginia    Life,
Annuities, Accident and Sickness, Variable Annuities    04/12/1966    Annual
Washington    Life, Disability    03/23/1966    Perpetual West Virginia    Life,
Accident, Sickness    08/09/1966    Annual Wisconsin    Life (Non-participating)
and Annuities, Variable Life and Annuities, Life Disability    10/21/1966   
Perpetual Wyoming    Life, Disability, Variable Contracts    06/30/1966   
Perpetual



--------------------------------------------------------------------------------

COLONIAL LIFE & ACCIDENT INSURANCE COMPANY

CERTIFICATES OF AUTHORITY

 

STATE    LINES OF BUSINESS   

DATE

QUALIFIED

   RENEWAL Alabama    Life, Health and Accident    03/06/1946    Perpetual
Alaska    Life, Disability, Annuities    05/14/1970    Perpetual Arizona   
Life, Disability    11/25/1964    Perpetual Arkansas    Life, Disability   
10/02/1956    Perpetual California    Life, Disability    06/10/1968   
Perpetual Colorado    Ordinary, Group Life, Accident and Health, Annuity
Contracts, Variable Annuities    06/17/1966    Perpetual Connecticut    Accident
and Health, Life Non-Participating    07/11/1972    Perpetual Delaware    Life,
Accident and Health    06/03/1957    Perpetual District of Columbia    Group
Accident and HealthGroup Annuities (Fixed and Variable), Group Life, Individual
Accident and Health, Individual Annuities (Fixed and Variable), Individual Life,
Life and Health    06/21/1961    Annual Florida    Life, Group Life and
Annuities, Accident and Health    10/04/1948    Perpetual Georgia    Life,
Accident and Sickness    12/03/1945    Annual Hawaii    Disability, Life   
01/22/1971    Perpetual Idaho    Life, Disability    02/21/1963    Perpetual
Illinois    Life, Accident and Health    10/23/1962    Annual Indiana    Life,
Accident and Health    05/29/1957    Perpetual Iowa    Accident Only
(Individual), Accident and Health (Individual), Hospital and medical expense
(Individual), Group Accident and Health, Non-cancellable Accident and Health,
Life, includes credit life, variable life, annuities, variable annuities and
group    06/25/1959    Annual Kansas    Life, Accident and Health    07/02/1965
   Perpetual



--------------------------------------------------------------------------------

COLONIAL LIFE & ACCIDENT INSURANCE COMPANY

CERTIFICATES OF AUTHORITY - CONTINUED

 

STATE    LINES OF BUSINESS   

DATE

QUALIFIED

   RENEWAL Kentucky    Life and Health    07/01/1948    Perpetual Louisiana   
Life, Health and Accident, Annuity    11/13/1956    Perpetual Maine    Life
(Including Credit Life), Health (Including Credit Health)    03/10/1970   
Perpetual Maryland    Accident, Group Accident, Non-cancellable Accident and
Health, Life (Ordinary)    04/08/1957    Annual Massachusetts    Accident-All
Kinds, Health-All Kinds, Life-All Kinds    07/01/1971    Annual Michigan    Life
& Annuities, Disability    02/13/1964    Perpetual Minnesota    Life (including
Endowments and Annuities), Accident and Health    04/23/1963    Perpetual
Mississippi    Life, Accident & Health    09/07/1949    Annual Missouri    Life,
Accident and Health    03/01/1949    Perpetual Montana    Life, Disability   
12/17/1962    Perpetual Nebraska    Life, Sickness and Accident    12/31/1958   
Annual Nevada    Life, Accident and Health    12/12/1962    Perpetual
New Hampshire    Life, Accident and Health    11/26/1973    Annual New Jersey   
Life, Health, Annuities    03/16/1960    Annual New Mexico    Life, Health   
08/20/1963    Perpetual New York         Not qualified    Annual North Carolina
   Life insurance including Industrial Sick Benefit Insurance, Annuities
(excluding Variable Annuities), Cancelable and Non-Cancelable Accident and
Health insurance including Hospitalization    12/30/1944    Perpetual North
Dakota    Life, Accident and Health, Annuity, Credit Life & Health    11/01/1965
   Perpetual Ohio    Life, Health, Annuities    06/28/1966    Annual Oklahoma   
Life, Accident, Health    07/31/1958    Perpetual



--------------------------------------------------------------------------------

COLONIAL LIFE & ACCIDENT INSURANCE COMPANY

CERTIFICATES OF AUTHORITY - CONTINUED

 

STATE    LINES OF BUSINESS   

DATE

QUALIFIED

   RENEWAL Oregon    Life, Health    01/11/1963    Perpetual Pennsylvania   
Accident, Health, Life and Annuities    08/02/1950    Annual Puerto Rico        
11/09/1971    Annual Rhode Island    Life, Accident, Health    10/21/1971   
Perpetual South Carolina    Life, Accident, Health    04/01/1939    Perpetual
South Dakota    Life, Health    12/18/1962    Perpetual Tennessee    Life,
Disability    05/01/1951    Perpetual Texas    Life, Accident, Health   
06/171959    Perpetual Utah    Life, Disability    10/22/1964    Perpetual
Vermont    Life, Accident, Health    06/03/1963    Perpetual Virginia    Life,
Annuities, Accident and Sickness    07/02/1952    Annual Washington    Life,
Disability    01/29/1963    Perpetual West Virginia    Life, Accident, Sickness
   08/01/1957    Annual Wisconsin    Life, Disability    10/25/1963    Perpetual
Wyoming    Life, Disability, Annuities    07/16/1963    Perpetual



--------------------------------------------------------------------------------

FIRST UNUM LIFE INSURANCE COMPANY

CERTIFICATES OF AUTHORITY

 

STATE    LINES OF BUSINESS   

DATE

QUALIFIED

   RENEWAL New York    Life, Annuities, Accident and Health    10/15/1959   
Annual



--------------------------------------------------------------------------------

TAILWIND REINSURANCE COMPANY

CERTIFICATES OF AUTHORITY

 

STATE    LINES OF BUSINESS   

DATE

QUALIFIED

   RENEWAL South Carolina    Special Purpose Financial Captive Insurance Company
   6/20/2006    Perpetual



--------------------------------------------------------------------------------

NORTHWIND REINSURANCE COMPANY

CERTIFICATES OF AUTHORITY

 

STATE    LINES OF BUSINESS   

DATE

QUALIFIED

   RENEWAL Vermont    Special Purpose Financial Captive Insurance Company   
8/21/2007    Perpetual



--------------------------------------------------------------------------------

Schedule 4.8

Subsidiaries

 

 

Subsidiary Name

 

  

 

    Jurisdiction of    
Organization

 

  

 

Persons Holding Equity Interests

and Percentage Ownership

 

First Unum Life Insurance Company        New York        Unum Group – 100% Unum
Life Insurance Company of America        Maine        Unum Group – 100%
Duncanson & Holt, Inc.        New York        Unum Group – 100% Duncanson & Holt
Services, Inc.        Maine        Duncanson & Holt, Inc. – 100% Duncanson &
Holt Canada Ltd.        Canada        Duncanson & Holt, Inc. – 100% TRI-CAN
Reinsurance Inc.        Canada        Duncanson & Holt Canada Ltd. – 100%
Duncanson & Holt Underwriters Ltd.        England        Duncanson & Holt, Inc.
– 100% Duncanson & Holt Europe Ltd.        England        Duncanson & Holt, Inc.
– 100% Duncanson & Holt Syndicate Management Ltd.        England       
Duncanson & Holt, Inc. – 100% Trafalgar Underwriting Agencies Ltd.   
    England        Duncanson & Holt Syndicate Management Ltd. – 100% Unum
European Holding Company Limited        England       

Unum Group – 80%

UnumProvident Finance Company – 20%

Unum Limited        England       

Unum European Holding Company Limited – 72%

UnumProvident Finance Company – 28%

Claims Services International Limited        England       

Unum European Holding Company Limited – 50%

Unum Limited – 50%

Group Risk Insurance Services Limited        England        Unum European
Holding Company Limited – 100% UnumProvident Finance Company        England    
  

Unum Group – 99%

Provident Investment Management, LLC – 1%

Unum Ireland Limited        Ireland        UnumProvident Finance Company – 100%
Colonial Life & Accident Insurance Company        South Carolina        Unum
Group – 100% UnumProvident International Ltd.        Bermuda        Unum Group –
100% Tailwind Holdings, LLC        Delaware        Unum Group – 100% Tailwind
Reinsurance Company        South Carolina        Tailwind Holdings, LLC – 100%
Northwind Holdings, LLC        Delaware        Unum Group – 100% Northwind
Reinsurance Company        Vermont        Northwind Holdings, LLC – 100% The
Paul Revere Corporation        Massachusetts        Unum Group – 100% The Paul
Revere Life Insurance Company        Massachusetts        The Paul Revere
Corporation – 100% The Paul Revere Variable Annuity Insurance Company   
    Massachusetts        The Paul Revere Life Insurance Company – 100% Provident
Life and Accident Insurance Company        Tennessee       

Unum Group – 85.9%

The Paul Revere Life Insurance Company – 10.1%

Unum Life Insurance Company of America – 4.0%

Provident Life and Casualty Insurance Company        Tennessee        Unum Group
– 100% Provident Investment Management, LLC        Tennessee        Unum Group –
100%



--------------------------------------------------------------------------------

Schedule 7.2

Indebtedness

Unum Group

Debt Balances

December 9, 2008

(in millions)

 

     12/09/2008

Long-term Debt:

  

Senior Secured Notes, variable due 2037, callable at or above par

   $ 740.7

Senior Secured Notes, variable due 2036, callable at or above par

     102.5

Notes @ 7.375% due 2032, callable at or above par

     39.5

Notes @ 6.75% due 2028, callable at or above par

     166.4

Notes @ 7.25% due 2028, callable at or above par

     200.0

Notes @ 7.0% due 2018, non-callable

     200.0

Notes @ 6.85% due 2015, callable at or above par

     296.9

Notes @ 7.625% due 2011, callable at or above par

     225.1

Notes @ 5.859% due 2009

     132.4

Junior Subordinated Debt Securities @ 7.405% due 2038

     226.5

Medium-term Note @ 7.0% due 2023, non-callable

     2.0

Medium-term Note @ 7.08% due 2024, non-callable

     10.0

Medium-term Note @ 7.19% due 2028, non-callable

     25.0

Medium-term Note @ 7.19% due 2028, non-callable

     25.0       

Total Long-term Debt

     2,392.0       

Total Debt

   $ 2,392.0       

Holding Company Only

   $ 1,251.9



--------------------------------------------------------------------------------

Schedule 7.3

Liens

None, other than Liens otherwise permitted under other exceptions to
Section 7.3.